      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 1 of 119

  $DURQ-)LVFKHU 6%1                        -HVVLFD9DOHQ]XHOD6DQWDPDULD 6%1 
    $DURQ)LVFKHU#GLVDELOLW\ULJKWVFDRUJ              MYV#FRROH\FRP
  $QQH+DGUHDV 6%1                            0DUN$=DPEDUGD 6%1 
    DQQHKDGUHDV#GLVDELOLW\ULJKWVFDRUJ               P]DPEDUGD#FRROH\FRP
  ',6$%,/,7<5,*+76&$/,)251,$                        $GGLVRQ0/LWWRQ 6%1 
    %URDGZD\6XLWH                            DOLWWRQ#FRROH\FRP
  2DNODQG&$                                  &22/(<//3
    7HOHSKRQH                             +DQRYHU6WUHHW
  )D[                                   3DOR$OWR&$
                                                        7HOHSKRQH  
  7LIDQHL5HVVO0R\HU 6%1                     )DFVLPLOH  
    WLIDQHLUHVVOPR\HU#GLVDELOLW\ULJKWVFDRUJ        
  ',6$%,/,7<5,*+76&$/,)251,$                        $WWRUQH\VIRU3ODLQWLIIV
    .6WUHHW                                       
  6DFUDPHQWR&$                               
    7HOHSKRQH                             7RGG+0DVWHU 6%1 
  )D[                                   WPDVWHU#KUPUODZFRP
                                                        6KDZQ05LGOH\ 6%1 
 'RQDOG6SHFWHU 6%1                           VULGOH\#KUPUODZFRP
    GVSHFWHU#SULVRQODZFRP                            +2:$5'520(0$57,1 5,'/(<
 0DUJRW0HQGHOVRQ 6%1                        2¶)DUUHOO6WUHHW6XLWH
    PPHQGHOVRQ#SULVRQODZFRP                          6DQ0DWHR&$
 6RSKLH+DUW 6%1                             7HOHSKRQH  
    VRSKLHK#SULVRQODZFRRP                            )DFVLPLOH  
 35,621/$:2)),&(                                   
    )LIWK6WUHHW                                   $WWRUQH\VIRU'HIHQGDQW
 %HUNHOH\&DOLIRUQLD                            
    7HOHSKRQH  
 )D[  
    
 $WWRUQH\VIRU3ODLQWLIIV

                                    81,7('67$7(6',675,&7&2857

                               ($67(51',675,&72)&$/,)251,$

                                        6$&5$0(172',9,6,21



   /25(1=20$<65,&.<                             &DVH1RFY7/1.-1
      5,&+$5'621-(11,)(5%27+81                 
   $50$1,/((/((57(6(%(,5*(DQG                &/$66$&7,21
      &2'<*$5/$1'RQEHKDOIRIWKHPVHOYHV        
   DQGDOORWKHUVVLPLODUO\VLWXDWHG              >352326('@&216(17'(&5((
                                                    
                     3ODLQWLIIV                   -8'*( +RQ.HQGDOO-1HZPDQ
                                                       
            Y                                     &RPSODLQW)LOHG-XO\
                                                    
   &2817<2)6$&5$0(172                        
                                                    
                     'HIHQGDQW                 
                                                    
                                                 
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 2 of 119

 
    $         ,QWURGXFWLRQ

                         7KHSDUWLHVWRWKLV&RQVHQW'HFUHHDUH3ODLQWLIIV/RUHQ]R0D\V5LFN\

    5LFKDUGVRQ-HQQLIHU%RWKXQ$UPDQL/HH/HHUWHVH%HLUJH&RG\*DUODQGDQGWKHFODVVDQG

    VXEFODVVRISHRSOHWKH\UHSUHVHQW FROOHFWLYHO\³3ODLQWLIIV´ DQG'HIHQGDQW&RXQW\RI

    6DFUDPHQWR ³'HIHQGDQW´ 7KHSDUWLHVHQWHULQWRWKLV&RQVHQW'HFUHHWRHQVXUHWKH

    SURYLVLRQRIFRQVWLWXWLRQDOPHGLFDODQGPHQWDOKHDOWKFDUHWRHQVXUHQRQGLVFULPLQDWLRQIRU

    SHRSOHZLWKGLVDELOLWLHVDQGWRDGGUHVVWKHXVHRIUHVWULFWLYHKRXVLQJLQWKH6DFUDPHQWR

    &RXQW\MDLOV

                       3ODLQWLIIVILOHGWKLV$FWLRQRQ-XO\(&)1R7KH$FWLRQDOOHJHV

   WKDW'HIHQGDQWIDLOVWRSURYLGHPLQLPDOO\DGHTXDWHPHGLFDODQGPHQWDOKHDOWKFDUHWRWKH

   SHRSOHLQFDUFHUDWHGLQLWVMDLOVLPSRVHVRQSHRSOHLQWKHMDLOVWKHKDUPIXODQGH[FHVVLYHXVH

   RIVROLWDU\FRQILQHPHQWLQYLRODWLRQRIWKH(LJKWKDQG)RXUWHHQWK$PHQGPHQWVWRWKH8QLWHG

   &RQVWLWXWLRQDQGGLVFULPLQDWHVDJDLQVWFHUWDLQLQGLYLGXDOVZLWKGLVDELOLWLHVLQYLRODWLRQRIWKH

   $PHULFDQVZLWK'LVDELOLWLHV$FW $'$ DQG6HFWLRQRIWKH5HKDELOLWDWLRQ$FW,G

   'HIHQGDQWKDVGHQLHGOLDELOLW\2Q'HFHPEHUWKH&RXUWJUDQWHGWKHSDUWLHV¶MRLQW

   PRWLRQIRUFODVVFHUWLILFDWLRQ(&)1R

                       7KH3ODLQWLIIFODVVFRQVLVWVRI³DOOSHRSOHZKRDUHQRZRULQWKHIXWXUHZLOOEH

   LQFDUFHUDWHGLQWKH6DFUDPHQWR&RXQW\MDLOV´DQGDVXEFODVVRI³>D@OOTXDOLILHGLQGLYLGXDOV

   ZLWKGLVDELOLWLHVDVWKDWWHUPLVGHILQHGLQ86&86&  % DQG

   &DOLIRUQLD*RYHUQPHQW&RGH M DQG P ZKRDUHRUZLOOEHLQWKHIXWXUH

   LQFDUFHUDWHGLQWKH6DFUDPHQWR&RXQW\MDLOV´(&)1RDW

                        ,Q-DQXDU\'LVDELOLW\5LJKWV&DOLIRUQLD3ULVRQ/DZ2IILFHDQGWKH

   &RXQW\RI6DFUDPHQWRHQWHUHGLQWRD6WUXFWXUHG1HJRWLDWLRQV$JUHHPHQWDVDQDOWHUQDWLYHWR

   LPPLQHQWOLWLJDWLRQ(&)1R7KHSDUWLHVDJUHHGWKDWWKH&RXQW\RI6DFUDPHQWR
      
   
           )RUWKHSXUSRVHVRIWKLV&RQVHQW'HFUHHUHIHUHQFHVWRWKH6DFUDPHQWR&RXQW\MDLOV
   LQFOXGHWKH0DLQ-DLODQGWKH5LR&RVXPQHV&RUUHFWLRQDO&HQWHUDQGDQ\QHZVWUXFWXUHV
      GHVLJQDWHGWRKRXVHSULVRQHUVXQGHUWKHMXULVGLFWLRQRIWKH6DFUDPHQWR&RXQW\6KHULII
   VXEVHTXHQWWRWKHGDWHRIWKLV&RQVHQW'HFUHH
                                                                                        >352326('@&216(17'(&5((
                                                                                    &$6(12&97/1.-1

          
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 3 of 119

 
      ZRXOGUHWDLQPXWXDOO\DJUHHGXSRQH[SHUWVWRHYDOXDWHWKHSROLFLHVSURFHGXUHVSUDFWLFHV
 
      DQGFRQGLWLRQVLQWKHMDLOVDQGWRFRPSOHWHUHSRUWV&RQVLVWHQWZLWKWKLVDJUHHPHQWWKH
 
      &RXQW\UHWDLQHGILYHQDWLRQDOO\UHFRJQL]HGH[SHUWV WKH³6XEMHFW0DWWHU([SHUWV´ (OGRQ
 
      9DLODVWKHH[SHUWRQPHQWDOO\LOOSULVRQHUVDQGWKHXVHRIVHJUHJDWLRQ%UXFH&*DJH0'
 
      DVWKHH[SHUWRQFRUUHFWLRQDOPHQWDOKHDOWKFDUH/LQGVD\0+D\HVDVWKHH[SHUWRQ
 
      FRUUHFWLRQDOVXLFLGHSUHYHQWLRQSUDFWLFHV6DERW&RQVXOWLQJDVWKHH[SHUWRQFRUUHFWLRQDO
 
      GLVDELOLW\DFFHVVDQG-DPHV$XVWLQDVWKHH[SHUWRQFRUUHFWLRQDOFODVVLILFDWLRQV\VWHPVDQG
 
      VHJUHJDWHGKRXVLQJ
 
                       7KH6XEMHFW0DWWHU([SHUWVFRQGXFWHGH[WHQVLYHWRXUVDQGUHYLHZVRIWKHMDLO

      IDFLOLWLHVSROLFLHVDQGSURFHGXUHVDQGLQWHUYLHZHGVWDIIDQGSHRSOHLQFDUFHUDWHGLQWKHMDLO

      3ODLQWLIIV¶FRXQVHOGLGQRWSDUWLFLSDWHLQWKH6XEMHFW0DWWHU([SHUWV¶DVVHVVPHQWVRUWKH

      FRPSOHWLRQRIWKHLUZULWWHQUHSRUWV7KH6XEMHFW0DWWHU([SHUWVWKHUHDIWHUVXEPLWWHGWKHLU

      ILQDOUHSRUWVVHWWLQJIRUWKWKHLUUHVSHFWLYHILQGLQJVDQGPDNLQJUHFRPPHQGDWLRQVIRUUHPHGLDO

      DFWLRQWKHUHSRUWVDUHSDUWRIWKHUHFRUGLQWKLVFDVH6HH(&)1RV

      

                       :LWKUHVSHFWWRPHGLFDOFDUHLQWKHMDLOVWKHSDUWLHVHQJDJHGLQGLUHFW

      GLVFXVVLRQVZLWKRXWEHQHILWRUQHHGRIMRLQWH[SHUWVRUH[SHUWUHSRUWVRUILQGLQJV

                       7KHSDUWLHVWKHUHDIWHUQHJRWLDWHGLQGLYLGXDOUHPHGLDOSODQVSHUWDLQLQJWRWKH

      PDWWHUVDOOHJHGLQWKH$FWLRQDQGWKRVHLQGLYLGXDOSODQVKDYHEHHQLQFRUSRUDWHGLQWRDVLQJOH

      JOREDO5HPHGLDO3ODQDWWDFKHGKHUHWRDV([KLELW$

                       (DFKSDUW\WRWKLV&RQVHQW'HFUHHZDVUHSUHVHQWHGE\FRXQVHOGXULQJLWV

      QHJRWLDWLRQDQGH[HFXWLRQ3ODLQWLIIVDQGWKH3ODLQWLIIFODVVHVDQGVXEFODVVHVDUHUHSUHVHQWHG

      E\$DURQ-)LVFKHU$QQH+DGUHDVDQG7LIDQHL5HVVO0R\HU'LVDELOLW\5LJKWV&DOLIRUQLD

      'RQDOG6SHFWHU0DUJRW0HQGHOVRQDQG6RSKLH+DUW3ULVRQ/DZ2IILFHDQG-HVVLFD

      9DOHQ]XHOD6DQWDPDULD0DUN$=DPEDUGDDQG$GGLVRQ0/LWWRQ&RROH\//3

      'HIHQGDQWLVUHSUHVHQWHGE\7RGG+0DVWHUDQG6KDZQ05LGOH\+RZDUG5RPH0DUWLQ

              5LGOH\   

                                                                                     >352326('@&216(17'(&5((
                                                                                 &$6(12&97/1.-1

          
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 4 of 119

 
                      7KURXJKWKLV&RQVHQW'HFUHH'HIHQGDQWDJUHHVWRLPSOHPHQWWKHPHDVXUHVVHW
 
      IRUWKLQWKH5HPHGLDO3ODQVXEMHFWWRPRQLWRULQJE\WKH&RXUW([SHUWVDQG3ODLQWLIIV¶
 
      FRXQVHOQHJRWLDWLRQEHWZHHQWKHSDUWLHVDQGLIQHFHVVDU\HQIRUFHPHQWE\WKH&RXUWDIWHUXVH
 
      RIWKH'LVSXWH5HVROXWLRQSURFHGXUHVHWIRUWKEHORZ
 
      %          5HPHGLDO3ODQ
 
                      'HIHQGDQWVKDOOIXOO\LPSOHPHQWDOORIWKHUHPHGLDOPHDVXUHVDFFRUGLQJWR
 
      VSHFLILHGWLPHIUDPHV ZKHUHLGHQWLILHG VHWIRUWKLQWKH5HPHGLDO3ODQ7KH5HPHGLDO3ODQ
 
      LVGHVLJQHGWRPHHWWKHPLQLPXPOHYHORIPHQWDODQGPHGLFDOKHDOWKFDUHQHFHVVDU\WRIXOILOO
 
      'HIHQGDQW¶VREOLJDWLRQVXQGHUWKH(LJKWKDQG)RXUWHHQWK$PHQGPHQWVWRDYRLGWKHXQODZIXO

      XVHRIVHJUHJDWHGRUUHVWULFWLYHKRXVLQJLQWKHMDLOVDVZHOODVWRHQVXUHQRQGLVFULPLQDWLRQ

      DJDLQVWSHRSOHZLWKGLVDELOLWLHVLQWKHDUHDVDGGUHVVHGE\WKH5HPHGLDO3ODQDVUHTXLUHGE\

      WKH$'$DQG6HFWLRQRIWKH5HKDELOLWDWLRQ$FW

                     'HIHQGDQWVKDOOLQFRQVXOWDWLRQDQGFROODERUDWLRQZLWK3ODLQWLIIV¶FRXQVHO

      GHYHORSDQGLPSOHPHQWDSSURSULDWHDQGDGHTXDWHSODQVSROLFLHVDQGSUDFWLFHVWRHQVXUH

      FRPSOLDQFHZLWKWKH5HPHGLDO3ODQ$WOHDVWGD\VSULRUWRLPSOHPHQWLQJDQ\QHZSODQV

      RUSROLFLHVGHYHORSHGWRPHHWWKHWHUPVRIWKH5HPHGLDO3ODQ'HIHQGDQWZLOOVXEPLWVXFK

      SODQVRUSROLFLHVWR3ODLQWLIIV¶FRXQVHOIRUWKHLUUHYLHZDQGFRPPHQW7KHSDUWLHVVKDOOPHHW

              FRQIHULQDQDWWHPSWWRLQIRUPDOO\UHVROYHDQ\GLVDJUHHPHQWVDERXWWKHDGHTXDF\RIVXFK

      SODQVRUSROLFLHVEHIRUHLPSOHPHQWDWLRQ7KHSDUWLHV¶LQIRUPDOPHHWDQGFRQIHUSURFHVVVKDOO

      EHFRPSOHWHGZLWKLQGD\V)DLOLQJWKDWDQ\VXFKGLVDJUHHPHQWVVKDOOEHUHVROYHGSXUVXDQW

      WRWKHGLVSXWHUHVROXWLRQSURFHGXUHVHWIRUWKEHORZ

                     1RWOHVVWKDQGD\VDQGQRWPRUHWKDQGD\VDIWHUWKLV&RQVHQW'HFUHH

      LVDSSURYHGE\WKH&RXUW'HIHQGDQWVKDOOSURYLGHWR3ODLQWLIIV¶FRXQVHODQGWKH&RXUW

      ([SHUWV GLVFXVVHGEHORZ D6WDWXV5HSRUWZKLFK  VKDOOLQFOXGHDGHVFULSWLRQRIWKHVWHSV

      WDNHQE\'HIHQGDQWWRLPSOHPHQWHDFKSURYLVLRQVHWIRUWKLQWKH5HPHGLDO3ODQDQG  

      VSHFLILHVSURYLVLRQVRIWKH5HPHGLDO3ODQZKLFKKDYHQRW\HWEHHQLPSOHPHQWHG:LWK

      UHVSHFWWRWKHSURYLVLRQVRIWKH5HPHGLDO3ODQQRW\HWLPSOHPHQWHG'HIHQGDQW¶V6WDWXV

                                                                                    >352326('@&216(17'(&5((
                                                                                &$6(12&97/1.-1

          
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 5 of 119

 
      5HSRUWVKDOO L GHVFULEHDOOVWHSVWDNHQE\'HIHQGDQWWRZDUGLPSOHPHQWDWLRQ LL VHWIRUWK
 
      ZLWKDVPXFKVSHFLILFLW\DVSRVVLEOHWKRVHIDFWRUVFRQWULEXWLQJWRQRQLPSOHPHQWDWLRQDQG
 
          LLL VHWIRUWKDSURMHFWHGWLPHOLQHIRUDQWLFLSDWHGLPSOHPHQWDWLRQEDVHGRQWKHEHVW
 
      LQIRUPDWLRQDYDLODEOHWR'HIHQGDQW1RWODWHUWKDQWKHHQGRIHDFKVXEVHTXHQWGD\
 
      SHULRGGXULQJWKHWHUPRIWKLV&RQVHQW'HFUHH'HIHQGDQWVKDOOSURYLGHWR3ODLQWLIIV¶FRXQVHO
 
      DQGWKH&RXUW([SHUWV GLVFXVVHGEHORZ DQXSGDWHG6WDWXV5HSRUWDGGUHVVLQJHDFKLWHPRI
 
      WKH5HPHGLDO3ODQDQGVKDOOVSHFLI\ZKHWKHULWEHOLHYHVLWLVRULVQRWLQVXEVWDQWLDO
 
      FRPSOLDQFHZLWKHDFKSURYLVLRQRIWKH5HPHGLDO3ODQ
 
      &      &RXUW([SHUWV

                   7KHSDUWLHVVKDOOMRLQWO\UHTXHVWWKHDSSRLQWPHQWRI&RXUW([SHUWVSXUVXDQWWR

      5XOHRIWKH)HGHUDO5XOHVRI(YLGHQFHWRDGYLVHWKH&RXUWRQWKH&RXQW\¶VFRPSOLDQFH

      RUQRQFRPSOLDQFHZLWKWKH D PHQWDOKHDOWK E PHGLFDODQG F VXLFLGHSUHYHQWLRQ

      FRPSRQHQWVRIWKH5HPHGLDO3ODQWRDVVLVWZLWKGLVSXWHUHVROXWLRQPDWWHUVDGGUHVVHGEHORZ

      DQGWRSURYLGHWHVWLPRQ\LIUHTXLUHGLQDQ\SURFHHGLQJVEHIRUHWKH&RXUW,IWKHSDUWLHVIDLO

      WRDJUHHRQ5XOHH[SHUWVWKHSDUWLHVVKDOOVXEPLWUHFRPPHQGDWLRQVWR0DJLVWUDWH-XGJH

      1DWKDQDHO&RXVLQVZKRVKDOOVHOHFWLQGLYLGXDOVWREHSURSRVHGDV&RXUW([SHUWV

                   :LWKLQGD\VDIWHUHQWU\RIWKLV&RQVHQW'HFUHHWKH&RXUW([SHUWVVKDOO

      HDFKFRPSOHWHDUHYLHZDQGUHSRUWWRDGYLVHWKH3DUWLHVDQGWKH&RXUWRQ'HIHQGDQW¶V

      SURJUHVVLQLPSOHPHQWLQJWKHPHQWDOKHDOWKPHGLFDODQGVXLFLGHSUHYHQWLRQFRPSRQHQWVRI

      WKH5HPHGLDO3ODQZLWKLQHDFKVXFKH[SHUW¶VDUHDRIH[SHUWLVH

                   1RWOHVVWKDQGD\VDIWHUWKHFRPSOHWLRQRIWKHLUUHVSHFWLYHILUVWUHSRUWVDQG

      WKHQHYHU\GD\VWKHUHDIWHUGXULQJWKHWHUPRIWKLV&RQVHQW'HFUHHWKH&RXUW([SHUWV

      VKDOOFRPSOHWHUHYLHZVDQGUHSRUWV ³'D\5HSRUWV´ WRDGYLVHWKHSDUWLHVDQGWKH&RXUW

      RQ'HIHQGDQW¶VFRPSOLDQFHRUQRQFRPSOLDQFHZLWKHDFKSURYLVLRQUHODWLQJWRWKHPHQWDO

      KHDOWKPHGLFDODQGVXLFLGHSUHYHQWLRQFRPSRQHQWVRIWKH5HPHGLDO3ODQ7KHUHSRUWVRIWKH

      &RXUW([SHUWVVKDOOEHSXEOLFO\ILOHGZLWKWKH&RXUWDQGVKDOOEHDGPLVVLEOHDVHYLGHQFHLQ

      DQ\SURFHHGLQJVEHIRUHWKH&RXUW

                                                                                   >352326('@&216(17'(&5((
                                                                               &$6(12&97/1.-1

          
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 6 of 119

 
                  ,QHDFK'D\5HSRUWWKH&RXUW([SHUWVVKDOOLGHQWLI\ZKHWKHU'HIHQGDQWLV
 
      RULVQRWLQVXEVWDQWLDOFRPSOLDQFHZLWKHDFKSURYLVLRQUHODWLQJWRWKHPHQWDOKHDOWKPHGLFDO
 
      DQGVXLFLGHSUHYHQWLRQFRPSRQHQWVRIWKH5HPHGLDO3ODQZLWKLQWKHH[SHUW¶VDUHDRI
 
      H[SHUWLVH7KHVHILQGLQJVDUHKHUHLQDIWHUUHIHUUHGWRDV³6XEVWDQWLDO&RPSOLDQFH
 
      'HWHUPLQDWLRQV´
 
                  7KH&RXUW([SHUWV¶GXWLHVVSHFLILHGLQ([KLELW%VKDOOEHSURYLGHGWRWKH&RXUW
 
      ([SHUWVSXUVXDQWWR5XOH E 7KH&RXUW([SHUWVVKDOOEHHQWLWOHGWRUHDVRQDEOH
 
      FRPSHQVDWLRQLQDQDPRXQWDSSURYHGE\WKH&RXUWZKLFKVKDOOEHSDLGE\'HIHQGDQW
 
                  :LWKDSSURSULDWHQRWLFHWKH&RXUW([SHUWVVKDOOKDYHUHDVRQDEOHDFFHVVWRDOO

      SDUWVRIDQ\6DFUDPHQWR&RXQW\MDLOIDFLOLW\$FFHVVWRWKHIDFLOLWLHVZLOOQRWEHXQUHDVRQDEO\

      UHVWULFWHG7KH&RXUW([SHUWVVKDOOKDYHDFFHVVWRFRUUHFWLRQDODQGKHDOWKFDUHVWDIIDQG

      SHRSOHLQFDUFHUDWHGLQWKHMDLOVLQFOXGLQJFRQILGHQWLDODQGYROXQWDU\LQWHUYLHZVDVWKH&RXUW

      ([SHUWVGHHPDSSURSULDWH7KH&RXUW([SHUWVVKDOODOVRKDYHDFFHVVWRGRFXPHQWVLQFOXGLQJ

      EXGJHWDU\FXVWRG\DQGKHDOWKFDUHGRFXPHQWVDQGLQVWLWXWLRQDOPHHWLQJVSURFHHGLQJVDQG

      SURJUDPVWRWKHH[WHQWWKH&RXUW([SHUWVGHWHUPLQHVXFKDFFHVVLVQHHGHGWRIXOILOOWKHLU

      REOLJDWLRQV'RFXPHQWVSURGXFHGWRWKH&RXUW([SHUWVZLOOEHPDGHDYDLODEOHWR3ODLQWLIIV¶

      FRXQVHO7KH&RXUW([SHUWV¶WRXUVVKDOOEHXQGHUWDNHQLQDPDQQHUWKDWGRHVQRW

      XQUHDVRQDEO\LQWHUIHUHZLWKMDLORSHUDWLRQV7KH&RXUW([SHUWVVKDOOEHERXQGZKHUH

      DSSOLFDEOHE\WKH6WLSXODWHG3URWHFWLYH2UGHU 'NW HQWHUHGE\WKH&RXUWRQ2FWREHU

      DQGDWWDFKHGKHUHWRDV([KLELW&

                  7KHSDUWLHVDJUHHWKDWWKH\DUHHDFKHQWLWOHGWRHQJDJHLQH[SDUWH

      FRPPXQLFDWLRQVZLWKWKH&RXUW([SHUWV+RZHYHUDOORIWKH&RXUW([SHUWV¶ILQGLQJVDQG

      UHFRPPHQGDWLRQVVKDOOEHVHWIRUWKLQZULWLQJLQWKHLUUHSRUWV

                  ,IIRUDQ\UHDVRQDGHVLJQDWHG&RXUW([SHUWFDQQRORQJHUVHUYHWKH3DUWLHV

      VKDOODWWHPSWWRDJUHHRQZKRVKDOOEHDSSRLQWHGWRVHUYHLQVXFKH[SHUW¶VSODFH,IWKH3DUWLHV

      GRQRWDJUHH'HIHQGDQWDQG3ODLQWLIIVVKDOOHDFKQRPLQDWHDQGVXEPLWWZRSRWHQWLDOH[SHUWV

      IRUWKH&RXUW¶VFRQVLGHUDWLRQDQGVHOHFWLRQ

                                                                                  >352326('@&216(17'(&5((
                                                                              &$6(12&97/1.-1

          
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 7 of 119

 
      '      1RWLFHWR&ODVV0HPEHUV
 
                  'HIHQGDQWVKDOOSRVWQRWLFHVWRFODVVPHPEHUVRIWKLV$FWLRQLQDPDQQHU
 
      DJUHHGXSRQE\WKHSDUWLHV6XFKQRWLFHVVKDOOLQFOXGHDEULHIVWDWHPHQWWKDWLQFOXGHVD
 
      GHVFULSWLRQRI3ODLQWLIIV¶FODLPVWKHGHILQLWLRQRIWKHFODVVHVDQGVXEFODVVHVQRWLFHWKDWWKH
 
      SDUWLHVKDYHHQWHUHGLQWRWKLV&RQVHQW'HFUHHDGHVFULSWLRQRIWKHVXEMHFWDUHDVFRYHUHGE\
 
      WKH&RQVHQW'HFUHHDQG5HPHGLDO3ODQDQGWKHFRQWDFWLQIRUPDWLRQIRUWKH3ULVRQ/DZ
 
      2IILFHDQG'LVDELOLW\5LJKWV&DOLIRUQLDWRDOORZSHRSOHLQFDUFHUDWHGLQWKH6DFUDPHQWR
 
      &RXQW\MDLOVWRFRQWDFW3ODLQWLIIV¶FRXQVHO7KHSDUWLHVVKDOOPHHWDQGFRQIHUDVWRWKH
 
      FRQWHQWRIWKHQRWLFHDQGWKHPHWKRGIRUSRVWLQJWKHQRWLFH'HIHQGDQWZLOOSRVWQRWLFHV

      FRQVLVWHQWZLWKWKHSDUWLHV¶DJUHHPHQWZLWKLQGD\VDIWHUWKHHQWU\RIWKLV&RQVHQW'HFUHH

      DQGVKDOOPDLQWDLQWKHQRWLFHVVRORQJDVWKH&RQVHQW'HFUHHLVLQHIIHFWDEVHQWIXUWKHURUGHU

      RIWKH&RXUW,QWKHHYHQWGLVDJUHHPHQWVDULVHUHJDUGLQJWKHFRQWHQWVRIVXFKQRWLFHWKH

      SDUWLHVZLOOILUVWPHHWDQGFRQIHULQDQLQIRUPDODWWHPSWWRUHVROYHVDPH)DLOLQJWKDWDQ\

      VXFKGLVDJUHHPHQWVVKDOOEHUHVROYHGSXUVXDQWWRWKHGLVSXWHUHVROXWLRQSURFHGXUHVHWIRUWK

      EHORZ

      (     3ODLQWLIIV¶0RQLWRULQJDQG$FFHVVWR,QIRUPDWLRQ

                  3ODLQWLIIV¶FRXQVHOVKDOOEHSHUPLWWHGWRPRQLWRU'HIHQGDQW¶VFRPSOLDQFHZLWK

      DOODVSHFWVRIWKH5HPHGLDO3ODQ'HIHQGDQWVKDOOSURYLGH3ODLQWLIIV¶FRXQVHOZLWKDFFHVVWR

      LQIRUPDWLRQLQFOXGLQJDOO6DFUDPHQWR-DLOIDFLOLWLHVGRFXPHQWVUHFRUGVDQGVWDIIWKDW

      3ODLQWLIIV¶FRXQVHOEHOLHYHVLQJRRGIDLWKLVQHFHVVDU\WRPRQLWRU'HIHQGDQW¶VFRPSOLDQFH

      ZLWKWKH5HPHGLDO3ODQVXEMHFWZKHUHDSSOLFDEOHWRWKH6WLSXODWHG3URWHFWLYH2UGHU 'NW

       HQWHUHGE\WKH&RXUWRQ2FWREHUDQGDWWDFKHGKHUHWRDV([KLELW&)URPWKH

      GDWHWKLV&RQVHQW'HFUHHLVHQWHUHGE\WKH&RXUW'HIHQGDQWVKDOOSURYLGH3ODLQWLIIV¶FRXQVHO

      ZLWKDFFHVVWRVXFKLQIRUPDWLRQZLWKLQFDOHQGDUGD\VRIWKHLUUHTXHVW,I'HIHQGDQW

      EHOLHYHVWKDWWKHLQIRUPDWLRQUHTXHVWHGE\3ODLQWLIIV¶FRXQVHOLVQRWQHFHVVDU\WRPRQLWRU

      FRPSOLDQFHZLWKWKH5HPHGLDO3ODQRULVRWKHUZLVHXQODZIXORULQDSSURSULDWHWKHSDUWLHV

      VKDOOHQJDJHLQWKHGLVSXWHUHVROXWLRQSURFHVVGHVFULEHGEHORZ

                                                                                 >352326('@&216(17'(&5((
                                                                             &$6(12&97/1.-1

          
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 8 of 119

 
                  3ODLQWLIIV¶FRXQVHOVKDOOPRQLWRUDQGUHSRUWRQFRPSOLDQFHZLWKWKH5HPHGLDO
 
      3ODQDQGLQSDUWLFXODUWKH&RXQW\¶VFRPSOLDQFHZLWKWKHVHJUHJDWLRQUHVWULFWLYHKRXVLQJ
 
      'LVFLSOLQDU\0HDVXUHV8VHRI)RUFHIRU3ULVRQHUVZLWK0HQWDO+HDOWK,QWHOOHFWXDO
 
      'LVDELOLWLHVDQG$'$'LVDELOLW\FRPSRQHQWVRIWKH5HPHGLDO3ODQ,QWKHUHSRUWV3ODLQWLIIV¶
 
      FRXQVHOVKDOOVWDWHDQRSLQLRQDVWRZKHWKHU'HIHQGDQWLVRULVQRWLQVXEVWDQWLDOFRPSOLDQFH
 
      ZLWKWKHVHJUHJDWLRQPHQWDOKHDOWKGLVFLSOLQHDQG$'$FRPSRQHQWVRIWKH5HPHGLDO3ODQ
 
      7KHVHRSLQLRQVDUHKHUHLQDIWHUUHIHUUHGWRDV³6XEVWDQWLDO&RPSOLDQFH'HWHUPLQDWLRQV´
 
                  'HIHQGDQWVKDOOJUDQW3ODLQWLIIV¶FRXQVHODQGWKHLUFRQVXOWDQWVWKHRSSRUWXQLW\
 
      WRFRQGXFWDWOHDVWWKUHHWRXUVRIHDFK6DFUDPHQWR&RXQW\MDLOIDFLOLW\ 0DLQ-DLODQG5LR

      &RVXPQHV&RUUHFWLRQDO&HQWHU SHUFDOHQGDU\HDUIRUWKHSXUSRVHRIPRQLWRULQJFRPSOLDQFH

      ZLWKWKH5HPHGLDO3ODQVRORQJDVWKH&RQVHQW'HFUHHLVLQHIIHFW$IWHUWKUHH\HDUVWKH

      SDUWLHVVKDOOPHHWDQGFRQIHUDERXWDQ\DSSURSULDWHDGMXVWPHQWVWRWKHIUHTXHQF\RI

      3ODLQWLIIV¶WRXUV8QOHVVRWKHUZLVHDJUHHGE\WKHSDUWLHVRURUGHUHGE\WKH&RXUWPRQLWRULQJ

      WRXUVE\3ODLQWLIIVDQGRUWKHLUFRQVXOWDQWVVKDOOEHVHSDUDWHGE\DSHULRGRIQROHVVWKDQ

      GD\V

                  7RXUVE\3ODLQWLIIVDQGRUWKHLUFRQVXOWDQWVVKDOOLQFOXGHUHDVRQDEOHDFFHVVWR

      DOORIWKHMDLOIDFLOLWLHVLQFOXGLQJDOOKRXVLQJXQLWVIDFLOLWLHVZKHUHKHDOWKFDUHVHUYLFHVDUH

      SURYLGHGIDFLOLWLHVZKHUHSHRSOHZLWKGLVDELOLWLHVDUHRUPD\EHKRXVHGDQGSURYLGHG

      SURJUDPPLQJDQGDQ\RWKHUIDFLOLWLHVZKHUHVHUYLFHVDUHSURYLGHGSXUVXDQWWRWKH5HPHGLDO

      3ODQ'XULQJWKHWRXUV'HIHQGDQWVKDOOPDNHDYDLODEOHIRULQWHUYLHZDQ\VXSHUYLVRU\

      FOLQLFDOFXVWRGLDODQGSURJUDPVWDIIWKDWKDYHGLUHFWRUVXSHUYLVRU\UHVSRQVLELOLW\IRULQPDWH

      KHDOWKFDUHFODVVLILFDWLRQGLVFLSOLQHMDLORSHUDWLRQVDQGGLVDELOLW\DFFRPPRGDWLRQV

      'HIHQGDQWVKDOOSURYLGHD6KHULII¶V'HSDUWPHQWFRQWDFWSHUVRQWRHQVXUHFRRSHUDWLRQRI

      LQVWLWXWLRQVWDIIZLWK3ODLQWLIIV¶FRXQVHOLQREWDLQLQJLQIRUPDWLRQUHTXHVWHGGXULQJWKHWRXUV

      +RZHYHU'HIHQGDQW¶VFRXQVHOUHVHUYHWKHULJKWWREHSUHVHQWGXULQJVWDIILQWHUYLHZVDQG

      VWDIIPD\GHFOLQHWRSDUWLFLSDWHLQDQ\LQWHUYLHZFRQGXFWHGE\3ODLQWLIIV¶FRXQVHO'XULQJWKH

      WRXUV'HIHQGDQWVKDOOSHUPLWDQGIDFLOLWDWH3ODLQWLIIV¶FRXQVHOKDYLQJFRQILGHQWLDODQG

                                                                                   >352326('@&216(17'(&5((
                                                                               &$6(12&97/1.-1

          
      
          Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 9 of 119

 
      YROXQWDU\GLVFXVVLRQVZLWKDQ\LQFDUFHUDWHGSHUVRQRUJURXSRILQFDUFHUDWHGSHRSOHDWWKH
 
      UHTXHVWRI3ODLQWLIIV¶FRXQVHOFRQVLVWHQWZLWKVDIHW\DQGVHFXULW\QHHGV8SRQUHTXHVWE\
 
      3ODLQWLIIVDQGSXUVXDQWWRWKH6WLSXODWHG3URWHFWLYH2UGHUHQWHUHGLQWKLVFDVH'HIHQGDQW
 
      VKDOOPDNHDYDLODEOHIRULQVSHFWLRQDQGRUFRS\LQJWKHKHDOWKFDUHDQGRUFXVWRG\ILOHVRI
 
      VSHFLILHGLQFDUFHUDWHGSHUVRQV'LVSXWHVWKDWPD\DULVHRYHU3ODLQWLIIV¶FRXQVHO¶VDFFHVVWR
 
      MDLOLQIRUPDWLRQRUSHUVRQQHOVKDOOEHDGGUHVVHGE\WKHGLVSXWHUHVROXWLRQSURFHVV
 
                   ,I3ODLQWLIIV¶FRXQVHOIRUPWKHJRRGIDLWKEHOLHIWKDW'HIHQGDQWLVQRW
 
      VXEVWDQWLDOO\FRPSOLDQWZLWKDQ\FRPSRQHQWRIWKH5HPHGLDO3ODQEDVHGRQWKHUHYLHZVRI
 
      WKH&RXUW([SHUWVDQGRU3ODLQWLIIV¶FRXQVHOPRQLWRULQJ3ODLQWLIIV¶FRXQVHOVKDOOVRLQIRUP

      'HIHQGDQWDQGDVDSSOLFDEOHWKHUHOHYDQW&RXUW([SHUW V RIDQ\DOOHJHGQRQFRPSOLDQFHDQG

      LGHQWLI\WKHFRPSRQHQWRIWKH5HPHGLDO3ODQDOOHJHGWREHQRQFRPSOLDQW

                   'HIHQGDQWVKDOOLQYHVWLJDWHWKHDOOHJHGQRQFRPSOLDQFHDQGSURYLGH3ODLQWLIIV¶

      FRXQVHOZLWKDUHVSRQVHLQZULWLQJZLWKLQFDOHQGDUGD\VXQOHVVWKHSDUWLHVDJUHHWKDW

      'HIHQGDQWZLOOLQFOXGHDUHVSRQVHLQWKHQH[WVFKHGXOHG6WDWXV5HSRUW(LWKHUSDUW\VKDOO

      KDYHWKHRSWLRQRIUHTXHVWLQJDQLQYHVWLJDWLRQDQGRSLQLRQIURPWKHUHOHYDQW&RXUW([SHUW,I

      3ODLQWLIIV¶FRXQVHOLVQRWVDWLVILHGZLWK'HIHQGDQW¶VUHVSRQVHWKHSDUWLHVVKDOOHQJDJHLQWKH

      GLVSXWHUHVROXWLRQSURFHVVGHVFULEHGEHORZ

                   'HIHQGDQWVKDOOHQVXUHWKDW3ODLQWLIIV¶FRXQVHOKDVDFFHVVWRFRQILGHQWLDOYLVLWV

      DQGSKRQHFDOOVZLWKFODVVPHPEHUV7KHSDUWLHVZLOOHVWDEOLVKDQHIILFLHQWPHDQVWRDOORZ

      3ODLQWLIIV¶FRXQVHOWRLQWHUYLHZDFODVVPHPEHURUJURXSRIFODVVPHPEHUVDQGWRFRQGXFW

      FRQILGHQWLDOWHOHSKRQLFLQWHUYLHZVZLWKLQGLYLGXDOFODVVPHPEHUVZLWKUHDVRQDEOHQRWLFHLQ

      DPDQQHUWKDWGRHVQRWGLVUXSWMDLORSHUDWLRQV

                   3ODLQWLIIV¶FRXQVHOVKDOOEHDOORZHGWRVHQGSRVWDJHSUHSDLGHQYHORSHV

          PHWHUHG WRWKHLUFOLHQWVLQWKH6DFUDPHQWR&RXQW\MDLOV

      )      ,QGLYLGXDO&ODVV0HPEHU&RQFHUQV

                   3ODLQWLIIV¶FRXQVHOPD\EULQJFRQFHUQVDERXWLQGLYLGXDOSHRSOHLQWKHMDLOV

      LQFOXGLQJEXWQRWOLPLWHGWRLVVXHVUHJDUGLQJKHDOWKFDUHKRXVLQJLVRODWLRQGLVDELOLW\

                                                                                   >352326('@&216(17'(&5((
                                                                               &$6(12&97/1.-1

          
      
      Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 10 of 119

 
      DFFRPPRGDWLRQVRUDFFHVVXVHRIIRUFHRUVDIHW\ZHOOEHLQJWRWKHDWWHQWLRQRI'HIHQGDQW¶V
 
      FRXQVHORUWKHLUGHVLJQHHZKRVKDOOUHVSRQGLQZULWLQJZLWKLQFDOHQGDUGD\VXQOHVVWKH
 
      XUJHQF\RIWKHLVVXHUHTXLUHVDPRUHH[SHGLWHGUHVSRQVH7KHSDUWLHVZLOOZRUNFRRSHUDWLYHO\
 
      WRUHVROYHLQGLYLGXDOFRQFHUQV
 
                 7KLVSURFHVVLVQRWPHDQWWRUHSODFHRUFLUFXPYHQWWKHH[LVWLQJSURFHVVHVIRU
 
      UHTXHVWLQJPHGLFDORUPHQWDOKHDOWKVHUYLFHVRUIROORZLQJWKHH[LVWLQJUHTXHVWDQGJULHYDQFH
 
      SURFHVVHVLQWKHMDLOV3HRSOHLQWKHMDLOVZLOOEHHQFRXUDJHGWRPDNHXVHRIWKRVHSURFHVVHV
 
      *    'LVSXWH5HVROXWLRQ
 
                 (LWKHUSDUW\PD\LQLWLDWHWKHGLVSXWHUHVROXWLRQSURFHVVZLWKUHVSHFWWRDQ\

      PDWWHUFRYHUHGE\WKLV&RQVHQW'HFUHHE\SURYLGLQJZULWWHQQRWLFHRIDGLVSXWH ³'LVSXWH

      1RWLFH´ WRWKHRWKHUSDUW\

                 )ROORZLQJVHUYLFHRIWKH'LVSXWH1RWLFHWKHSDUWLHVVKDOOXQGHUWDNHJRRGIDLWK

      QHJRWLDWLRQVDWVXFKWLPHVDQGSODFHVDVWKH\GHHPVXIILFLHQWLQDQHIIRUWWRUHVROYHWKH

      GLVSXWHLQIRUPDOO\EHWZHHQWKHP,IZLWKLQGD\VDIWHUVHUYLFHRIWKH'LVSXWH1RWLFHWKH

      SDUWLHVKDYHIDLOHGWRUHVROYHWKHGLVSXWHHLWKHUSDUW\PD\UHTXHVWWKDWWKH&RXUW([SHUW V 

      PRVWNQRZOHGJHDEOHLQWKHVXEMHFWPDWWHURIWKHGLVSXWHEHSHUPLWWHGWRHYDOXDWHWKHLVVXHLQ

      GLVSXWHDQGSUHSDUHDUHSRUW7KH&RXUW([SHUW V PXVWSURYLGHWKHUHSRUWUHJDUGLQJWKHDUHD

      RIGLVDJUHHPHQWWRWKHSDUWLHVZLWKLQGD\VRIWKHUHTXHVW'HIHQGDQWZLOOSD\WKHH[SHUW¶V

      UHDVRQDEOHIHHVIRUDQ\UHSRUWSUHSDUHGE\D&RXUWH[SHUWDWWKHUHTXHVWRIDSDUW\DERXWD

      GLVSXWHGLVVXHDVFRQWHPSODWHGE\WKLVSDUDJUDSK,IWKHLVVXHLQGLVSXWHUHODWHVWRPHGLFDO

      FDUHPHQWDOKHDOWKFDUHRUVXLFLGHSUHYHQWLRQWKHUHOHYDQW&RXUW([SHUWVKDOOSUHSDUHWKH

      UHSRUW,IWKHLVVXHLQGLVSXWHUHODWHVWR$'$FRPSOLDQFHUHVWULFWLYHKRXVLQJRU

      GLVFLSOLQHXVHRIIRUFHWKHSDUWLHVVKDOODWWHPSWWRDJUHHRQZKRVKDOOEHDSSRLQWHGWRVHUYH

      DVWKH&RXUW([SHUW,IWKH3DUWLHVGRQRWDJUHH'HIHQGDQWDQG3ODLQWLIIV¶FRXQVHOVKDOOHDFK

      QRPLQDWHDQGVXEPLWWZRSRWHQWLDOH[SHUWVIRUWKH&RXUW¶VFRQVLGHUDWLRQDQGVHOHFWLRQ

                  7KHIROORZLQJJHQHUDOSURWRFROZLOODSSO\WRDOOGLVSXWHVDULVLQJXQGHUWKLV

      &RQVHQW'HFUHH,QWKHHYHQWRIGLVDJUHHPHQWEHWZHHQWKHSDUWLHVUHJDUGLQJDQ\DVSHFWRI

                                                                                >352326('@&216(17'(&5((
                                                                            &$6(12&97/1.-1

          
      
      Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 11 of 119

 
      WKLV&RQVHQW'HFUHHLQFOXGLQJEXWQRWOLPLWHGWR  LQWHUSUHWDWLRQRILWVWHUPV
 
           LPSOHPHQWDWLRQRILWVSURYLVLRQVDQGRU  DGHWHUPLQDWLRQRIWKHSDUWLHV¶UHVSHFWLYH
 
      ULJKWVREOLJDWLRQVDQGGXWLHVXQGHUVDPHWKHSDUWLHVVKDOOILUVWXQGHUWDNHJRRGIDLWK
 
      QHJRWLDWLRQVLQDQHIIRUWWRUHVROYHWKHGLVSXWHLQIRUPDOO\EHWZHHQWKHP7KHSDUWLHV
 
      XQGHUVWDQGDQGDJUHHWKDWWKLVJRRGIDLWKDWWHPSWWRUHVROYHWKHGLVSXWHLQIRUPDOO\EHWZHHQ
 
      WKHSDUWLHVLVDQHFHVVDU\SUHUHTXLVLWHEHIRUHHLWKHUSDUW\PD\UHTXHVWRUDYDLOWKHPVHOYHVRI
 
      &RXUWDVVLVWDQFHRULQWHUYHQWLRQLQUHVROYLQJWKHGLVSXWH7KHSDUWLHV¶LQIRUPDOQHJRWLDWLRQ
 
      SURFHVVVKDOOEHFRPSOHWHGZLWKLQGD\VRIWKHLGHQWLILFDWLRQRIDGLVSXWH,QWKHHYHQWWKH
 
      SDUWLHV¶JRRGIDLWKDWWHPSWWRUHVROYHWKHGLVSXWHLQIRUPDOO\SURYHVXQVXFFHVVIXOWKHSDUWLHV

      VKDOOQH[WVHHNWKHDVVLVWDQFHDGYLFHDQGRUJXLGDQFHRI0DJLVWUDWH-XGJH1DWKDQDHO-XGJH

      &RXVLQVRUKLVGHVLJQHHLIKHLVQRWDYDLODEOHLQDWWHPSWLQJWRUHVROYHGLVSXWH,I0DJLVWUDWH

      -XGJH&RXVLQVLVXQDEOHWRUHVROYHWKHGLVSXWHWKHQDQGRQO\WKHQPD\WKHSDUWLHVIRUPDOO\

      VHHNWKH&RXUW¶VDVVLVWDQFHLQUHVROYLQJWKHGLVSXWH,QWKHHYHQWIRUPDOLQWHUYHQWLRQRIWKH

      &RXUWLVUHTXLUHGWKHSDUWLHVDJUHHWKDW0DJLVWUDWH-XGJH&RXVLQVPD\FRQVXOWDGYLVHDQG

      VKDUHZLWKWKH&RXUWKLVYLHZVUHJDUGLQJWKHQDWXUHRIWKHGLVSXWHWKHUHODWLYHPHULWV RUODFN

      WKHUHRI RIWKHSRVLWLRQVWDNHQE\WKHSDUWLHVDQGDQ\SURSRVDO V KHPLJKWKDYHUHJDUGLQJWKH

      PDQQHULQZKLFKWKHGLVSXWHVKRXOGEHUHVROYHG

      +      (QIRUFHPHQW

                   7KH&RXUWVKDOOUHWDLQMXULVGLFWLRQWRHQIRUFHWKHWHUPVRIWKLV&RQVHQW'HFUHH

      DQGVKDOOKDYHWKHSRZHUWRHQIRUFHWKHDJUHHPHQWWKURXJKVSHFLILFSHUIRUPDQFHDQGDOORWKHU

      UHPHGLHVSHUPLWWHGE\ODZXQWLO'HIHQGDQWIXOILOOVLWVREOLJDWLRQVXQGHUWKLV&RQVHQW'HFUHH

                   7KH3URWHFWLYH2UGHUDJUHHGXSRQE\WKHSDUWLHVVKDOOUHPDLQLQIRUFHZKLOH

      WKLV&RQVHQW'HFUHHLVHIIHFWLYH

      ,      'XUDWLRQDQG7HUPLQDWLRQ

                   7KHGXUDWLRQRIWKLV&RQVHQW'HFUHHLVVL[\HDUVIURPWKHGDWHWKLV&RQVHQW

      'HFUHHLVHQWHUHGE\WKH&RXUWXQOHVVLW D LVWHUPLQDWHGHDUOLHUSXUVXDQWWRSDUDJUDSK

      EHORZRU E VXEMHFWWRWKHGLVSXWHUHVROXWLRQSURFHVVLVH[WHQGHGDVWRDQ\SURYLVLRQRIWKLV

                                                                                  >352326('@&216(17'(&5((
                                                                             &$6(12&97/1.-1

          
      
      Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 12 of 119

 
      &RQVHQW'HFUHHRUWKH5HPHGLDO3ODQZLWKZKLFKWKH'HIHQGDQWLVQRWLQVXEVWDQWLDO
 
      FRPSOLDQFHXQWLOVXFKWLPHDVVXEVWDQWLDOFRPSOLDQFHLVDFKLHYHG$Q\VXFKH[WHQVLRQQRW
 
      PXWXDOO\DJUHHGXSRQE\WKHSDUWLHVVKDOOEHVXEMHFWWRWKHGLVSXWHUHVROXWLRQSURFHVVVHW
 
      IRUWKDERYH
 
                 'HIHQGDQWPD\DIWHUFRQIHUULQJZLWK3ODLQWLIIV¶FRXQVHOUHTXHVWDILQGLQJE\
 
      WKH&RXUWWKDW'HIHQGDQWLVLQVXEVWDQWLDOFRPSOLDQFHZLWKRQHRUPRUHFRPSRQHQWVRIWKH
 
      5HPHGLDO3ODQDQGKDVPDLQWDLQHGVXFKVXEVWDQWLDOFRPSOLDQFHIRUDSHULRGRIDWOHDVWWZHOYH
 
      PRQWKV8QOHVVRWKHUZLVHRUGHUHGE\WKH&RXUWVXFKDILQGLQJZLOOUHVXOWLQDVXVSHQVLRQRI
 
      PRQLWRULQJE\WKHUHOHYDQW&RXUWH[SHUWDQG3ODLQWLIIV¶FRXQVHORIDQ\VXFKFRPSRQHQW

                 ,I3ODLQWLIIVIRUPWKHJRRGIDLWKEHOLHIWKDW'HIHQGDQWLVQRORQJHULQVXEVWDQWLDO

      FRPSOLDQFHZLWKDQ\FRPSRQHQW V RIWKH5HPHGLDO3ODQSUHYLRXVO\IRXQGWREHLQ

      VXEVWDQWLDOFRPSOLDQFHDQGDVWRZKLFKPRQLWRULQJKDVEHHQVXVSHQGHG3ODLQWLIIVVKDOO

      SURPSWO\VRQRWLI\'HIHQGDQWLQZULWLQJDQGSUHVHQWDVXPPDU\RIWKHHYLGHQFHXSRQZKLFK

      VXFKEHOLHILVEDVHG:LWKLQGD\VWKHUHDIWHU'HIHQGDQWVKDOOVHUYHDZULWWHQUHVSRQVH

      VWDWLQJZKHWKHULWDJUHHVRUGLVDJUHHVWKDWLWLVQRORQJHULQVXEVWDQWLDOFRPSOLDQFHZLWK

      UHVSHFWWRWKHLGHQWLILHGFRPSRQHQW V RIWKH5HPHGLDO3ODQ,QWKHHYHQWWKDW'HIHQGDQW

      DJUHHVPRQLWRULQJE\WKH&RXUWH[SHUWVDQG3ODLQWLIIVSXUVXDQWWRWKLV&RQVHQW'HFUHHVKDOO

      UHVXPH,QWKHHYHQW'HIHQGDQWGLVDJUHHV3ODLQWLIIVPD\EULQJDPRWLRQEHIRUHWKH&RXUW

      VHHNLQJVXFKUHOLHIDVPD\EHDSSURSULDWHLQFOXGLQJEXWQRWOLPLWHGWRUHLQVWDWLQJIXOO

      PRQLWRULQJSURYLGHGWKDWEHIRUHEULQJLQJVXFKDPRWLRQ3ODLQWLIIVKDYHFRPSOLHGZLWKWKH

      GLVSXWHUHVROXWLRQSURFHVVGHVFULEHGKHUHLQ

                 'HIHQGDQWPD\VHHNWHUPLQDWLRQRIWKLV&RQVHQW'HFUHHE\EULQJLQJD

      WHUPLQDWLRQPRWLRQSXUVXDQWWR86& E  $ L SURYLGHGKRZHYHUWKDW L 

      'HIHQGDQWVKDOOQRWEULQJDQ\VXFKPRWLRQIRUDSHULRGRIILYH\HDUVIURPWKHGDWHWKLV

      &RQVHQW'HFUHHLVHQWHUHGE\WKH&RXUW LL DQ\WHUPLQDWLRQPRWLRQVKDOOEHEDVHGRQD

      UHFRUGRIQROHVVWKDQRQH\HDURIVXEVWDQWLDOFRPSOLDQFHZLWKDOOWKHUHTXLUHPHQWVRIWKLV

      &RQVHQW'HFUHHDQGWKH5HPHGLDO3ODQDQG LLL SULRUWREULQJLQJVXFKDPRWLRQ'HIHQGDQW

                                                                                 >352326('@&216(17'(&5((
                                                                            &$6(12&97/1.-1

          
      
      Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 13 of 119

 
      VKDOOKDYHFRPSOLHGZLWKWKHGLVSXWHUHVROXWLRQSURFHVVVHWIRUWKKHUHLQ
 
      -    &RVWVDQG)HHV
 
                 &RVWVDQG)HHV3ULRUWR(QWU\RIWKH&RQVHQW'HFUHH7KHSDUWLHVDJUHHWKDW
 
      E\HQWU\RIWKLV&RQVHQW'HFUHH3ODLQWLIIVDUHWKHSUHYDLOLQJSDUW\LQWKLVOLWLJDWLRQ
 
      'HIHQGDQWVKDOOSD\3ODLQWLIIV¶FRXQVHO¶VUHDVRQDEOHIHHVDQGH[SHQVHVLQFXUUHGIURPWKHGDWH
 
      WKDW3ODLQWLIIV¶FRXQVHOFRPPHQFHGDQLQYHVWLJDWLRQLQWRFRQGLWLRQVDWWKH6DFUDPHQWR
 
      &RXQW\-DLOVWKURXJK)LQDO$SSURYDORIWKH&RQVHQW'HFUHHLQFOXGLQJDSSURYDORIWKH
 
      5HPHGLDO3ODQ7KHSDUWLHVVKDOODWWHPSWWRDJUHHRQWKHDPRXQWRIWKHDWWRUQH\¶VFRVWVDQG
 
      IHHV,IWKHSDUWLHVIDLOWRDJUHHRQDQDPRXQWWKH\VKDOOPHGLDWHWKHGLVSXWHZLWKWKH

      DVVLVWDQFHRI0DJLVWUDWH-XGJH1DWKDQDHO&RXVLQV,IWKHPDWWHULVQRWUHVROYHGWKURXJK

      PHGLDWLRQE\6HSWHPEHUWKHSDUWLHVDJUHHWKDWWKHDPRXQWRI3ODLQWLIIV¶DWWRUQH\¶V

      FRVWVDQGIHHVZLOOEHGHWHUPLQHGE\ELQGLQJDUELWUDWLRQDGPLQLVWHUHGE\-$067KHSDUWLHV

      ZLOOHDFKVXEPLWWKHQDPHVRIWZRSURSRVHGDUELWUDWRUV7RWKHH[WHQWWKDWWKHSDUWLHVDUH

      XQDEOHWRDJUHHXSRQDQDUELWUDWRUIURPWKDWOLVWWKH\VKDOOVXEPLWWKHQDPHVWR0DJLVWUDWH

      -XGJH1DWKDQDHO&RXVLQVDQGKHRUKLVGHVLJQHHVKDOOVHOHFWWKHDUELWUDWRU7KHDZDUGZLOO

      EHILQDODQGELQGLQJRQWKHSDUWLHVZLWKQRULJKWRIDSSHDO

                 &RVWVDQG)HHVIRU0RQLWRULQJDQG(QIRUFHPHQW6XEMHFWWR'HIHQGDQW¶VULJKW

      WRREMHFWWRWKHUHDVRQDEOHQHVVRIWKHIHHVVRXJKWE\3ODLQWLIIV¶FRXQVHO3ODLQWLIIV¶FRXQVHO

      VKDOOEHFRPSHQVDWHGIRUWKHLUUHDVRQDEOHWLPHDQGUHDVRQDEOHH[SHQVHV LQFOXGLQJWKHFRVWV

      RIDQ\FRQVXOWDQWV3ODLQWLIIV¶FRXQVHOPD\UHWDLQ UHODWLQJWRPRQLWRULQJDQGHQIRUFLQJWKLV

      &RQVHQW'HFUHHDQG5HPHGLDO3ODQLQFOXGLQJDQ\WLPHDQGH[SHQVHVLQFXUUHGLQFRQQHFWLRQ

      ZLWKWKHUHVROXWLRQRIDQ\GLVSXWHSHUWDLQLQJWRVXFKPRQLWRULQJDQGHQIRUFHPHQW$VZLWK

      WKHIHHVDQGFRVWVUHIHUHQFHGLQSDUDJUDSKWKHSDUWLHVVKDOODWWHPSWWRUHDFKDQDJUHHPHQW

      RQWKHLVVXHRIPRQLWRULQJIHHVDQGH[SHQVHV,IWKHSDUWLHVIDLOWRUHDFKVXFKDQDJUHHPHQW

      WKH\VKDOOPHGLDWHWKHGLVSXWHZLWKWKHDVVLVWDQFHRI0DJLVWUDWH-XGJH1DWKDQDHO&RXVLQV,I

      WKHPDWWHULVQRWUHVROYHGWKURXJKPHGLDWLRQE\6HSWHPEHUWKHSDUWLHVDJUHHWKDWWKH

      LVVXHRIPRQLWRULQJIHHVDQGH[SHQVHVZLOOEHGHWHUPLQHGE\ELQGLQJDUELWUDWLRQ

                                                                                 >352326('@&216(17'(&5((
                                                                            &$6(12&97/1.-1

          
      Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 14 of 119

 
      DGPLQLVWHUHGE\-$067KHSDUWLHVZLOOHDFKVXEPLWWKHQDPHVRIWZRSURSRVHGDUELWUDWRUV
 
      7RWKHH[WHQWWKDWWKHSDUWLHVDUHXQDEOHWRDJUHHXSRQDQDUELWUDWRUIURPWKDWOLVWWKH\VKDOO
 
      VXEPLWWKHQDPHVWR0DJLVWUDWH-XGJH1DWKDQDHO&RXVLQVDQGKHRUKLVGHVLJQHHVKDOOVHOHFW
 
      WKHDUELWUDWRU7KHDZDUGZLOOEHILQDODQGELQGLQJRQWKHSDUWLHVZLWKQRULJKWRIDSSHDO
 
          &RVWVDQG)HHVIRU/LWLJDWLRQ%HIRUHWKH&RXUW6XEMHFWWRERWK&RXUWDSSURYDODQG
 
      'HIHQGDQW¶VULJKWWRREMHFWWRWKHUHDVRQDEOHQHVVRIWKHQXPEHURIKRXUVIRUZKLFK3ODLQWLIIV¶
 
      FRXQVHOPD\VHHNFRPSHQVDWLRQ'HIHQGDQWDJUHHVWRSD\3ODLQWLIIV¶FRXQVHO¶VUHDVRQDEOH
 
      UDWHVIRUDQ\OLWLJDWLRQUHTXLUHGWRHQIRUFHRUGHIHQGWKLV&RQVHQW'HFUHHRU5HPHGLDO3ODQ
 
      EHIRUHWKH&RXUW

      .     (IIHFWRI&RQVHQW'HFUHHLQ2WKHU$FWLRQV

                 1HLWKHUWKHIDFWRIWKLV&RQVHQW'HFUHHQRUDQ\VWDWHPHQWRIFODLPVFRQWDLQHG

      KHUHLQVKDOOEHXVHGLQDQ\RWKHUFDVHFODLPRUDGPLQLVWUDWLYHSURFHHGLQJVH[FHSWWKDW

      'HIHQGDQWDQGLWVHPSOR\HHVDQGDJHQWVPD\XVHWKLV&RQVHQW'HFUHHDQGDQ\VWDWHPHQW

      FRQWDLQHGKHUHLQWRDVVHUWLVVXHSUHFOXVLRQRUUHVMXGLFDWD

                 1RWKLQJLQWKLV&RQVHQW'HFUHHLVLQWHQGHGWRDQGGRHVQRWPRGLI\UHYLVHRU

      FKDQJHDQ\H[LVWLQJRUGHUVRUFRQVHQWGHFUHHVDSSOLFDEOHWR'HIHQGDQWRUWRRSHUDWLRQVDWRU

      SHRSOHKRXVHGLQWKH6DFUDPHQWR&RXQW\-DLOV

      /     1HFHVVLW\IRU5HOLHIDV3URYLGHGLQ5HPHGLDO3ODQV

                 7KHSDUWLHVDJUHHWKDWWKHUHOLHIFRQWDLQHGKHUHLQLVQDUURZO\GUDZQH[WHQGVQR

      IXUWKHUWKDQQHFHVVDU\WRHQVXUHWKHSURWHFWLRQRIWKHIHGHUDOFRQVWLWXWLRQDODQGVWDWXWRU\

      ULJKWVRI3ODLQWLIIVDQGLVWKHOHDVWLQWUXVLYHPHDQVQHFHVVDU\WRDFFRPSOLVKWKRVHREMHFWLYHV

      ,7,662$*5(('$1'67,38/$7('

                                                          5HVSHFWIXOO\VXEPLWWHG



              vCP_v
      'DWHGBBBBBBBBB                             BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                       0DUJRW0HQGHOVRQ 6%1 
                                                          35,621/$:2)),&(
                                                       $WWRUQH\IRU3ODLQWLIIV

                                                                                 >352326('@&216(17'(&5((
                                                                             &$6(12&97/1.-1
 Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 15 of 119



 q q H]kdAq     $    :q            BnihqQ
                                              
                                               qI`aqFUq(/6,=q
                                                     
 %q                                                   
                                           XCGLS[\qM KNOZYqDRJVWq
                                           Eoqe_qjf^mq
 
 .q                   pq& ;q
           @lcb>q 
 ?q
 4q
 

 8q
 <q
q

'q
+q
-q
1q
   


      


9q
 q
q
)q
*q
Tq
 2q
!3q
"5q
#7q Pq
                                                                   
                                     g0q                        
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 16 of 119




              EXHIBIT A




                    Consent Decree
          Mays v. County of Sacramento
   Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 17 of 119

                        MAYS V. COUNTY OF SACRAMENTO
                                   REMEDIAL PLAN
   Definitions
“Chief Disciplinary Officer” is the individual who is responsible for overseeing the
disciplinary system and ensuring consistency in disciplinary practices and procedures.
“County” refers to Sacramento County.
“Designated Mental Health Units” refers to any specialized units specifically operated
to house and serve prisoners requiring mental health treatment, including the inpatient
unit (2P), the Intensive Outpatient Program (IOP), the Outpatient Psychiatric Pods.
“Disciplinary Hearing Officer” includes any sergeant, officer, or other individual who
has responsibility for adjudicating a disciplinary report and/or imposing disciplinary
measures.
“Discipline” is the imposition of penalties for prisoner misconduct that violates Jail
facility rules.
“Disability” means any physical or mental impairment that substantially limits one or
more major life activities. These include, but are not limited to, any disability that would
substantially limit the mobility of an individual or an impairment of vision and/or
hearing, speaking or performing manual tasks that require some level of dexterity.
Additionally, disability includes a physical or mental impairment that would inhibit a
person's ability to meet the rules and regulations of the facility.
“Effective Communication” means that any written or spoken communication must be
as clear and understandable to people with disabilities as it is for people who do not have
disabilities.
“Intellectual Disability” is a disability characterized by significant limitations in
intellectual functioning (such as learning, reasoning, and problem-solving) and in
adaptive behavior (conceptual skills such as language, literacy, money, time, and self-
direction; social and interpersonal skills; and practical skills such as personal care and
schedules/routines). This includes people for whom the onset of the disability occurred
before age 18 (developmental disabilities) and people for whom events later in life
resulted in similar limitations (for example, head injury, stroke, or dementia).
“Medical Staff” means medical personnel including physicians, dentist, pharmacist,
nurse practitioners, supervising registered nurses, registered nurses, registered dental
hygienists, licensed vocational nurses, pharmacy technicians, medical assistants,
registered dental assistants, certified nursing aids and other medical personnel.
   Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 18 of 119

“Medical services,” “medical treatment” and “medical staff” includes dental services,
dental treatment and dental staff, as well as medical pharmacy services and pharmacy
staff.
“Mental health caseload” means all prisoners in the jail with a current need for any
mental health services.
“Out-of-cell activities” are activities which occur out of the inmates’ cell. Examples of
such activities include but are not limited to games, the use of tablets and other
socialization among inmates.
“Provider” means physician, dentist, pharmacist, physician’s assistant, or nurse
practitioner.
“Qualified Mental Health Professional” means psychiatrists, psychologists, master’s
level social workers, licensed professional counselors, licensed nurses, or others who by
virtue of their education, credentials, and experience are permitted by law to evaluate and
provide mental health care to patients.
“Qualified Health Care Professional” means physicians, physician assistants, nurses,
nurse practitioners, dentists, qualified mental health professionals, and others who by
virtue of their education, credentials, and experience are permitted by law to evaluate and
provide health care to patients.
“Qualified Sign Language Interpreter” (“SLI”) is an individual, available on-site or
through a VRI service, who is adept at American Sign Language and has passed a test
and qualified in one of the categories established by the National Association for the Deaf
(NAD) or one of the categories established by the Registry of Interpreters for the Deaf
(RID).
“Segregation” means the confinement in a locked room or cell, with or without a
cellmate, with limited social contact as compared with the general population, in
conditions characterized by substantial isolation, whether pursuant to disciplinary,
administrative, or classification action. If a housing unit or location does not meet the
above definition, the unit will not be considered a segregation unit, regardless of name.
“Serious Mental Illness” (“SMI”) means a mental, behavioral, or emotional disorder of
mood, thought, or anxiety that significantly impairs judgment, behavior, capacity to
recognize reality, or substantially interferes with primary activities of daily living.
“Temporary Suicide Precautions Housing” refers to any non-inpatient unit where the
Jail houses prisoners requiring suicide precautions and/or inpatient level of psychiatric
care, including but not limited to safety cells, holding cells, North Holding Cell No. 2 at
RCCC, Main Jail booking segregation cells, and the classrooms/multipurpose rooms
adjacent to the Main Jail housing units.

                                                                                Page 2 of 62
   Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 19 of 119

“TTYs” or “TDDs” means devices that are used with a telephone to communicate with
persons who are Deaf by typing and reading communications.
“Videophone” means a device with a video camera that can perform bi-directional video
and audio transmissions between people in real-time.
“Video-Relay Services” or “VRS” is a video telecommunications relay service that
enables persons with hearing-related disabilities who use Sign Language to communicate
with voice telephone users through video equipment, such as a Videophone, rather than
through typed text.
“Video Remote Interpreting service” or “VRI service” means an interpreting service
that uses video conference technology over dedicated lines or wireless technology
offering clear, delay-free, full-motion video and audio over high-speed connection that
delivers high-quality video images as provided in 28 § 35.160(d).
   GENERAL PROVISIONS
      The County shall maintain sufficient medical, mental health, and custody staff to
      meet the requirements of this Remedial Plan.
      The parties agree that the custodial and health care staff must be increased to meet
      minimal constitutional and statutory standards. Presently, there are insufficient
      deputies to supervise out-of-cell activities for people in the general population and
      administrative segregation, and to provide security for health-related tasks. The
      parties agree that reduction in jail population is a cost-effective means to achieve
      constitutional and statutory standards.
      1. The County intends to hire additional custodial and health care staff. The
         parties agree that population reduction of the jails will facilitate compliance
         with this Remedial Plan. All population reduction measures should be
         designed to promote public safety through evidence-based programs.
      2. If through the monitoring process it is determined that the County is not
         fulfilling the provisions of this Remedial Plan due to staffing deficiencies, the
         parties will meet and confer regarding what steps to take to reduce the
         population of the jail, including available resources to facilitate population
         reduction.
      The parties agree to meet and confer regarding the gathering and posting of data
      related to the Jail population. The parties agree that the categories of information
      to be gathered and publicly posted on a quarterly basis are the following:
             a) the number of people with mental illness booked into jail;
             b) their average length of stay;
             c) the percentage of people connected to treatment;
             d) their recidivism rates;

                                                                               Page 3 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 20 of 119

         e) the total number of people in jail with a mental health need;
         f) the number of people who were receiving mental health services at the
            time of booking; and
         g) the number of sentenced and unsentenced inmates in custody.
         h) For sentenced people in the jail, the nature of the commitment
            convictions, length of sentence(s), and level of mental health care (e.g.,
            Acute, IOP, OPP).
         i) For unsentenced people in the jail, the nature of the charges, length of
            pre-trial detention, and level of mental health care (e.g., Acute, IOP,
            OPP).
AMERICANS WITH DISABILITIES ACT (ADA) COMPLIANCE
  Policies and Procedures
  1. It is the County’s policy to provide access to its programs and services to
     prisoners with disabilities, with or without reasonable accommodation,
     consistent with legitimate penological interests. No prisoner with a disability,
     as defined in 42 U.S.C. § 12102 shall, because of that disability, be excluded
     from participation in or denied the benefits of services, programs, or activities
     or be subjected to discrimination. The County’s policy is to provide reasonable
     accommodations or modifications where necessary, consistent with 28 C.F.R.
     §§ 35.150 & 35.152, and other applicable federal and state disability law.
  2. The County shall, in consultation with Plaintiffs’ counsel, revise its Operations
     Order to establish standard and consistent procedures for the Jail to ensure
     compliance with the ADA and the remedial provisions outlined herein.
  3. The County shall, within 12 months from court approval of the Settlement and
     in consultation with Plaintiffs’ counsel, revise policies, procedures, and inmate
     orientation materials (e.g. Inmate Handbook), in accordance with the revised
     Operations Order and the remedial provisions outlined herein. A list of policies
     which the County will revise consistent with the provisions outlined herein, as
     appropriate and in consultation with Plaintiffs’ counsel, is attached as Exhibit
     A-1.
  4. All staff will receive training appropriate to their position on policies and
     procedures related to compliance with the Americans with Disabilities Act
     (ADA) and related disability laws.
  ADA Tracking System
  1. The County shall develop and implement a comprehensive system (an “ADA
     Tracking System”) to identify and track screened prisoners with disabilities as
     well as accommodation and Effective Communication needs.
  2. The ADA Tracking System shall identify:

                                                                            Page 4 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 21 of 119

         a) All types of disabilities, including but not limited to psychiatric,
            intellectual, developmental, learning, sensory, mobility, or other
            physical disabilities, and special health care needs;
         b) Prisoners with disabilities that may pose a barrier to communication,
            including but not limited to learning, intellectual, or developmental
            disabilities, and hearing, speech, or vision impairments;
         c) Accommodation needs, including as to housing, classification, Effective
            Communication, adaptive supports, and assistive devices;
         d) Prisoners who require specific health care appliances, assistive devices,
            and/or durable medical equipment (HCA/AD/DME);
         e) Prisoners who are class members in Armstrong v. Newsom (N.D. Cal.
            No. 94-cv-02307), with their applicable disability classification(s) and
            accommodation need(s).
  3. The ADA Tracking System’s prisoner disability information will be readily
     accessible to custody, medical, mental health, and other staff at the Jail who
     need such information to ensure appropriate accommodations and adequate
     program access for prisoners with disabilities.
  ADA Coordinator
  1. The County shall have a dedicated ADA Coordinator at each facility.
  2. The ADA Coordinator position shall be dedicated to coordinating efforts to
     comply with and carry out ADA-related requirements and policies, shall have
     sufficient command authority to carry out such duties, and shall work with the
     executive management team regarding ADA-related compliance, training, and
     program needs.
  3. The County shall clearly enumerate, in consultation with Plaintiffs’ counsel,
     the job duties and training requirements for the ADA Coordinator position and
     for ADA Deputies assigned to support the ADA Coordinator position.
  4. The County shall ensure that ADA Coordinators and ADA Deputies possess
     requisite training to implement and ensure compliance with the Jail’s disability
     program and services, including operation of the ADA Tracking System.
  Screening for Disability and Disability-Related Needs.
  1. The County shall conduct adequate screening of prisoners to be housed in the
     Jail in order to identify disabilities and disability-related accommodation,
     housing, classification, and other needs. All individuals detained at the Jail for
     any period of time will be assessed for Effective Communication needs,
     consistent with the provisions herein.
  2. The County shall take steps to identify and verify each prisoner’s disability and
     disability-related needs during medical intake screening, including based on:

                                                                           Page 5 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 22 of 119

         a) The individual’s self-identification or claim to have a disability;
         b) Documentation of a disability in the individual’s health record;
         c) Staff observation that the individual may have a disability that affects
            placement, program access, or Effective Communication; or
         d) The request of a third party (such as a family member) for an evaluation
            of the individual for an alleged disability.
  Orientation
  1. The County shall ensure that, for the population to be housed in the Jails,
     prisoners with disabilities are adequately informed of their rights under the
     ADA, including but not limited to:
         a) Accommodations available to prisoners;
         b) The process for requesting a reasonable accommodation;
         c) The role of the ADA coordinator(s) and method to contact them;
         d) The grievance process, location of the forms, and process for getting
            assistance in completing grievance process;
         e) Instructions on how prisoners with disabilities can access health care
            services, including the provision of Effective Communication and other
            accommodations available in accessing those services.
  2. Upon processing and classification, prisoners with disabilities shall receive, in
     an accessible format, the jail rulebook; orientation handbook; and a verbal
     orientation or orientation video regarding rules or expectations.
  3. The County shall accommodate individuals with disabilities in the orientation
     process through the use of alternative formats (e.g. verbal communication,
     large print, audio/video presentation), when necessary for Effective
     Communication of the information.
  4. The County shall develop an Americans with Disabilities Act Inmate Notice.
     The Notice shall be prominently posted in all prisoner housing units, in the
     booking/intake areas, in medical/mental health/dental treatment areas, and at
     the public entrances of all Jail facilities.
  Health Care Appliances, Assistive Devices, Durable Medical Equipment
  1. The County shall establish a written policy to ensure provision of safe and
     operational HCA/AD/DME, with a process for repair and replacement.
  2. The County shall timely provide HCA/AD/DME to prisoners with disabilities
     who require such assistance. The County shall ensure an individualized
     assessment by medical staff to determine whether HCA/AD/DME is warranted
     to ensure equal and meaningful access to programs, services, and activities in
     the Jail.

                                                                           Page 6 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 23 of 119

  3. The County shall allow prisoners to retain personal HCAs/ADs/DME (which
     will include reading glasses), unless there is an individualized determination
     that doing so would create an articulated safety or security risk.
         a) Where Jail staff determine it is necessary to remove a prisoner’s
            personal HCA/AD/DME for security reasons, the County shall provide
            an equivalent Jail-issued device unless custody staff, with supervisory
            review, determine and document, based on an individualized
            assessment, that the device constitutes a risk of bodily harm or threatens
            the security of the facility.
         b) If such a determination is made, the ADA coordinator or supervisory-
            level designee shall document the decision and reasons for it, in writing,
            and shall consult with medical staff to determine an appropriate
            alternative accommodation.
  4. The County shall, in consultation with Plaintiffs’ counsel, implement a written
     policy governing the release of prisoners who need assistive devices upon
     release.
         a) The County will ensure that any personal mobility device belonging to a
            prisoner is returned to the prisoner prior to release from custody.
         b) If a prisoner does not have a personal mobility device, but is ambulatory
            with the assistance of a cane, crutch, or walker, the prisoner will be
            permitted to retain such device that was used while in custody upon
            release, or will be provided a comparable device, upon release.
         c) If a prisoner who is due for release requires a wheelchair, but does not
            have a personal wheelchair, Jail staff shall coordinate with the prisoner,
            the prisoner’s family or friends, and other County agencies as needed to
            secure a wheelchair or take other steps to address the individual’s needs
            upon release. The County shall document this process in the ADA
            Tracking System for purposes of individual tracking and quality
            assurance.
  Housing Placements
  1. The County shall house prisoners with disabilities in facilities that
     accommodate their disabilities.
  2. The County shall implement a housing assignment system that includes an
     individualized assessment of each individual’s functioning limitations and
     restrictions, including but not limited to:
         a) The need for ground floor housing;
         b) The need for a lower bunk;
         c) The need for grab bars in the cell and/or shower;


                                                                             Page 7 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 24 of 119

         d) The need for accessible toilets;
         e) The need for no stairs in the path of travel; and
         f) The need for level terrain.
  3. Prisoners with disabilities shall be housed in the Jail consistent with their
     individual security classification. Prisoners prescribed or possessing
     HCAs/ADs/DME will not automatically be housed in a medical housing unit.
     Placement in a medical housing unit will be based on individualized clinical
     determination of need for treatment.
  4. Classification staff shall not place prisoners with disabilities in:
         a) Inappropriate security classifications simply because no ADA-
            accessible cells or beds are available;
         b) Designated medical areas unless the prisoner is currently receiving
            medical care or treatment that necessitates placement in a medical
            setting; or
         c) Any location that does not offer the same or equivalent programs,
            services, or activities as the facilities where they would be housed
            absent a disability.
  Access to Programs, Services, and Activities
  1. The County shall ensure prisoners with disabilities, including those housed in
     specialized medical units or mental health units (e.g., OPP, IOP, Acute) have
     equal access to programs, services, and activities available to similarly situated
     prisoners without disabilities, consistent with their health and security needs.
     Such programs, services, and activities include, but are not limited to:
         a) Educational, vocational, reentry and substance abuse programs
         b) Work Assignments
         c) Dayroom and other out-of-cell time
         d) Outdoor recreation and fitted exercise equipment
         e) Showers
         f) Telephones
         g) Reading materials
         h) Social visiting
         i) Attorney visiting
         j) Religious services
         k) Medical, mental health, and dental services and treatment



                                                                            Page 8 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 25 of 119

  2. The County shall provide reasonable accommodations and modifications as
     necessary to ensure that prisoners with disabilities have equal access to
     programs, services, and activities available to similarly situated prisoners
     without disabilities.
  3. The County shall develop and implement a written policy for staff to provide
     appropriate assistance to prisoners with psychiatric, developmental, or
     cognitive disabilities so that they can fully participate in programs, services,
     and activities provided at the Jail.
  4. The County shall implement a written policy for staff to provide assistance to
     prisoners with disabilities in reading or scribing documents.
  5. The County shall provide equal access to library, recreational, and educational
     reading materials for prisoners with disabilities, including easy reading and
     large print books for individuals who require such accommodations.
  6. The County shall ensure equitable inmate worker opportunities for prisoners
     with disabilities, including by:
         a) Ensuring clear job duty statements, with essential functions and specific
            criteria, for each Worker position;
         b) Ensuring that medical staff conduct an individualized assessment to
            identify work duty restrictions and/or physical limitations to facilitate
            appropriate work/industry assignments and to prevent improper
            exclusions from work opportunities;
         c) Providing reasonable accommodations to enable prisoners with
            disabilities to participate in inmate worker opportunities.
  Effective Communication
  1. The County shall assess all individuals detained at the Jail for any period of
     time for Effective Communication needs, and shall take steps to provide
     Effective Communication based on individual need.
  2. The County’s ADA policies shall include comprehensive guidance to ensure
     Effective Communication for prisoners with vision, speech, hearing,
     intellectual, learning, or other disabilities. The County shall, in consultation
     with Plaintiffs’ counsel, ensure that sufficient guidance on the provision of
     Effective Communication is included in Jail custody and health care policies
     and procedures.
  3. Standard for Provision of Effective Communication in Due Process Events and
     Clinical Encounters
         a) A higher standard for the provision of Effective Communication shall
            apply in the following situations:
                i. Due Process Events, including the following:

                                                                           Page 9 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 26 of 119

                    Classification processes
                    Prisoner disciplinary hearing and related processes
                    Service of notice (to appear and/or for new charges)
                    Release processes
                    Probation encounters/meetings in custody
               ii. Clinical Encounters, including the following:
                    Determination of medical history or description of ailment or
                     injury
                    Diagnosis or prognosis
                    Medical care and medical evaluations
                    Provision of mental health evaluations, rounds, group and
                     individual therapy, counseling and other therapeutic activities
                    Provision of the patient’s rights, informed consent, or
                     permission for treatment
                    Explanation of medications, procedures, treatment, treatment
                     options, or surgery
                    Discharge instructions
        b) In the situations described in subsection (a), above, Jail staff shall:
               i. Identify each prisoner’s disability where there may be a barrier to
                  comprehension or communication requiring reasonable
                  accommodation(s);
               ii. Provide effective reasonable accommodation(s) to overcome the
                   communication barrier; and
               iii. Document the method used to achieve Effective Communication
                    and how the staff person determined that the prisoner understood
                    the encounter, process, and/or proceeding.
  4. Effective auxiliary aids and services that are appropriate to the needs of a
     prisoner with Effective Communication needs shall be provided when simple
     written or oral communication is not effective. Such aids may include bilingual
     aides, SLIs, readers, sound amplification devices, captioned television/video
     text displays, Videophones and other telecommunication devices for deaf
     persons (TDDs), audiotaped texts, Braille materials, large print materials,
     writing materials, and signage.
  5. In determining what auxiliary aid service to provide, the County shall give
     primary consideration to the request of prisoner with Effective Communication
     needs.

                                                                          Page 10 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 27 of 119

  6. Education providers (e.g., Elk Grove Unified School District) at the Jail will
     ensure Effective Communication for prisoners participating in education
     programs, including by providing necessary assistive equipment and take steps
     to accommodate learning strategies of those prisoner-students who have
     special needs, such as those with developmental, learning, vision, hearing, and
     speech disabilities.
  7. The County shall assist prisoners who are unable to complete necessary
     paperwork (e.g., related to health care, due process, Jail processes) on their
     own with reading and/or writing as needed.
  8. The County shall permit prisoners, including those who are illiterate, non-
     English speaking, or otherwise unable to submit written or electronic sick call
     requests, to verbally request care. Such verbal requests shall immediately be
     documented by the staff member who receives the request on an appropriate
     form and transmitted to a qualified mental health or medical professional for
     response in the same priority as those sick call requests received in writing.
  9. The County shall post and disseminate notices, policies, job announcements,
     and other written material in alternative formats to promote Effective
     Communication.
  Effective Communication and Access for Individuals with Hearing
  Impairments
  1. The County shall develop and implement a policy for newly arrived and newly
     identified prisoners with hearing disabilities to determine each prisoner’s
     preferred method of communication.
  2. Qualified Sign Language Interpreters (SLIs) will be provided during intake and
     for due process functions, health care encounters, and Jail programming, when
     sign language is the prisoner’s primary or only means of Effective
     Communication, unless the prisoner waives the assistance of an interpreter
     and/or delay would pose a safety or security risk.
         a) The County shall maintain a contract or service agreement with
            interpreter services in order to provide such services for deaf or hearing
            impaired prisoners. Jail staff will be informed of the availability of
            contract interpreter services.
         b) Lip reading will not be the sole method of Effective Communication
            used by staff, unless the prisoner has no other means of communication.
         c) In cases where the use of an SLI is not practicable, or is waived by the
            prisoner, Jail staff shall employ the most effective form of
            communication available.
         d) The County will maintain a log of (a) when, for whom, and for what
            purpose an SLI was used; and (b) when, for whom, and why a SLI was


                                                                         Page 11 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 28 of 119

            not used for a prisoner with an identified need for SLI services (e.g.,
            prisoner waived SLI or delay would have posed safety or security risk).
         e) When a prisoner waives an SLI, the log must document (a) the method
            of communication of the waiver, and (b) the method staff used to
            determine that the waiver was knowing and freely given.
  3. Jail Staff shall effectively communicate the contents of the Inmate Handbook
     and other materials providing information on Jail rules and procedures to all
     prisoners to be housed in the Jail who are deaf or hard of hearing. For those
     prisoners for whom written language is not an effective means of
     communication, Jail Staff may meet this obligation by providing a video of an
     SLI signing the contents of the Inmate Handbook, along with appropriate
     technology for viewing, or by providing an SLI to interpret the contents of the
     Inmate Handbook to the prisoner who is deaf or hard of hearing.
  4. The County shall, within 12 months from court approval of the Settlement,
     make Videophones available for deaf and hard of hearing prisoners. The
     Videophones shall provide for calls through the use of Video-Relay Services
     (VRS) at no cost to deaf and hard of hearing prisoners or for calls directly to
     another Videophone.
  5. Deaf/hard of hearing prisoners who use telecommunication relay services, such
     as Videophone or TDD/TTY machine, in lieu of the telephone shall receive
     equal access to the Videophone or TDD/TTY services as non-disabled
     prisoners are afforded for regular telephone usage.
  6. The County shall provide deaf/hard of hearing prisoners with additional time
     for calls using telecommunication relay services, such as a Videophone or
     TDD/TTY, to account for the fact that signed and typed conversations take
     longer than spoken conversations. The County shall document the time that
     each prisoner uses and has access to such equipment.
  7. Prisoners who require an SLI as their primary method of communication shall
     be provided an SLI for education, vocational, or religious programs and
     services.
  8. Public verbal announcements in housing units where individuals who are deaf
     or hard of hearing reside shall be delivered on the public address system (if
     applicable) and by flicking the unit lights on and off several times to alert
     prisoners that an announcement is imminent. This includes announcements
     regarding visiting, meals, recreation release and recall, count, lock-up, and
     unlock. Verbal announcements may be effectively communicated via written
     messages on a chalkboard or by personal notification, as consistent with
     individual need. These procedures shall be communicated to prisoners during
     the orientation process and also shall be incorporated into relevant policies and
     post orders.


                                                                        Page 12 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 29 of 119

  Disability-Related Grievance Process
  1. The County shall implement a grievance system for prisoners with disabilities
     to report any disability-based discrimination or violation of the ADA, this
     Remedial Plan, or Jail ADA-related policy, and shall provide a prompt
     response and equitable resolution in each case.
  2. The County shall ensure that the grievance procedures are readily available and
     accessible to all prisoners.
        a) The County shall make reasonable efforts to ensure all prisoners are
           aware of the disability grievance procedures, including the availability
           of accommodations and staff assistance to submit a grievance and/or
           appeal.
        b) The County shall ensure the prisoners with disabilities have meaningful
           access to grievance forms, including through provision of staff
           assistance and large print materials.
  3. Response to Grievances
        a) The County shall develop and implement an ADA grievance process
           that includes (1) a reasonable timeline for response to ADA-related
           grievances and appeals, including an expedited process for urgent ADA
           grievance (e.g., involving prisoner safety or physical well-being); and
           (2) provision for interim accommodations pending review of the
           individual’s grievances/appeals.
        b) The County shall ensure that prisoners with communication needs are
           interviewed and provided assistance as part of the grievance/appeal
           process where necessary to ensure meaningful access and Effective
           Communication.
        c) The County shall document each denial of a reasonable accommodation
           request and shall record the basis for such determination.
        d) The County shall provide in writing a copy of the grievance (or appeal)
           response to the prisoner, including the resolution, the basis for a denial
           (if applicable), and the process for appeal.
        e) The County shall ensure that completed grievance responses are
           effectively communicated to prisoners with disabilities.
  4. The submission, processing, and responses for disability-related grievances and
     complaints shall be tracked.
  Alarms/Emergencies
  1. The County shall ensure that all written policies regarding alarms and
     emergencies contain mandatory provisions to accommodate prisoners with
     disabilities.

                                                                        Page 13 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 30 of 119

  2. The County shall implement written policies regarding the expectations of staff
     as to prisoners with identified disabilities during emergencies and alarms,
     including as to disabilities that may affect prisoners’ ability to comply with
     orders or otherwise respond to emergencies and alarms. For example, the
     policies shall ensure appropriate handling of prisoners with mobility-related
     disabilities who are unable to prone or take a seated position on the ground
     during an alarm or emergency. Such policies shall be communicated to staff,
     incorporated into the relevant Operations Orders, and communicated to
     prisoners with disabilities using Effective Communication.
  3. The County shall implement written policies for staff regarding
     communicating effectively and appropriately with prisoners who have
     disabilities that may present barriers to communication during emergencies or
     alarms.
  4. In order to facilitate appropriate accommodations during alarms or
     emergencies, the County shall offer, but shall not require, individuals who have
     disabilities visible markers to identify their disability needs (e.g., identification
     vests). The County shall maintain a list, posted in such a way to be readily
     available to Jail staff in each unit, of prisoners with disabilities that may
     require accommodations during an alarm or emergency.
  5. The County shall install visual alarms appropriate for individuals who are deaf
     or hard of hearing, which shall comply with relevant fire code regulations.
  6. All housing units shall post notices for emergency and fire exit routes.
  Searches, Restraints, and Extractions
  1. The County shall modify its written policies to ensure that prisoners with
     mobility impairments, including those with prosthetic devices, receive
     reasonable accommodations with the respect to the following: (1) Pat searches
     and unclothed body searches; (2) Application of restraints devices, including
     Pro-Straint Chair; and (3) Cell extractions.
  Transportation
  1. The County shall provide reasonable accommodations for prisoners with
     disabilities when they are in transit, including during transport to court or
     outside health care services.
  2. Prescribed HCAs/ADs/DME, including canes, for prisoners with disabilities
     shall be available to the prisoner at all times during the transport process,
     including in temporary holding cells, consistent with procedures outlined in
     Part VII.
  3. The County shall use accessible vehicles to transport prisoners in wheelchairs
     and other prisoners whose disabilities necessitate special transportation,
     including by maintaining a sufficient number of accessible vehicles. (295)


                                                                           Page 14 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 31 of 119

  4. Prisoners with mobility impairments shall be provided assistance onto
     transport vehicles.
  Prisoners with Intellectual Disabilities
  1. The County shall, in consultation with Plaintiffs’ counsel, develop and
     implement a comprehensive written policy and procedure regarding prisoners
     with an Intellectual Disability, including:
        a) Screening for Intellectual Disabilities;
        b) Identification of prisoners’ adaptive support needs and adaptive
           functioning deficits; and
        c) Monitoring, management, and accommodations for prisoners with
           Intellectual Disabilities.
  2. A multidisciplinary team that includes appropriate health care staff will
     monitor and ensure appropriate care for prisoners with an Intellectual
     Disability. The multidisciplinary team will develop an individualized plan for
     each prisoner with an Intellectual Disability, which addresses: (1) safety,
     vulnerability, and victimization concerns, (2) adaptive support needs, (3)
     programming, housing, and accommodation needs. The multidisciplinary
     team’s plan will be regularly reviewed and updated as needed.
  3. Prisoners with an Intellectual Disability assigned to a work/industry position
     will be provided additional supervision and training as necessary to help them
     meet the requirements of the assignment.
  ADA Training, Accountability, and Quality Assurance
  1. The County shall ensure all custody, health care, facility maintenance, and
     other Jail staff receive ADA training appropriate to their position.
        a) The County shall provide to all staff appropriate training on disability
           awareness, including the use and purpose of accommodations and
           modifications in accordance with the ADA.
        b) The ADA training shall include: formalized lesson plans and in-
           classroom or virtual training for staff (including managers, supervisors,
           and rank-and-file staff) provided by certified or otherwise qualified
           ADA trainers.
  2. ADA instructors shall have appropriate ADA training and subject matter
     expertise necessary to effectively provide ADA training to staff.
  3. The County shall, in consultation with Plaintiffs’ counsel, develop and
     implement written policies and procedures regarding monitoring, investigating,
     and tracking staff violations (or allegations of violations) of ADA requirements
     and Jail ADA policies.



                                                                       Page 15 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 32 of 119

  4. The County shall develop an ADA accountability plan that will ensure quality
     assurance and establish staff accountability for egregious, serious, or repeated
     violations of the ADA and Jail ADA-related policies and procedures.
  Accessibility Remedial Plan to Address Physical Plant Deficiencies
  1. The County shall, within 24 months from court approval of the Settlement and
     in consultation with Plaintiffs’ counsel, develop and fully implement an
     Accessibility Remedial Plan to address Jail physical plant deficiencies that
     result in access barriers for prisoners with disabilities. In the interim, the
     Sheriff’s Office shall house prisoners with disabilities in the most integrated
     and appropriate housing possible, providing reasonable accommodations and
     assistance where necessary to ensure appropriate accessibility to Jail programs,
     services, and activities.
  2. The Accessibility Remedial Plan shall ensure the following:
         a) Adequate provision of accessible cells and housing areas with required
            maneuvering clearances and accessible toilet fixtures, sanitary facilities,
            showers, dining/dayroom seating, and recreation/yard areas.
         b) Accessible paths of travel that are compliant with the ADA.
         c) Equal and adequate access for all prisoners with disabilities to Family
            and Attorney Visiting areas in reasonable proximity to their housing
            location.
MENTAL HEALTH CARE
  Policies and Procedures
  1. The County shall establish policies and procedures that are consistent with the
     provisions of this Remedial Plan and include the following:
         a) A written document reflecting the complete spectrum of mental
            healthcare programming and services provided to prisoners;
         b) Minimum and maximum timeframes for when each type of mental
            healthcare service will be completed, including but not limited to
            laboratory tracking and psychiatry follow-up services, in accordance
            with prevailing community and professional standards;
         c) An intake and referral triage system to ensure timely and effective
            resolution of inmate requests and staff referrals for mental healthcare;
         d) Specific credentialing requirements for the delivery of mental healthcare
            services, including but not limited to only qualified mental health
            professionals may make critical treatment decisions.
         e) Clinical monitoring of inmates, including but not limited to those who
            are involuntarily medicated, clinically restrained or secluded,
            segregated, or on suicide watch;

                                                                         Page 16 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 33 of 119

         f) Descriptions of specialized mental health programming that specifically
            identify admitting and discharge criteria and the staff members who
            have the authority to place inmates in specialized mental health housing;
         g) Procedures for involuntary medications and other appropriate measures
            for the management of inmates with serious mental illness who lack the
            capacity to give informed consent, in accordance with relevant state
            law;
         h) Training for all staff members who are working with inmates with
            mental illness in all aspects of their respective duty assignments.
  2. The County’s policies and procedures shall be revised, as necessary, to reflect
     all of the remedial measures described in this Remedial Plan.
  3. The County shall continue to operate its acute inpatient program and its
     Outpatient Psychiatric Pod (OPP) program. The County shall establish a new
     Intensive Outpatient Program (IOP) for inmates who require a higher level of
     outpatient psychiatric care than what is provided in the OPP program.
  4. The County shall operate its non-acute mental health programs – IOP, OPP,
     and General Population-Mental Health – consistent with the JPS Psychiatric
     Services overview, attached as Exhibit A-2.
  Organizational Structure
  1. The County shall develop and implement a comprehensive organizational chart
     that includes the Sheriff’s Department (“Department”), Correctional Health
     Services (“CHS”), Jail Psychiatric Services (“JPS”), Chief Administrative
     Officer, Medical Director of the JPS Program, and any other mental health
     staff, and clearly defines the scope of services, chains of authority,
     performance expectations, and consequences for deficiencies in the delivery of
     mental health care services.
  2. A Medical Director of Jail Psychiatric Services shall be designated and shall
     oversee all mental health care functions in the jails, including psychiatric
     prescribers and psychiatric nurses. The Director shall possess clinical
     experience and a doctoral degree.
  3. The Medical Director of Jail Psychiatric Services shall participate in jail
     executive leadership and shall be responsible for overseeing program
     development, clinical practice, and policy, as well as interfacing with jail and
     medical leadership and community mental health.
  Patient Privacy
  1. All clinical interactions shall be private and confidential absent a specific,
     current risk that necessitates the presence of custody staff. In making such
     determination, custody and clinical staff shall confer and review individual
     case factors, including the patient’s current behavior and functioning and any

                                                                         Page 17 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 34 of 119

     other security concerns necessary to ensure the safety of medical staff. Such
     determinations shall not be based on housing placement or custodial
     classification.
         a) For any determination that a clinical interaction with a patient requires
            the presence of custody staff, staff shall document the specific reasons
            for the determination. Such decisions shall be reviewed through the
            Quality Assurance process.
         b) If the presence of custody staff is determined to be necessary to ensure
            the safety of medical staff for any clinical counter, steps shall be taken
            to ensure auditory privacy of the encounter.
         c) The County’s patient privacy policies, as described in this section, shall
            apply to contacts between inmates and Triage Navigator Program staff
            and/or other staff that provide mental health-related services on site at
            the Jail.
  2. Jail policies that mandate custody staff to be present for any mental health
     treatment in such a way that disrupts confidentiality shall be revised to reflect
     the individualized process set forth above. Custody and mental health staff
     shall be trained accordingly.
  3. It shall be the policy of the County that mental health clinicians shall not
     conduct their patient contacts at cell front except pursuant to documented
     refusals or specific, documented security concerns that warrant cell front
     contacts.
  4. For each clinical contact, mental health staff shall document whether the
     encounter was confidential, including whether it took place at cell front. If the
     contact occurred at cell front or otherwise was non-confidential, the reasons
     shall be clearly documented in the individual patient record and for purposes of
     Quality Assurance review procedures.
  5. A process shall exist for sick call slips or other mental health treatment-related
     requests to be collected without the involvement of custody staff.
  Clinical Practices
  1. Mental health staff shall develop and maintain at each jail facility an accurate
     case list of all prisoners requiring mental health treatment services at the jail
     (“caseload”) which, at a minimum, lists the patient’s name, medical chart
     number, current psychiatric diagnoses, date of booking, date of last
     appointment, date of next appointment, and the name of the treating prescriber.
  2. Qualified mental health professionals shall have access to the patient’s medical
     record for all scheduled clinical encounters.




                                                                         Page 18 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 35 of 119

  3. Qualified mental health professionals shall provide individual counseling,
     group counseling, and psychosocial/psychoeducational programs based on
     individual patients’ clinical needs.
  4. A qualified mental health professional shall conduct and document a thorough
     assessment of each individual in need of mental health care following
     identification.
  5. The County shall ensure prompt access to psychiatric prescribers following
     intake and in response to referrals and individual patient requests in accordance
     with the referral and triage timelines defined in the Access to Care provisions,
     below.
  6. The County shall, in consultation with Plaintiffs’ counsel, implement an
     electronic system for tracking mental health evaluation, treatment, and other
     clinical contacts, as well as sick call slips and other mental health treatment-
     related requests or referrals.
  7. The County shall develop and implement an electronic tracking system with
     alert and scheduling functions to ensure timely delivery of mental health
     services to individual patients.
  8. Treatment planning:
         a) The County shall ensure that each prisoner on the mental health
            caseload receives a comprehensive, individualized treatment plan based
            on the input of the Multi-Disciplinary Treatment Team (MDT). The
            MDT shall include multiple clinical disciplines with appropriate custody
            and counseling staff involvement.
         b) The treatment plan shall reflect individual clinical need, and the County
            shall ensure that all clinically indicated services are available and
            provided.
         c) The treatment plan shall include, at a minimum, the frequency of
            follow-up for clinical evaluation and adjustment of treatment modality,
            the type and frequency of diagnostic testing and therapeutic regimens
            (which may include clinical contacts more frequent than the minimum
            intervals described herein), and instructions about adaptation to the
            correctional environment.
         d) This treatment plan shall include referral to treatment after release from
            the facility when recommended by treatment staff.
         e) Custody staff shall be informed of a patient’s treatment plan where
            appropriate to ensure coordination and cooperation in the ongoing care
            of the patient.
         f) The County shall, in consultation with Plaintiffs’ counsel, develop and
            implement a Treatment Plan Form that will be used to select and

                                                                          Page 19 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 36 of 119

            document individualized services for prisoners who require mental
            health treatment.
         g) The County shall implement guidelines and timelines for the initiation
            and review of individual treatment plans, consistent with the JPS
            Psychiatric Services overview, attached as Exhibit A-2.
  Medication Administration and Monitoring
  1. The County shall develop and implement policies and procedures to ensure
     that all medications are appropriately prescribed, stored, controlled, dispensed,
     and administered in accordance with all applicable laws and through the
     following:
         a) The County shall ensure that initial doses of prescribed medications are
            delivered to inmates within 48 hours of the prescription, unless it is
            clinically required to deliver the medication sooner;
         b) The County shall make best efforts to verify a patient’s prescribed
            medications and current treatment needs at intake, including outreach to
            pharmacies and community providers to request prescriptions and other
            health care records relating to ongoing care needs. The policy shall
            ensure that any ongoing medication, or a clinically appropriate
            alternative, shall be provided within 48 hours of verification of the
            prescription or from a determination by a physician that the medication
            is medically necessary. Any orders that cannot be reconciled or verified,
            such as those with conflicting prescriptions from multiple prescribers,
            shall be referred to a health care provider for reconciliation or
            verification the next clinic day after booking.
         c) The County shall ensure that medical staff who administer medications
            to inmates document in the inmate’s Medical Administration Record (1)
            name and dosage of each dispensed medication, (2) each date and time
            medication is administered, and (3) the date and time for any refusal of
            medication.
  2. Qualified mental health professionals shall, for each individual patient,
     establish targets for treatment with respect to the use of psychotropic
     medication and shall assess and document progress toward those targets at
     each clinical visit.
  3. Qualified mental health professionals shall, for each individual patient, monitor
     and document the following with respect to psychotropic mediations: (1) levels
     of medications, (2) adverse impacts (including through renal and liver function
     tests where indicated), (3) side effects, and (4) efficacy.
  4. Qualified mental health professionals shall, for each individual patient, conduct
     and document baseline studies, including ECG, blood, urine, and other studies,
     as clinically appropriate, prior to the initiation of treatment.

                                                                        Page 20 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 37 of 119

  5. The County shall provide sufficient nursing and custody staffing to ensure
     timely delivery and administration of medication.
  6. Medication adherence checks that serve a clinical function shall be conducted
     by nursing staff, not custody staff. Custody staff shall conduct mouth checks
     when necessary to ensure institutional safety and security.
  7. Psychiatric prescribers shall consider clinically indicated considerations and
     conduct an in-person consultation, with the patient prior to changing or
     initiating medications. In the event there is no in-person consultation before
     prescribing or changing medications the psychiatric prescriber shall note and
     document the reasons for why there was not an in-person consultation with the
     patient.
  Placement, Conditions, Privileges, and Programming
  1. Placement:
        a) It shall be the policy of the County to place and treat all prisoners on the
           mental health caseload in the least restrictive setting appropriate to their
           needs.
        b) Placement in and discharge from Designated Mental Health Units shall
           be determined by qualified mental health professionals, with
           consultation with custody staff as appropriate.
        c) Absent emergency circumstances, the County shall obtain the assent of
           qualified mental health professionals before transferring prisoners with
           SMI into or out of Designated Mental Health Units.
        d) It shall be the policy of the County to place prisoners with SMI in
           appropriate settings that ensure provision of mental health services,
           patient safety, and the facilitation of appropriate programs, activities,
           and out-of-cell time. Co-housing with other populations shall be
           avoided to the extent that such a practice prevents or hinders any of the
           above.
        e) All patients requiring placement in a Designated Mental Health Unit
           shall be provided access to such placement and care based on current
           clinical need and without any requirement for director-level approval.
  2. Programming and Privileges
        a) All Designated Mental Health Units shall offer a minimum of 7 hours of
           unstructured out-of-cell time per week and 10 hours of structured out-
           of-cell time per week for each prisoner. While out-of-cell hours per
           prisoner may vary from day to day, each prisoner will be offered some
           amount of out-of-cell time every day of the week. All treatment and out-
           of-cell time shall be documented for each prisoner, and reviewed as part
           of Quality Assurance procedures.

                                                                         Page 21 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 38 of 119

        b) The County shall ensure that prisoners on the mental health caseload
           have access and opportunity to participate in jail programming, work
           opportunities, and education programs, consistent with individual
           clinical input.
        c) The County shall develop and implement, in the 2P inpatient unit and
           the IOP unit, a program for progressive privileges (including time out of
           cell, property allowances, etc.) for patients as they demonstrate
           behavioral progress. A patient’s level of privileges and restrictions shall
           be based on both clinical and custody input regarding current individual
           needs. The County shall ensure a process to review custody
           classification factors when necessary, so that placement, privileges, and
           restrictions match current individual circumstances and needs.
        d) Individuals on a mental health caseload shall receive, at minimum,
           privileges consistent with their classification levels, absent specific,
           documented factors which necessitate the withholding of such
           privileges. Clinical staff shall be informed of the withholding of
           privileges and the reasons for the withdrawal shall be documented and
           regularly reviewed by clinical and custody staff. The restoration of
           privileges shall occur at the earliest time appropriate based on individual
           factors.
        e) Where a prisoner in a Designated Mental Health Unit is subject to any
           restrictions of property, privileges, or out-of-cell time, the mental health
           treatment provider and Multi-Disciplinary Treatment Team will, on a
           weekly basis, assess and discuss with the prisoner progress and
           compliance with the prisoner’s individual case plan. This process will
           include clinical contact in a private, face-to-face, out-of-cell setting. The
           Multi-Disciplinary Treatment Team will provide input to classification
           staff regarding the prisoner’s mental health and appropriateness for
           removal of imposed restrictions. Classification staff will follow the
           recommendation of the Multi-Disciplinary Treatment Team to remove
           restrictions unless there is a clear, documented security reason to
           maintain the restriction.
  3. Conditions:
        a) Staff shall provide prisoners in Designated Mental Health Units with the
           opportunity to maintain cell cleanliness and the opportunity to meet
           their hygiene needs. Custody and clinical staff shall provide assistance
           to prisoners on these matters, as appropriate to individual patient needs
        b) The County shall ensure uniformity of practice with respect to cell
           searches, such that searches are not done for punitive or harassment
           reasons. The County shall monitor whether cell search practices may be
           serving as a disincentive for prisoners in Designated Mental Health

                                                                         Page 22 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 39 of 119

            Units to leave their cells for treatment or other out-of-cell activities, and
            shall take steps to address the issue as appropriate.
  4. Bed planning:
        a) The County shall provide a sufficient number of beds in Designated
           Mental Health Unit, at all necessary levels of clinical care and levels of
           security, to meet the needs of the population of prisoners with SMI.
        b) The County shall conduct a bed needs assessment, to be updated as
           appropriate, in order to determine demand for each category of
           Designated Mental Health Unit beds and shall ensure timely access to
           all levels of mental health care, consistent with individual treatment
           needs.
        c) The County shall establish mental health programming for women that
           ensures timely access to all levels of care and is equivalent to the range
           of services offered to men.
  5. General Exclusion of Prisoners with Serious Mental Illness from Segregation
        a) Prisoners with Serious Mental Illness will not be housed in Segregation
           units, except in rare cases where the prisoner presents an immediate
           danger or significant disruption to the therapeutic setting, and there is no
           reasonable alternative, in which cases the provisions of Section VIII.D
           of the Segregation/Restrictive Housing Remedial Plan shall apply.
        b) Where prisoners with a mental health condition meeting criteria for
           placement in a Designated Mental Health Unit are assessed a
           Disciplinary Segregation term, they will serve the term in a Designated
           Mental Health Unit, except in rare cases where the prisoner presents an
           immediate danger or significant disruption to the therapeutic setting,
           and shall receive structured out-of-cell time and programming as
           determined by the Multi-Disciplinary Treatment Team.
  6. Access to Care
        a) The County shall designate and make available custody escorts for
           mental health staff in order to facilitate timely completion of
           appointments and any other clinical contacts or treatment-related events.
        b) The County shall ensure sufficient and suitable treatment and office
           space for mental health care services, including the Triage Navigator
           Program and other mental health-related services provided on site at the
           Jail.
        c) Locations shall be arranged in advance for all scheduled clinical
           encounters.




                                                                          Page 23 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 40 of 119

        d) The County shall track and document all completed, delayed, and
           canceled mental health appointments, including reasons for delays and
           cancelations. Such documentation shall be reviewed as part of the
           Quality Assurance process.
        e) Referrals and triage:
               i. The County shall maintain a staff referral process (custody and
                  medical) and a kite system for prisoners to request mental health
                  services. Referrals by staff or prisoners must be triaged within
                  24 hours.
               ii. Referrals and requests for mental health services shall be handled
                   in accordance with the following timeframes, and based on the
                   definitions and guidance in Exhibit A-2:
                    Prisoners with “Must See” (Emergent) mental health needs
                     shall be seen for assessment or treatment by a qualified
                     mental health professional as soon as possible, and within six
                     (6) hours. Prisoners with emergent mental health needs shall
                     be monitored through continuous observation until evaluated
                     by a mental health professional.
                    Prisoners with Priority (Urgent) mental health needs shall be
                     seen for assessment or treatment by a qualified mental health
                     professional within 36 hours.
                    Prisoners with Routine mental health needs shall be seen for
                     assessment or treatment by a qualified mental health
                     professional within two (2) weeks;
                    Prisoners whose requests do not require formal clinical
                     assessment or intervention shall be issued a written response,
                     with steps taken to ensure effective communication.
  Medico-Legal Practices
  1. The County shall provide access to appropriate inpatient psychiatric beds to all
     patients who meet WIC § 5150 commitment criteria. At the time a patient’s
     need for inpatient care is identified, commitment paperwork shall be initiated
     immediately. Placement in an inpatient unit shall occur at the earliest possible
     time, and in all cases within 24 hours. For individual prisoners placed on a
     pre-admit or wait list for inpatient placement, affirmative steps to process and
     place them shall begin immediately.
  2. The County shall not discharge patients from the LPS unit and immediately re-
     admit them for the purpose of circumventing LPS Act requirements. For
     patients with continuing need for LPS commitment, the County shall follow all
     required procedures under the LPS Act.


                                                                       Page 24 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 41 of 119

  3. The County shall review all County and JPS policies and procedures for PREA
     compliance, and revise them as necessary to address all mental health-related
     requirements.
  Clinical Restraints and Seclusion
  1. Generally:
        a) It is the policy of the County to employ restraints and seclusion only
           when necessary and to remove restraints and seclusion as soon as
           possible.
        b) It is the policy of the County to employ clinical restraints and seclusion
           only when less restrictive alternative methods are not sufficient to
           protect the inmate-patient or others from injury. Clinical restraint and
           seclusion shall not be used as punishment, in place of treatment, or for
           the convenience of staff.
        c) The placement of a prisoner in clinical restraint or seclusion shall trigger
           an “emergent” mental health referral, and a qualified mental health
           professional shall evaluate the prisoner to assess immediate and/or long-
           term mental health treatment needs.
        d) When clinical restraints or seclusion are used, Jail staff will document
           justification for their application and the times of application and
           removal of restraints.
        e) There shall be no “as needed” or “standing” orders for clinical restraint
           or seclusion.
        f) Individuals in clinical restraints or on seclusion shall be on constant
           watch, or on constant video monitoring with direct visualization every
           15 minutes. All checks will be documented.
        g) Fluids shall be offered at least every four hours and at meal times.
  2. Clinical Restraints
        a) The opinion of a qualified health care professional or qualified mental
           health professional on placement and retention in restraints will be
           obtained within one hour from the time of placement.
        b) A thorough clinical assessment shall be conducted by qualified health
           care professional or qualified mental health professional every four
           hours to determine the need for continued restraint.
        c) Individuals in restraints shall be checked every two hours by a nurse for
           vital signs, neurovascular assessment, and limb range, and offered an
           opportunity for toileting.
  3. Reentry Services


                                                                        Page 25 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 42 of 119

        a) The County shall provide a 30-day supply of current psychotropic
           medications to inmates on the mental health caseload, who have been
           sentenced and have a scheduled released date, immediately upon
           release.
        b) Within 24 hours of release of any inmate who is on the mental health
           caseload and classified as pre-sentence, the County shall transmit to a
           designated County facility a prescription for a 30-day supply of the
           inmate’s current psychotropic medications.
        c) The County, in consultation with Plaintiffs’ counsel, develop and
           implement a reentry services policy governing the provision of
           assistance to prisoners on the mental health caseload, including
           outpatient referrals and appointments, public benefits, medical
           insurance, housing, substance abuse treatment, parenting and family
           services, inpatient treatment, and other reentry services.
        d) The County agrees that, during the course of the implementation of the
           remedial plans contained in this agreement, it will consider Plaintiffs’
           input on measures to prevent unnecessary or avoidable incarceration of
           individuals with serious mental illness.
  Training
  1. The County shall develop and implement, in collaboration with Plaintiffs’
     counsel, training curricula and schedules in accordance with the following:
        a) All jail custody staff shall receive formal training in mental health,
           which shall encompass mental health policies, critical incident response,
           crisis intervention techniques, recognizing different types of mental
           illness, interacting with prisoners with mental illness, appropriate
           referral practices, suicide and self-harm detection and preventions,
           relevant bias and cultural competency issues, and confidentiality
           standards. Training shall be received every two years, at minimum.
        b) Custody staff working in Designated Mental Health Units shall receive
           additional training, including additional information on mental illness,
           special medico-legal considerations, de-escalation techniques, working
           with individuals with mental health needs, relevant bias and cultural
           competency issues, and the jail’s mental health treatment programs.
        c) Mental health staff shall receive training on the correctional mental
           health system, correctional mental health policies, suicide assessment
           and intervention, relevant bias and cultural competency issues, and
           treatment modalities to be offered in the jails.




                                                                       Page 26 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 43 of 119

DISCIPLINARY MEASURES AND USE OF FORCE FOR PRISONERS WITH
MENTAL HEALTH OR INTELLECTUAL DISABILITIES
  Role of Mental Health Staff in Disciplinary Process
  1. The County’s policies and procedures shall require meaningful consideration
     of the relationship of a prisoner’s behavior to any mental health or intellectual
     disability, the efficacy of disciplinary measures versus alternative
     interventions, and the impact of disciplinary measures on the health and well-
     being of prisoners with disabilities.
  2. Prisoners who are alleged to have committed a rules violation shall be
     reviewed by a qualified mental health professional if any of the following
     apply:
         a) Prisoner is housed in any Designated Mental Health Unit;
         b) Jail staff have reason to believe the prisoner’s behavior was unusual,
            uncharacteristic, or a possible manifestation of mental illness;
         c) Prisoner is on the mental health caseload and may lose good time credit
            as a consequence of the disciplinary infraction with which he or she is
            charged.
  3. If any of the above criteria is met, the qualified mental health professional shall
     complete the form attached as Exhibit A-3 (JPS-Rules Violation Mental
     Health Review) and indicate:
         a) Whether or not the reported behavior was related to mental illness,
            adaptive functioning deficits, or other disability;
         b) Whether the prisoner’s behavior is, or may be, connected to any of the
            following circumstances:
                i. An act of self-harm or attempted suicide
                ii. A cell extraction related to transfer to a medical/mental health
                    unit or provision of involuntary treatment
                iii. Placement in clinical restraints or seclusion.
         c) Any other mitigating factors regarding the prisoner’s behavior,
            disability, and/or circumstances that should be considered and whether
            certain sanctions should be avoided in light of the prisoner’s mental
            health disability or intellectual disability, treatment plan, or adaptive
            support needs.




                                                                         Page 27 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 44 of 119

  Consideration of Mental Health Input and Other Disability Information in
  Disciplinary Process
  1. The County shall designate one Chief Disciplinary Hearing Officer for each
     jail facility, who shall be responsible for ensuring consistency in disciplinary
     practices and procedures.
  2. The Disciplinary Hearing Officer shall ensure that prisoners are not disciplined
     for conduct that is related to their mental health or intellectual disability.
  3. The Disciplinary Hearing Officer shall consider the qualified mental health
     professional’s findings and any other available disability information when
     deciding what, if any, disciplinary action should be imposed.
  4. The Disciplinary Hearing Officer shall consider the qualified mental health
     professional’s input on minimizing the deleterious effect of disciplinary
     measures on the prisoner in view of his or her mental health or adaptive
     support needs.
  5. If the Disciplinary Hearing Officer does not follow the mental health staff’s
     input regarding whether the behavior was related to symptoms of mental
     illness or intellectual disability, whether any mitigating factors should be
     considered, and whether certain sanctions should be avoided, the Disciplinary
     Hearing Officer shall explain in writing why it was not followed.
  6. Prisoners will not be subjected to discipline which prevents the delivery of
     mental health treatment or adaptive support needs, unless necessary for
     institutional safety.
  7. Prisoners shall not be subject to discipline for refusing treatment or
     medications, or for engaging in self-injurious behavior or threats of self-
     injurious behavior.
  Accommodations for Prisoners with Mental Health or Intellectual Disabilities
  During the Disciplinary Process
  1. The County shall provide reasonable accommodations during the hearing
     process for prisoners with mental health or intellectual disabilities.
  2. The County shall take reasonable steps to ensure the provision of effective
     communication and necessary assistance to prisoners with disabilities at all
     stages of the disciplinary process.
  Use of Force for Prisoners with Mental Health or Intellectual Disabilities
  1. The County’s Correctional Services Operations Orders shall include language
     that ensures meaningful consideration of whether a prisoner’s behavior is a
     manifestation of mental health or intellectual disability.




                                                                         Page 28 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 45 of 119

  2. For prisoners with a known mental health or intellectual disability, and absent
     an imminent threat to safety, staff shall employ de-escalation methods that take
     into account the individual’s mental health or adaptive support needs.
  3. The County’s Correctional Services Use of Force policies shall include a
     definition and a protocol for a planned Use of Force that provides appropriate
     guidance for a planned Use of Force that involves a prisoner with mental
     health or intellectual disability.
  4. Prior to any planned Use of Force, such as a cell extraction, against a prisoner
     with mental health or intellectual disabilities, there will be a “cooling down
     period,” consistent with safety and security needs. This period includes a
     structured attempt by mental health staff (and other staff if appropriate), to de-
     escalate the situation and to reach a resolution without Use of Force. Such
     efforts, including the use of adaptive supports, will be documented in writing.
     Medical and/or mental health staff should be consulted if the purpose of the
     cell extraction is related to the delivery of treatment.
  5. The County shall require video documentation for any planned Use of Force,
     absent exigent circumstances. Jail staff shall endeavor to record the specific
     actions, behavior, or threats leading to the need for Use of Force, as well as
     efforts to resolve the situation without Use of Force.
  6. The County shall ensure the completion of supervisory review of Use of Force
     incidents, including video (for any planned Use of Force), interviews, and
     written incident documentation, in order to ensure appropriateness of Use of
     Force practices including de-escalation efforts. The County shall take
     corrective action when necessary.
  7. The County shall review and amend as appropriate its policies on Use of Force,
     including its policies on Custody Emergency Response Team (CERT) and Cell
     Extraction Procedures.
  Training and Quality Assurance
  1. All custody staff, and mental health staff, shall be trained on the policies and
     procedures outlined herein that are relevant to their job and classification
     requirements. Custody staff will receive periodic training on identifying
     behaviors that may be manifestations of mental illness and other situations
     warranting a referral to mental health staff, including for a Rules Violation
     Mental Health Review or other mental health assessment.
  2. All custody staff shall be trained on the identification of symptoms of mental
     illness, the provision of adaptive supports, and the use of de-escalation
     methods appropriate for prisoners with mental health or intellectual disabilities.
  3. The County shall track the outcomes of all disciplinary hearings for prisoners
     who are on the mental health caseload or who have intellectual disabilities,


                                                                          Page 29 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 46 of 119

     including whether the recommendation of the mental health professional was
     followed.
  4. The County shall track all Uses of Force (planned and reactive) involving
     prisoners who are on the mental health caseload or who have intellectual
     disabilities, including the number of Uses of Force and the number of cell
     extractions by facility.
  5. The County shall implement a continuous quality assurance/quality
     improvement plan to periodically audit disciplinary and Use of Force practices
     as they apply to prisoners who are on the mental health caseload or who have
     intellectual disabilities.
MEDICAL CARE
     Staffing
  1. The County shall provide and maintain sufficient staffing to meet professional
     standards of care and to execute the requirements of this Remedial Plan,
     including clinical staff, office and technological support, QA/QI units, and
     custody staff for escorts and transportation.
  2. Provider quality shall be evaluated regularly to ensure that relevant quality of
     care standards are maintained. This review shall be in addition to the peer
     review and quality improvement processes described in this plan. The parties
     shall meet and confer regarding any deficiencies identified in the evaluation.
     Should the parties disagree regarding matters of provider quality, the Court
     Expert shall evaluate the quality of provider care and to complete a written
     report.
  Intake
  1. All prisoners who are to be housed shall be screened on arrival in custody by
     Registered Nurses (RNs). RN screening shall take place prior to placement in
     jail housing.
  2. Health care intake screening shall take place in a setting that ensures
     confidentiality of communications between nurses and individual patients.
     Custody staff may maintain visual supervision but may not be close enough to
     overhear communication, unless security concerns based on an individualized
     determination of risk that includes a consideration of requests by the health
     care staff require that custody staff be closer at hand. There shall be visual and
     auditory privacy from other prisoners.
  3. The County shall, in consultation with Plaintiffs, revise the contents of its
     intake screening, medical intake screening, and special needs documentation to
     reflect community standards and ensure proper identification of medical and
     disability related needs.



                                                                         Page 30 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 47 of 119

  4. Nurses who perform intake screening shall consult any available electronic
     health care records from prior incarcerations or other County agencies. The
     form shall include a check box to confirm that such a review was done.
  5. The County shall make best efforts to verify a patient’s prescribed medications
     and current treatment needs at intake, including outreach to pharmacies and
     community providers to request prescriptions and other health care records
     relating to ongoing care needs. The policy shall ensure that any ongoing
     medication, or a clinically appropriate alternative, shall be provided within 48
     hours of verification of the prescription or from a determination by a physician
     that the medication is medically necessary. Any orders that cannot be
     reconciled or verified, such as those with conflicting prescriptions from
     multiple prescribers, shall be referred to a health care provider for
     reconciliation or verification the next clinic day after booking.
  6. The County shall follow a triage process in which intake nurses schedule
     patients for follow-up appointments based on their medical needs and acuity at
     intake, and shall not rely solely on patients to submit Health Services Requests
     once housed. The policy shall, in consultation with Plaintiffs’ counsel,
     establish clear protocols that include appropriate intervals of care based on
     clinical guidelines, and that intake nurses shall schedule follow-up
     appointments at the time of intake based on those protocols.
  7. All nurses who perform intake screenings will be trained annually on how to
     perform that function.
  Access to Care
  1. The County shall ensure that Health Services Requests (HSRs) are readily
     available to all prisoners, including those in segregation housing, from nurses
     and custody officers.
  2. The County shall provide patients with a mechanism for submitting HSRs that
     does not require them to share confidential health information with custody
     staff. The County shall install lockboxes or other secure physical or electronic
     mechanism for the submission of HSRs (as well as health care grievances) in
     every housing unit. Designated health care staff shall collect (if submitted
     physically) or review (if submitted electronically) HSRs at least two times per
     day in order to ensure that CHS receives critical health information in a timely
     manner. Designated health care staff shall also collect HSRs during pill call
     and shall go door to door in all restricted housing units at least once a day to
     collect HSRs. HSRs and health care grievances will be promptly date- and
     time-stamped. The County may implement an accessible electronic solution for
     secure and confidential submission of HSRs and health care grievances.
  3. The County shall establish clear timeframes to respond to HSRs:



                                                                        Page 31 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 48 of 119

         a) All patients whose HSRs raise emergent concerns shall be seen by the
            RN immediately on receipt of the HSR. For all other HSRs, a triage RN
            shall, within 24 hours of receipt of the form (for urgent concerns) or
            within 72 hours of receipt of the form (for routine concerns):
                i. conduct a brief face-to-face visit with the patient in a
                   confidential, clinical setting;
                ii. take a full set of vital signs, if appropriate;
                iii. conduct a physical exam, if appropriate;
                iv. assign a triage level for a provider appointment of emergent,
                    urgent, routine, or written response only;
                v. inform the patient of his or her triage level and response time
                   frames;
                vi. provide over-the-counter medications pursuant to protocols; and
                vii. consult with providers regarding patient care pursuant to
                     protocols, as appropriate.
         b) If the triage nurse determines that the patient should be seen by a
            provider:
                i. patients with emergent conditions shall be treated or sent out for
                   emergency treatment immediately;
                ii. patients with urgent conditions shall be seen within 24 hours of
                    the RN face-to-face; and
                iii. patients with only routine concerns shall be seen within two
                     weeks of the RN face-to-face.
         c) Patients whose requests do not require formal clinical assessment or
            intervention shall be issued a written response, with steps taken to
            ensure effective communication, within two weeks of receipt of the
            form.
         d) The County shall permit patients, including those who are illiterate,
            non-English speaking, or otherwise unable to submit written or
            electronic HSRs, to verbally request care. Such verbal requests shall
            immediately be documented by the staff member who receives the
            request on an appropriate form and transmitted to a qualified medical
            professional for response in the same priority as those HSRs received in
            writing.
  4. The County shall designate and make available custody escorts for medical
     staff in order to facilitate timely and confidential clinical contacts or treatment-
     related events.


                                                                           Page 32 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 49 of 119

  5. The County shall track and regularly review response times to ensure that the
     above timelines are met.
  6. The County shall discontinue its policy of prohibiting patients from reporting
     or inquiring about multiple medical needs in the same appointment.
  7. When a patient refuses a medical evaluation or appointment, such refusal will
     not indicate a waiver of subsequent health care.
        a) When a patient refuses a service that was ordered by medical staff based
           on an identified clinical need, medical staff will follow up to ensure that
           the patient understands any adverse health consequences and to address
           individual issues that caused the patient to refuse the service.
        b) Any such refusal will be documented by medical staff and must include
           (1) a description of the nature of the service being refused, (2)
           confirmation that the patient was made aware of and understands any
           adverse health consequences by medical staff, (3) the signature of the
           patient, and (4) the signature of medical staff witness. In the event that
           obtaining the signature of a patient is not possible, medical staff shall
           document the circumstances.
  Chronic care
  1. Within three months of the date the Consent Decree is issued by the Court, the
     County shall, in consultation with Plaintiffs’ counsel, develop and implement a
     chronic disease management program that is consistent with national clinical
     practice guidelines. The chronic disease program will include procedures for
     the identification and monitoring of such patients and the establishment and
     implementation of individualized treatment plans consistent with national
     clinical practice guidelines.
        a) The chronic disease management program shall ensure that patients with
           chronic illness shall be identified and seen after intake based on acuity
           (on the day of arrival for patients with high acuity and not to exceed 30
           days for all others). The County will timely provide clinically indicated
           diagnostic testing and treatment, including prior to this post-intake
           appointment. Follow-up appointments will be provided in intervals that
           do not exceed 90 days unless such patients are clinically stable on at
           least two consecutive encounters, in which case follow-up appointment
           intervals will not exceed 365 days (and sooner if clinically indicated),
           subject to a chart review by a clinician at least every six (6) months.
        b) The chronic disease management program shall ensure that patients are
           screened for Hepatitis C at intake. If medical staff recommend Hepatitis
           testing based on screening results, such testing shall be offered on an
           “opt-out” basis for those individuals who remain in custody long
           enough to receive a housing unit assignment. If the individual declines

                                                                        Page 33 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 50 of 119

            the testing, the refusal shall be documented in the health record. Patients
            found to have Hepatitis C shall be offered immunizations against
            Hepatitis A and Hepatitis B.
        c) The chronic disease management program shall include a
           comprehensive diabetic management protocol that conforms to the
           guidance of the ADA’s Diabetes Management in Correctional
           Institutions. The protocol shall be developed in coordination with
           custody administration to address normal circadian rhythms, food
           consumption times, and insulin dosing times.
        d) The chronic disease management program shall ensure that patients who
           take medications for their chronic conditions shall have the medications
           automatically renewed unless the provider determines that it is
           necessary to see the patient before renewing the medication. In that
           case, the patient shall be scheduled to be seen in a reasonable time
           period to ensure medication continuity.
  2. The County shall track compliance with the chronic disease management
     program requirements for timely provision of appointments, procedures, and
     medications. The County shall ensure that its electronic medical record system
     is adequate to support these critical functions.
  3. The County shall review its infection control policies and procedures for
     dialysis treatment to ensure that appropriate precautions are taken to minimize
     the risk of transmission of blood-borne pathogens, given the proximity of
     HCV+ and HCV- patients receiving dialysis in the same room.
  Specialty care
  1. The County shall develop and implement policies regarding specialty referrals
     using an algorithm with evidence-based referral criteria and guidelines.
  2. Within three months of the date the Consent Decree is issued by the Court, the
     County shall develop and implement policies and procedures to ensure that
     emergency consultations and diagnostic and treatment procedures, as
     determined by the medical provider, are provided immediately; high priority
     consultations and procedures, as determined by the medical provider, are seen
     within 21 calendar days of the date of the referral; and routine consultations
     and procedures, as determined by the medical provider, are seen within 90
     calendar days of the date of the referral.
  3. Patients whose routine specialty consultation or procedure do not take place
     within 90 calendar days from the date of the referral shall be examined by a
     clinician monthly and evaluated to determine if urgent specialty care is
     indicated.
  4. Within 5 calendar days of the completion of a high priority specialty
     consultation or procedure or within 14 calendar days of a routine specialty

                                                                         Page 34 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 51 of 119

     consultation or procedure, patients returning to the Sacramento jails shall have
     their specialty reports and follow up recommendations reviewed by a jail nurse
     practitioner, physician’s assistant or physician. A nurse practitioner,
     physician’s assistant or physician will review this information with the patient
     within 14 calendar days of the receipt of the specialist’s report.
  5. Specialty care consultations and outside diagnostic and treatment procedures
     shall be tracked in a log that identifies the referral request date, the date the
     referral was sent to the specialty care provider, the appointment date for the
     consultation or procedure is scheduled, the date the appointment takes place,
     and, if the appointment is rescheduled or cancelled, the reason it was
     rescheduled or canceled.
  6. Requests for specialty consultations and outside diagnostic and treatment
     procedures shall also be tracked to determine the length of time it takes to grant
     or deny the requests and the circumstances and reasons for denials.
  7. At least twice a year, the County shall conduct an audit of specialty care
     referral logs described in subsections (5) and (6), above, and complete a report
     as to whether each category of specialty care is provided in a reasonable
     timeframe, consistent with established timeframes. If any specialty care area
     has a record of untimely appointments as determined by the Correctional
     Health Service Continuous Quality Improvement Committee, the County shall
     report to Plaintiffs and the parties shall meet and confer to take prompt steps to
     address the issue. The County will provide Plaintiffs access to the specialty
     care referral logs and audit reports periodically and upon written request. The
     parties will work to resolve issues with untimely specialty care in individual
     patient cases and with respect to systemic trends, including through the dispute
     resolution process.
  8. The County shall consider implementing an e-referral system to reduce delays
     and facilitate communication between specialists and primary care providers,
     as well as reducing unnecessary transportation costs and unnecessary specialist
     appointments by ensuring that the specialist has all the information he or she
     needs before an appointment takes place.
  9. The County shall ensure that utilization management and/or scheduling staff
     provides notification of whether a patient’s specialty care appointment is
     scheduled to occur within the timeline pursuant to the referral and/or clinical
     recommendation, including as follows:
         a) Medical staff may request and obtain information as to whether any
            patient’s specialty care appointment is scheduled, and as to the general
            timing of the appointment (e.g. within a one-week’s date range).
         b) If a specialty care appointment is denied or is not scheduled to occur
            within the timeline pursuant to the referral and/or clinical


                                                                          Page 35 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 52 of 119

            recommendation, such information will be affirmatively provided to the
            treatment team and to the patient.
         c) If a previously scheduled specialty care appointment is postponed to a
            date that is outside the timeline pursuant to the referral and/or clinical
            recommendation, such information will be affirmatively provided to the
            treatment team and to the patient.
  10. The County shall consider creating a physical therapy clinic at the jail to more
      efficiently meet the significant demand for this service.
  Medication administration and monitoring
  1. The County shall develop and implement policies and procedures to ensure
     that all medications are appropriately prescribed, stored, controlled, dispensed,
     and administered in accordance with all applicable laws and through the
     following:
         a) ensuring that initial doses of prescribed medications are delivered to
            patients within 48 hours of the prescription, unless it is clinically
            required to deliver the medication sooner;
         b) ensuring that medical staff who administer medications to patients
            document in the patient’s Medical Administration Record (1) name and
            dosage of each dispensed medication, (2) each date and time medication
            is administered, (3) the date and time for any refusal of medication, and
            (4) in the event of patient refusal, documentation that the prisoner was
            made aware of and understands any adverse health consequences by
            medical staff.
  2. The County shall provide sufficient nursing and custody staffing to ensure
     timely delivery and administration of medication.
  3. The County shall provide pill call twice a day in each housing unit, at regular
     times that are consistent from day to day, except as may be required by non-
     routine facility security concerns. The County shall develop and implement
     policies and procedures to ensure that prescribed medications are provided at
     therapeutically appropriate times as determined by the ordering physician.
     Any patient who requires administration of medications at times outside the
     regular pill call shall be provided that medication at the times determined by
     the ordering physician.
  4. The County shall develop and implement policies and procedures to ensure
     that patients are provided medications at therapeutically appropriate times
     when out to court, in transit to or from any outside appointment, or being
     transferred between facilities. If administration time occurs when a patient is in
     court, in transit or at an outside appointment, medication will be administered
     as close as possible to the regular administration time.


                                                                         Page 36 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 53 of 119

  5. The County shall develop and implement policies and procedures to ensure
     that medication efficacy and side effects are monitored by staff and reviewed
     by appropriate clinicians at appropriate intervals.
  6. The County shall explore the expansion of its Keep-on-Person medication
     program, (especially for inhalers and medications that are available over-the-
     counter in the community) and to facilitate provision of medications for people
     who are out to court, in transit, or at an outside appointment.
  Clinical space and medical placements
  1. The County shall provide adequate clinical space in every facility to support
     clinical operations while also securing appropriate privacy for patients.
     Adequate clinical space includes visual and auditory privacy from prisoners
     and auditory privacy from staff, the space needed reasonably to perform
     clinical functions as well as an examination table, sink, proper lighting, proper
     equipment, and access to health care records.
  2. The County shall ensure that any negative pressure isolation rooms meet
     community standards, including an antechamber to ensure that the room
     remains airtight, appropriate pressure gauges, and regular documented checks
     of the pressure gauges.
  3. The County shall ensure that absent individualized, documented safety and
     security concerns, patients in acute medical or quarantine placements shall be
     allowed property and privileges equivalent to what they would receive in
     general population based on their classification levels.
  4. The County shall ensure that patients in medical placements are not forced to
     sleep on the floor, including by providing beds with rails or other features
     appropriate for patients’ clinical needs and any risk of falling.
  5. The County shall not discriminate against patients in medical placements
     solely because of their need for C-Pap machines, but instead shall provide
     access to programs and services in accordance with their classification level, as
     set forth in the ADA Remedial Plan.
  Patient privacy
  1. The County shall develop and implement policies and procedures to ensure
     that appropriate confidentiality is maintained for health care services. The
     policies shall ensure confidentiality for clinical encounters, including health
     care intake screening, pill call, nursing and provider sick call, specialty
     appointments, and mental health treatment. The policies shall also ensure
     confidentiality for written health care documents, such as health care needs
     requests and grievances raising medical care or mental health care concerns,
     which shall not be collected by custody staff.



                                                                         Page 37 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 54 of 119

  2. The County shall provide adequate clinical space in each jail to support clinical
     operations while also securing appropriate privacy for patients, including
     visual and auditory privacy from prisoners and auditory privacy from staff.
  3. All clinical interactions shall be private and confidential absent a specific,
     current risk that necessitates the presence of custody staff. In making such
     determination, custody and clinical staff shall confer and review individual
     case factors, including the patient’s current behavior and functioning and any
     other security concerns necessary to ensure the safety of medical staff. Such
     determinations shall not be based on housing placement or custodial
     classification. The issuance of pills does not constitute a clinical interaction.
         a) For any determination that a clinical interaction with a patient requires
            the presence of custody staff, staff shall document the specific reasons
            for the determination. Such decisions shall be reviewed through the
            Quality Assurance process.
         b) If the presence of a correctional officer is determined to be necessary to
            ensure the safety of staff for any clinical counter, steps shall be taken to
            ensure auditory privacy of the encounter.
         c) The County’s patient privacy policies, as described in this section, shall
            apply to contacts between patients and all staff who provide health-
            related services on site at the Jail.
  4. Jail policies that mandate custody staff to be present for any medical treatment
     in such a way that disrupts confidentiality shall be revised to reflect the
     individualized process set forth above. Custody and medical staff shall be
     trained accordingly.
  Health care records
  1. The County shall develop and implement a fully integrated electronic health
     record system that includes medical, psychiatric, and dental records and allows
     mental health and medical staff to view the medical and mental health
     information about each patient in a single record. This shall be accomplished
     within 12 months of the date the Consent Decree is issued by the Court.
  2. Until such a system is implemented, the County shall develop and implement
     policies and procedures to ensure that medical staff have access to mental
     health information and mental health staff have access to medical information,
     as needed to perform their clinical duties. This information shall include all
     intake records. Medical and mental health staff shall be trained in these
     policies and procedures within one month of the date the Consent Decree is
     issued by the Court.
  3. The County shall develop and implement policies and procedures to monitor
     the deployment of the CHS Electronic Health Records to ensure the records
     system is modified, maintained, and improved as needed on an ongoing basis,

                                                                          Page 38 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 55 of 119

     including ongoing information technology support for the network
     infrastructure and end users.
  Utilization management
  1. The County shall revise its utilization management (UM) system to ensure that
     critical health decisions about patients’ access to care are made with sufficient
     input from providers and a thorough review of the health care records.
  2. The County shall ensure that decisions about a patient’s access to, timing of or
     need for health care are made by a physician, with documented reference to the
     patient’s medical record. Nurses may gather information and coordinate the
     UM process, so long as it does not interfere with that requirement. All
     decisions by the UM committee shall be documented, including the clinical
     justification for the decision.
  3. The UM system shall ensure that providers and patients are promptly informed
     about decisions made by the UM committee, including denial of a specialist
     referral request.
  4. The UM system shall include an appeal process to enable patients and
     providers to appeal a decision denying a referral request.
  Sanitation
  1. The County shall consult with an Environment of Care expert to evaluate
     facilities where patients are housed and/or receive clinical treatment, and to
     make written recommendations to address issues of cleanliness and sanitation
     that may adversely impact health.
  Reproductive and Pregnancy-Related Care
  1. The County shall ensure that pregnant patients receive timely and appropriate
     prenatal care, specialized obstetrical services when indicated, and postpartum
     care (including mental health services).
  2. The County will provide pregnant patients comprehensive counseling and
     timely assistance in accordance with their expressed desires regarding their
     pregnancies, whether they elect to keep the child, use adoptive services, or
     have an abortion.
  3. The County shall provide non-directive counseling about contraception to
     female prisoners, shall allow female prisoners to continue an appropriate
     method of birth control while incarcerated (with consideration given to the
     patient’s preference and/or current method of birth control), and shall provide
     access to emergency or other contraception when appropriate.
  Transgender and gender nonconforming health care
  1. The County shall implement policies and procedures to provide transgender
     and intersex prisoners with care based upon an individualized assessment of

                                                                        Page 39 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 56 of 119

     the patient’s medical needs in accordance with accepted standards of care and
     prevailing legal and constitutional requirements, including, as appropriate:
         a) Hormone therapy
         b) Surgical care
         c) Access to gender-affirming clothing
         d) Access to gender-affirming commissary items, make-up, and other
            property items
  2. The County shall ensure that medical and mental health staff have specific
     knowledge of and training on the WPATH Standards of Care.
  Detoxification protocols
  1. Within three months of the date the Consent Decree is issued by the Court, the
     County shall develop and implement protocols for assessment, treatment, and
     medication interventions for alcohol, opiate, and benzodiazepine withdrawal
     that are consistent with community standards.
  2. The protocols shall include the requirements that (i) nursing assessments of
     people experiencing detoxification shall be done at least twice times a day for
     five days and reviewed by a physician; (ii) nursing assessments shall include
     both physical findings, including a full set of vital signs, as well as psychiatric
     findings; (iii) medication interventions to treat withdrawal syndromes shall be
     updated to provide evidence-based medication in sufficient doses to be
     efficacious; (iv) the County shall provide specific guidelines to the nurses for
     intervention and escalation of care when patients do not respond to initial
     therapy; and (v) patients experiencing severe, life-threatening intoxication (an
     overdose) or withdrawal shall be immediately transferred under appropriate
     security conditions to a facility where specialized care is available.
  Nursing protocols
  1. Nurses shall not act outside their scope of practice.
  2. To that end, the County shall revise its nursing standardized protocols to
     include assessment protocols that are sorted, based on symptoms, into low,
     medium, and high risk categories.
         a) Low-risk protocols would allow RNs to manage straightforward
            symptoms with over-the-counter medications;
         b) Medium-risk protocols would require a consultation with a provider
            prior to treatment; and
         c) High-risk protocols would facilitate emergency stabilization while
            awaiting transfer to higher level of care.



                                                                          Page 40 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 57 of 119

  Reviews of in-custody deaths
  1. Preliminary reviews of in-custody deaths shall take place within 30 days of the
     death and shall include a written report of the circumstances and events leading
     to the death, with the goal to identify and remedy preventable causes of death
     and any other potentially systematic problems.
  2. Mortality reviews shall include an investigation of the events occurring prior to
     the death, an analysis of any acts or omissions by any staff or prisoners which
     might have contributed to the death, and the identification of problems for
     which corrective action should be undertaken.
  Reentry Services
  1. The County shall provide a 30-day supply of current medications to patients
     who have been sentenced and have a scheduled released date, immediately
     upon release.
  2. Within 24 hours of release of any patient who receives prescription
     medications while in custody and is classified as pre-sentence, the County shall
     transmit to a designated County facility a prescription for a 30-day supply of
     the patient’s current prescription medications.
  3. The County, in consultation with Plaintiffs, shall develop and implement a
     reentry services policy governing the provision of assistance to chronic care
     patients, including outpatient referrals and appointments, public benefits,
     inpatient treatment, and other appropriate reentry services.
  Training
  1. The County shall develop and implement, in collaboration with Plaintiffs’
     counsel, training curricula and schedules in accordance with the following:
         a) All jail custody staff shall receive formal training in medical needs,
            which shall encompass medical treatment, critical incident response,
            crisis intervention techniques, recognizing different types of medical
            emergencies, and acute medical needs, appropriate referral practices,
            relevant bias and cultural competency issues, and confidentiality
            standards. Training shall be received every two years, at minimum.
SUICIDE PREVENTION
  Substantive Provisions
  1. The County recognizes that comprehensive review and restructuring of its
     suicide assessment, monitoring, and prevention practices are necessary to
     address the risk of suicide and self-harm attendant to detention in a jail setting.
  2. The County shall establish, in consultation with Plaintiffs’ counsel, a new
     Suicide Prevention Policy that shall be in accordance with the following:



                                                                          Page 41 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 58 of 119

  Training
  1. The County shall develop, in consultation with Plaintiffs’ counsel, a four- to
     eight-hour pre-service suicide prevention curriculum for new Jail employees
     (including custody, medical, and mental health staff), to be conducted in
     person in a classroom or virtual classroom setting, that includes the following
     topics:
         a) avoiding obstacles (negative attitudes) to suicide prevention;
         b) prisoner suicide research;
         c) why facility environments are conducive to suicidal behavior;
         d) identifying suicide risk despite the denial of risk;
         e) potential predisposing factors to suicide;
         f) high-risk suicide periods;
         g) warning signs and symptoms;
         h) components of the jail suicide prevention program
         i) liability issues associated with prisoner suicide;
         j) crisis intervention.
  2. The County shall develop, in consultation with Plaintiffs’ counsel, a two-hour
     annual suicide prevention curriculum for all custody, medical, and mental
     health staff, to be conducted in person in a classroom or virtual classroom
     setting, that includes:
         a) review of topics (a)-(j) above
         b) review of any changes to the jail suicide prevention program
         c) discussion of recent jail suicides or attempts
  3. Custody officers assigned to Designated Mental Health Units shall receive
     additional specialized training on suicide prevention and working with
     prisoners with serious mental illness.
  4. All mental health staff, including nurses, clinicians, and psychiatrists, shall
     receive additional training on how to complete a comprehensive suicide risk
     assessment and how to develop a reasonable treatment plan that contains
     specific strategies for reducing future suicidal ideation.
  5. All mental health staff and custody officers shall be trained on the appropriate
     use of safety suits—i.e., not to be utilized as a default, not to be used as a tool
     in behavior management, not to be utilized for patients being observed at 30-
     minute observations.
  6. The County shall ensure that all staff are trained in the new Suicide Prevention
     Policy.

                                                                           Page 42 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 59 of 119

  Nursing Intake Screening
  1. Intake screening for suicide risk will take place at the booking screening and
     prior to a housing assignment. If clinically indicated, JPS will then perform an
     additional clinical assessment after the inmate is placed in a housing
     assignment.
  2. All nursing intake screening shall be conducted in an area that provides
     reasonable sound privacy and confidentiality. If a custody officer is present,
     the officer should be positioned in a place that allows for observation of the
     prisoner but maintains sound privacy, unless there is a clearly identified
     security or safety risk.
  3. The County shall revise its nursing intake assessment procedures and screening
     forms to ensure timely identification of acute and high-risk mental health
     conditions, consistent with the recommendations made by Lindsey Hayes.
     Intake screening, as documented on screening forms, shall include:
         a) Review of suicide risk notifications in relevant medical, mental health,
            and custody records, including as to prior suicide attempts, self-harm,
            and/or mental health needs;
         b) Any prior suicidal ideation or attempts, self-harm, mental health
            treatment, or hospitalization;
         c) Current suicidal ideation, threat, or plan, or feelings of helplessness
            and/or hopelessness;
         d) Other relevant suicide risk factors, such as:
                i. Recent significant loss (job, relationship, death of family
                   member/close friend);
                ii. History of suicidal behavior by family member/close friend;
                iii. Upcoming court appearances;
         e) Transporting officer’s impressions about risk.
  4. Regardless of the prisoner’s behavior or answers given during intake
     screening, a mental health referral shall always be initiated if there is a
     documented history related to suicide or self-harm, including during a prior
     incarceration.
  5. The County shall develop and implement a written policy and procedure for
     referrals to mental health by intake staff. The policy shall correspond with the
     triage system and timeframes set forth in the Mental Health Remedial Plan.
  6. Any prisoner expressing current suicidal ideation and/or current suicidal/self-
     injurious behavior shall be designated as an emergent referral and immediately
     referred to mental health staff.


                                                                          Page 43 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 60 of 119

  Post-Intake Mental Health Assessment Procedures
  1. All mental health assessments shall be conducted in an area that provides
     reasonable sound privacy and confidentiality. If a custody officer is present,
     the officer should be positioned in a place that allows for observation of the
     prisoner but maintains sound privacy, unless there is a clearly identified
     security or safety risk.
  2. Mental health staff shall conduct assessments within the timeframes defined in
     the mental health referral triage system.
  3. The County shall revise its mental health assessment procedures and related
     forms to ensure identification of historical and current patient mental health
     and suicide risk information, consistent with the recommendations of the
     subject matter expert.
  Response to Identification of Suicide Risk or Need for Higher Level of Care
  1. When a prisoner is identified as at risk for suicide and placed by custody staff
     in a safety cell, on suicide precautions, and/or in a safety suit, mental health
     staff shall be contacted immediately. A qualified mental health professional,
     or other appropriately trained medical staff in consultation with mental health
     staff, shall complete a confidential in-person suicide risk assessment as soon as
     possible, consistent with the “must-see” referral timeline.
  2. Consistent with current RCCC policy, if there is no mental health staff on site
     at RCCC at the time that an emergent mental health need is identified, the
     prisoner shall be transported to the Main Jail for emergency evaluation within
     two hours of the initial report.
  3. The County shall revise its JPS suicide risk assessment procedures and forms
     in consultation with Plaintiffs. The County shall ensure that its JPS suicide
     risk assessment process, policies, and procedures consider and document the
     following:
         a) Review of suicide risk notifications and records from any previous
            incarcerations at the Jail, including records pertaining to suicide
            attempts, self-harm, and/or mental health needs;
         b) Other prior suicide ideation or attempts, self-harm, mental health
            treatment or hospitalization;
         c) Current suicidal ideation, threat, or plan, or feelings of helplessness
            and/or hopelessness;
         d) Suicide risk factors and protective factors, such as:
                i. Recent significant loss (job, relationship, death of family
                   member/close friend);
                ii. History of suicidal behavior by family member/close friend;

                                                                          Page 44 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 61 of 119

                iii. Upcoming court appearances;
         e) Transporting officer’s impressions about risk;
         f) Suicide precautions, including level of observation.
  4. The County shall ensure that the meal service schedule or other custody-related
     activities cause no delay in the completion of suicide risk assessments for
     prisoners.
  Housing of Inmates on Suicide Precautions
  1. The County’s policy and procedures shall direct that prisoners, including those
     identified as being at risk for suicide, be treated in the least restrictive setting
     appropriate to their individual clinical and safety needs.
  Inpatient Placements
  1. The County shall ensure that prisoners who require psychiatric inpatient care
     as clinically indicated are placed in the 2P unit within 24 hours of
     identification, absent exceptional circumstances. In all cases, the provision of
     clinically indicated treatment to any prisoner requiring inpatient level of care
     shall be initiated within 24 hours.
  Temporary Suicide Precautions
  1. No prisoner shall be housed in a safety cell, segregation holding cell, or other
     Temporary Suicide Precautions Housing for more than six (6) hours. If mental
     health or medical staff determine it to be clinically appropriate based on
     detoxification-related needs, this time limit may be extended to no more than
     eight (8) hours. If exceptional circumstances prevent transfer within these
     timelines, those circumstances shall be documented, and transfer shall occur as
     soon as possible. This does not preclude the housing of a prisoner in the IOP
     unit if clinically indicated.
  2. The County shall ensure, including by revising written policies and procedures
     where necessary, the timely and adequate completion of medical assessments
     for prisoners in need of suicide precautions, as required under Operations
     Order 4/05 (i.e., within 12 hours of placement of the next daily sick call,
     whichever is earliest, and then every 24 hours thereafter).
  3. The County shall ensure that any cell used for holding prisoners on suicide
     precautions is clean prior to the placement of a new prisoner, as well as
     cleaned on a normal cleaning schedule.
  4. The County shall create and implement a written policy ensuring adequate
     frequency for meals, fluids, hygiene, showers, prescribed medications, and
     toileting when a prisoner is in cell used for holding prisoners on suicide
     precautions.



                                                                           Page 45 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 62 of 119

  5. Inmates on suicide precautions shall not automatically be on lockdown and
     should be allowed dayroom or out-of-cell access consistent with security and
     clinical judgments.
  6. The classrooms or multipurpose rooms adjacent to the housing units in the
     Main Jail are designed for, and should be made available for, prisoner
     programs and treatment. Absent an emergency, the County shall not use the
     classrooms and multipurpose rooms to hold prisoners pending a mental health
     evaluation or on suicide precautions. Where such emergency occurs, the
     County shall document the reasons for retention and move the prisoner, within
     six (6) hours, to the inpatient unit or other appropriate housing location for
     continued observation, evaluation, and treatment.
  Suicide Hazards in High-Risk Housing Locations
  1. The County shall not place prisoners identified as being at risk for suicide or
     self-harm, or for prisoners requiring IOP level of care, in settings that are not
     suicide-resistant as consistent with Lindsay Hayes’s “Checklist for the
     ‘Suicide-Resistant’ Design of Correctional Facilities.”
  2. Cells with structural blind spots shall not be used for suicide precaution.
  Supervision/Monitoring of Suicidal Inmates
  1. The County shall ensure adequate visibility and supervision of prisoners on
     suicide precautions.
  2. The County shall not cover cell windows with magnetic flaps or any other
     visual barrier preventing visibility into any cell that is housing a prisoner on
     suicide precautions or awaiting an inpatient bed, unless there is a specific
     security need and then for only a period of time necessary to address such
     security need.
  3. The County shall revise its policies regarding the monitoring of prisoners on
     suicide precautions to provide for at least the following two defined levels of
     observation:
         a) Close observation shall be used for prisoners who are not actively
            suicidal but express suicidal ideation (e.g., expressing a wish to die
            without a specific threat or plan) or have a recent prior history of self-
            destructive behavior. Close observation shall also be used for prisoners
            who deny suicidal ideation or do not threaten suicide but are engaging
            in other concerning behaviors indicating the potential for self-injury.
            Staff shall observe the prisoner at staggered intervals not to exceed
            every 15 minutes and shall document the observation as it occurs.
         b) Constant observation shall be used for prisoners who are actively
            suicidal, either threatening or engaging in self-injury, and considered a
            high risk for suicide. An assigned staff member shall observe the


                                                                          Page 46 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 63 of 119

            prisoner on a continuous, uninterrupted basis. The observation should
            be documented at 15-minute intervals. Staff should be physically
            stationed outside of the prisoner’s cell to permit continuous,
            uninterrupted observation.
  4. For any prisoner requiring suicide precautions, a qualified mental health
     professional shall assess, determine, and document the clinically appropriate
     level of monitoring based on the prisoner’s individual circumstances.
     Placement in a safety cell shall not serve as a substitute for the clinically-
     determined level of monitoring.
  5. Video monitoring of prisoners on suicide precaution shall not serve as a
     substitute for Close or Constant observation.
  Treatment of Inmates Identified as at Risk Of Suicide
  1. Qualified mental health professionals shall develop an individualized treatment
     plan and/or behavior management plan for every prisoner that mental health
     staff assesses as being a suicide risk.
  2. Treatment plans shall be designed to reduce suicide risk and shall contain
     individualized goals and interventions. Treatment plans shall be reviewed
     following discharge from suicide precautions and updated as clinically
     indicated.
  3. All assessments, treatment, and other clinical encounters shall occur in an area
     that provides reasonable sound privacy and confidentiality. If a custody officer
     is present, the officer should be positioned in a place that allows for
     observation of the prisoner but maintains sound privacy, unless there is a
     clearly identified security or safety risk.
  Conditions for Individual Inmates on Suicide Precautions
  1. The County’s Suicide Prevention Policy shall set forth clear and internally
     consistent procedures regarding decisional authority for determining the
     conditions for individual inmates on suicide precautions. Mental health staff
     shall have primary authority, consistent with individualized classification and
     security needs, with respect to the following:
  Property and Privileges
  1. Qualified mental health professionals shall have the primary responsibility to
     determine, based on clinical judgment and on a case-by-case basis in
     consultation with custody staff, depending on suicide risk, the removal and/or
     return of routine privileges (e.g., visits, telephone calls, recreation) that are
     otherwise within the limitations of a prisoner’s classification security level.
     Any removal of privileges shall be documented with clinical justification in the
     prisoner’s medical/mental health record and reviewed on a regular basis.



                                                                        Page 47 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 64 of 119

  2. Qualified mental health professionals shall have the primary responsibility to
     determine, based on clinical judgment and on a case-by-case basis in
     consultation with custody staff depending on suicide risk, the removal and/or
     return of a prisoner’s clothing and possessions (e.g., books, slippers/sandals,
     eyeglasses) that are otherwise within the limitations of a prisoner’s
     classification security level. The removal of property shall be documented
     with clinical justification in the prisoner’s medical/mental health record and
     reviewed on a regular basis.
  3. Cancellation of privileges should be avoided whenever possible and utilized
     only as a last resort.
  Use of Safety Suits
  1. Decisions about the use of a safety suit (smock) or removal of normal clothing
     will be under mental health staff’s authority, based on individualized clinical
     judgment along with input from custody staff.
  2. Custody staff may only temporarily place an inmate in a safety suit based on an
     identified risk of suicide by hanging until the qualified mental health
     professional’s evaluation, to be completed within the “must see” referral
     timeline. Upon completion of the mental health evaluation, the mental health
     professional will determine whether to continue or discontinue use of the
     safety suit.
  3. If an inmate’s clothing is removed, the inmate shall be issued a safety suit and
     safety blanket.
  4. As soon as clinically appropriate, the provision of regular clothing shall be
     restored. The goal shall be to return full clothing to the inmate prior to
     discharge from suicide precautions.
  5. A qualified mental health professional shall conduct daily assessments of any
     prisoner in a safety suit and document reasons for continued use when
     clinically indicated.
  6. If a qualified mental health professional determines that 30-minute (or less
     frequent) observations are warranted for a prisoner, safety suits shall not be
     used on that prisoner.
  7. Safety suits shall not be used as a tool for behavior management or
     punishment.
  Beds and Bedding
  1. All prisoners housed for more than four hours on suicide precautions and/or in
     an inpatient placement shall be provided with an appropriate bed, mattress, and
     bedding unless the prisoner uses these items in ways for which they were not
     intended (e.g., tampering or obstructing visibility into the cell). Such a
     determination shall be documented and shall be reviewed on a regular basis.

                                                                         Page 48 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 65 of 119

  Discharge from Suicide Precautions
  1. A qualified mental health professional shall complete and document a suicide
     risk assessment prior to discharging a prisoner from suicide precautions in
     order to ensure that the discharge is appropriate and that appropriate treatment
     and safety planning is completed.
  2. Treatment plans shall be written for all prisoners discharged from suicide
     precautions. The treatment plan shall describe signs, symptoms, and
     circumstances in which the risk for suicide is likely to recur, how recurrence of
     suicidal thoughts can be avoided, and actions the patient or staff can take if
     suicidal thoughts do occur.
  3. Qualified mental health professionals shall provide clinical input regarding
     clinically appropriate housing placement (e.g., whether isolation is
     contraindicated for the prisoner) upon discharge. Custody and classification
     shall consider such clinical input in determining post-discharge placement and
     conditions of confinement. Once clinically discharged from suicide
     precautions, the prisoner shall be promptly transferred to appropriate housing.
  4. Prisoners discharged from suicide precautions shall remain on the mental
     health caseload and receive regularly scheduled clinical assessments and
     contacts. Unless a prisoner’s individual circumstances direct otherwise, a
     qualified mental health professional shall provide follow-up assessment and
     clinical contacts within 24 hours of discharge, again within 72 hours of
     discharge, again within one week of discharge.
  Emergency Response
  1. The County shall keep an emergency response bag that includes appropriate
     equipment, including a first aid kit, CPR mask or Ambu bag, and emergency
     rescue tool in close proximity to all housing units. All custodial and medical
     staff be trained on the location of this emergency response bag and shall
     receive regular training on emergency response procedures, including how to
     use appropriate equipment.
  2. All custody and medical staff shall be trained in first aid and CPR.
  3. It shall be the policy of the County that any staff who discovers an inmate
     attempting suicide shall immediately respond, survey the scene to ensure the
     emergency is genuine, and alert other staff to call for medical personnel.
     Trained staff shall begin to administer standard first aid and/or CPR, as
     appropriate.
  Quality Assurance and Quality Improvement
  1. The County shall establish regularly scheduled multidisciplinary meetings
     related to treatment, and plan of care issues, on a monthly basis, between
     medical, and mental health personnel.


                                                                        Page 49 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 66 of 119

  2. The County shall, in consultation with Plaintiffs’ counsel, revise its in-custody
     death review policy and procedures. Reviews shall be conducted with the
     active participation of custody, medical, and mental health staff. Reviews shall
     include analysis of policy or systemic issues and the development of corrective
     action plans when warranted.
  3. For each suicide and serious suicide attempt (e.g., requiring hospitalization),
     the County’s Suicide Prevention Task Force shall review: 1) the circumstances
     surrounding the incident; 2) the procedures relevant to the incident; 3) all
     relevant training received by involved staff; 4) pertinent medical and mental
     health services/reports involving the victim; and 5) any possible precipitating
     factors that may have caused the victim to commit suicide or suffer a serious
     suicide attempt. Where applicable, the Review Team shall generate
     recommendations for changes in policy, training, physical plant, medical or
     mental health services, and operational procedures.
  4. The County will track all critical incidents which include prisoner suicides,
     attempted suicides, and incidents involving serious self-harm. The County
     shall review critical incidents and related data through its quality assurance and
     improvement processes.
  5. The County shall implement a continuous quality assurance/quality
     improvement plan to periodically audit suicide prevention procedures that
     include, but are not limited to: intake screening (to include audits to ensure that
     staff ask and record all suicide screening questions), mental health
     assessments, suicide risk assessments, crisis response, and treatment
     plans/behavior management plans for prisoners identified as being at risk of
     suicide or self-harm.
SEGREGATION/RESTRICTIVE HOUSING
  General Principles
  1. Prisoners will be housed in the least restrictive setting necessary to ensure their
     own safety, as well as the safety of staff, other prisoners, and the public.
         a) The County shall not place prisoners in more restrictive settings,
            including Segregation, based solely on a mental illness or any other
            disability. Prisoners will be housed in the most integrated setting
            appropriate to their individual needs.
         b) The County shall not place prisoners into Segregation units based solely
            on classification score.
         c) The County shall review the housing and restrictions of female
            prisoners classified as high security to ensure that this population is not
            subject to Segregation conditions of confinement.



                                                                          Page 50 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 67 of 119

         d) Specialized medical units (e.g., Main Jail 2 West Med/Psych, Main Jail
            2 East) and mental health units (e.g., OPP, IOP, MHU, 2P) are not
            Segregation housing units. The County shall ensure that prisoners
            housed in these units receive daily access to out-of-cell time,
            telephones, showers, and other programs, services, and activities
            consistent with their classification and treatment plan.
  2. The County shall not place a prisoner in Segregation units without first
     determining that such confinement is necessary for the safety of the staff, other
     prisoners, or the public. The County shall clearly document in writing the
     specific reason(s) for a prisoner’s placement and retention in Segregation
     housing. The reason(s) shall be supported by clear, objective evidence.
     Prisoners will remain in Segregation housing for no longer than necessary to
     address the reason(s) for placement.
  3. The County shall not place the following prisoners in a Segregation setting
     unless necessary to address a serious risk of physical harm, and in such cases
     only for the minimum time necessary to identify an alternative appropriate
     placement:
         a) Prisoners with acute medical needs that require an inpatient level of care
            and/or daily nursing care;
         b) Prisoners who are pregnant, post-partum, who recently had a
            miscarriage, or who recently had a terminated pregnancy.
  Conditions of Confinement
  1. The County will provide at least 17 hours of out-of-cell time per week for all
     prisoners, with the exception of prisoners subject to Administrative
     Segregation Phase I and Disciplinary Segregation in accordance with this
     remedial plan. The County will monitor out-of-cell time, and if minimum out-
     of-cell time requirements are routinely not being met at a particular facility or
     in a particular housing unit, the Sheriff’s Department division commander or
     designee will review the situation and take appropriate steps to resolve the
     issue.
         a) The County shall implement a policy to document out-of-cell time
            provided to each prisoner. The County shall conduct monthly audits to
            ensure that prisoners have been provided the required treatment and
            recreation time out of cell. This data will be regularly reviewed as part
            of the County’s Quality Assurance procedures.
  2. Out-of-cell time with the opportunity to exercise shall be provided to each
     prisoner seven (7) days per week, including outdoors/recreation time when
     feasible. The County shall offer out-of-cell time at appropriate times of day.
  3. The County shall modify its non-disciplinary Segregation policies and
     procedures to allow reasonable access to the following: (1) Personal phone

                                                                         Page 51 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 68 of 119

     calls for all prisoners, including at least five hours or three weekdays per week
     of phone access during normal business hours; (2) Education, rehabilitation,
     and other materials (e.g. writing implements, art supplies, tablets), for in-cell
     activities; (3) Personal and legal visiting; (4) Religious services; and (5)
     Commissary.
         a) The conditions and privileges described above shall be provided unless
            there is a specific safety or security issue preventing provision of such
            materials or the prisoner is subjected to disciplinary action.
  4. Cell windows shall not be covered with magnetic flaps, towels, sheets, or any
     other visual barrier preventing visibility into and out of the cell, unless there is
     a specific security or privacy need that is documented, and then for only a
     period of time necessary to address such security or privacy need. This
     provision shall apply to all cells housing prisoners.
  5. The County shall establish procedures so that all housing unit cells are
     searched and cleaned prior to a prisoner’s placement in the cell.
  6. The County shall establish procedures to ensure that no prisoner is placed in a
     Segregation housing cell without a mattress and appropriate bedding.
  Mental Health Functions in Segregation Units
  1. Segregation Placement Mental Health Review
         a) All prisoners placed in a non-disciplinary Segregation housing unit and
            all prisoners housed in a Disciplinary Detention unit shall be assessed
            by a qualified mental health professional within 24 hours of placement
            to determine whether such placement is contraindicated. All prisoners
            subjected to Disciplinary Segregation conditions for 72 hours in their
            general population housing unit (i.e., confined to cell 23 hours per day)
            shall also be assessed by a qualified mental health professional no later
            than the fourth day of such placement.
         b) Any decision to place prisoners with Serious Mental Illness in
            Segregation shall include the input of a qualified mental health
            professional who has conducted a clinical evaluation of the prisoner in a
            private and confidential setting (absent a specific current risk that
            necessitates the presence of custody staff), is familiar with the details of
            the available clinical history, and has considered the prisoner’s mental
            health needs and history.
         c) Mental Health Staff shall consider each prisoner’s age and cognitive
            functioning as part of the Segregation Placement review. Staff shall
            receive training regarding the features of youth and brain development
            of young adults (i.e., 24 years old and younger) and the needs of
            individuals with intellectual disabilities.


                                                                           Page 52 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 69 of 119

        d) If mental health or medical staff find that a prisoner has a Serious
           Mental Illness or has other contraindications to Segregation, that
           prisoner shall be removed from Segregation absent exceptional and
           exigent circumstances.
        e) The County shall document and retain records of all Segregation
           Placement mental health evaluations, as described above. The County
           shall consult with Plaintiffs regarding such documentation, including
           the development of new forms where necessary.
  2. Segregation Rounds and Clinical Contacts
        a) Cell checks (to ensure that prisoners are safe and breathing) shall be
           conducted for all prisoners in Segregation at least every 30 minutes, at
           staggered intervals. Completion of cell checks will be timely
           documented.
        b) A qualified mental health or medical professional shall conduct check-
           ins at least once a week, to assess and document the health status of all
           prisoners in Segregation, and shall make referrals as necessary. The
           check-in shall include a brief conversation with each prisoner, a visual
           observation of the cell, and an inquiry into whether the prisoner would
           like to request a confidential meeting with a mental health or medical
           provider. Steps shall be taken to ensure effective communication, as
           well as auditory privacy consistent with security needs. When a prisoner
           in Segregation requests a confidential meeting with a mental health or
           medical provider, or the medical or mental health professional identifies
           a mental health or medical need, staff shall make appropriate
           arrangements to include triage, examination and treatment in an
           appropriate clinical setting. In such cases, staff shall give the prisoner
           the opportunity to complete a health care request but will otherwise
           initiate a referral without requiring the prisoner to complete a request
           form.
  3. Response to Decompensation in Segregation
        a) If a prisoner in Segregation develops signs or symptoms of mental
           illness where such signs or symptoms had not previously been
           identified, suffers deterioration in his or her mental health, engages in
           self-harm, or develops a heightened risk of suicide, the prisoner shall
           immediately be referred for appropriate assessment and treatment from
           a qualified mental health professional who will recommend appropriate
           housing and/or programming.
        b) Jail staff shall follow a mental health recommendation to remove a
           prisoner from Segregation unless such removal poses a current safety
           risk that is documented. In such a case, the Commander or management-


                                                                       Page 53 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 70 of 119

            level designee shall be notified and staff shall work to remove the
            prisoner from Segregation and secure a placement in an appropriate
            treatment setting at the earliest possible time.
  Placement of Prisoners with Serious Mental Illness in Segregation
  1. Prisoners with a mental health condition meeting criteria for placement in a
     Designated Mental Health Unit (2P, IOP, OPP) will not be placed in
     Segregation, but rather will be placed in an appropriate treatment setting –
     specifically, the inpatient unit or other Designated Mental Health Unit
     providing programming as described in Exhibit A-2.
  2. In rare cases where a prisoner with a mental health condition meeting criteria
     for placement in a Designated Mental Health Unit presents an immediate
     danger or significant disruption to the therapeutic milieu, and there is no
     reasonable alternative, such a prisoner may be housed separately for the
     briefest period of time necessary to address the issue, subject to the following:
         a) The prisoner shall receive commensurate out-of-cell time and
            programming as described in Exhibit A-2 (including for IOP and OPP,
            10 hours/week of group treatment/structured activities, 7 hours/week
            unstructured out-of-cell time, weekly individual clinical contact) with
            graduated programming subject to an individualized Alternative
            Treatment Program.
         b) The prisoner shall receive the following:
                i. As part of the weekly confidential clinical contact, the clinician
                   shall assess and document the prisoner’s mental health status and
                   the effect of the current placement on his or her mental health,
                   and determine whether the prisoner has decompensated or is at
                   risk of decompensation.
                ii. The weekly check-ins described in Section VIII.C.2.b shall
                    supplement, and not be a substitute for, the weekly treatment
                    session described herein.
                iii. Treatment provided in the least restrictive setting that is
                     appropriate based on the prisoner’s circumstances.
                iv. Privileges commensurate with the Designated Mental Health
                    Unit program, unless modified in an Alternative Treatment
                    Program based on individual case factors that are regularly
                    reviewed.
                v. Daily opportunity to shower.
  3. A prisoner with Serious Mental Illness requiring restraints (e.g., handcuffs,
     belly chains, etc.) shall not be denied clinically indicated group or individual
     treatment due to security factors, absent exceptional circumstances that are

                                                                           Page 54 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 71 of 119

     documented. Prisoners with Serious Mental Illness housed in Segregation who
     require restraints when out of cell shall have the opportunity to work their way
     out of restraints through graduated programming subject to an individualized
     Alternative Treatment Program.
  Administrative Segregation
  1. Use of Administrative Segregation
        a) Only the Classification Unit can assign a prisoner to Administrative
           Segregation.
        b) The County may use Administrative Segregation in the following
           circumstances:
               i. Objective evidence indicates that a prisoner participated in a
                  recent assault and the assaultive behavior involved an assault on
                  staff or visitors, serious injury, use of a weapon, gang removals,
                  or multiple prisoner assaults. Mutual combat situations that do
                  not otherwise qualify for Administrative Segregation are
                  excluded.
               ii. During a brief investigative period not to exceed ten days while
                   Classification staff attempts to verify the need for Protective
                   Custody or while the prisoner is awaiting transfer to another
                   facility.
        c) The Compliance Commander shall have the authority to place prisoners
           in Administrative Segregation under the following circumstances:
               i. The prisoner poses an extraordinary safety risk and no other
                  housing unit is sufficient to protect the prisoner from harm;
               ii. The prisoner has failed to integrate into a lesser restrictive
                   housing setting because of repeated and recent history of
                   assaultive behavior or current threats of violence associated with
                   being in a lesser restrictive setting; or
               iii. Objective evidence indicates that the prisoner attempted to
                    escape or presents an escape risk.
  2. Notice, Documentation, and Review of Administrative Segregation
     Designations
        a) The Classification Unit shall document the rationale for designating a
           prisoner for Administrative Segregation in the classification file using
           objective evidence. For prisoners younger than 24, the Classification
           Unit shall consider the prisoner’s age as a mitigating factor when
           assigning the prisoner to Administrative Segregation.



                                                                        Page 55 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 72 of 119

        b) Classification shall attempt to down-class prisoners to a lesser restrictive
           housing setting at the earliest possible opportunity, consistent with
           safety and security.
        c) County shall provide prisoners in Administrative Segregation with a
           written notice within 72 hours of the prisoner’s initial placement in
           Administrative Segregation, explaining the reasons for the prisoner’s
           Administrative Segregation designation and how the prisoner may
           progress to a lesser restrictive housing setting.
        d) Prisoners housed in Segregation units will, at least every thirty (30)
           days, receive face-to-face interviews in a private out-of-cell setting,
           consistent with individual security needs, to discuss progress and
           compliance with their individual case plan as part of a classification
           review. Consideration will be given to their mental health and to their
           appropriateness for transfer to a less restrictive setting.
        e) The Compliance Commander or higher-ranked officer will review and
           approve the decision to designate a prisoner for Administrative
           Segregation for longer than 15 days.
        f) The County shall document the reason the prisoner is retained in the
           same Administrative Segregation Phase. The prisoner will be given
           written notice of the reasons the prisoner is being retained in the same
           Phase of Administrative Segregation and what conduct the prisoner is
           required to exhibit to progress to a lesser restrictive housing setting.
        g) The Compliance Commander or higher-ranked officer must approve the
           continued retention of a prisoner in Administrative Segregation for
           longer than 90 days, and the Compliance Commander or higher-ranked
           officers must reauthorize such placement at least every 90 days
           thereafter.
  3. Administrative Segregation Phases
        a) The County shall develop and implement a phased system for prisoners
           designated as Administrative Segregation to achieve a lesser restrictive
           housing setting.
        b) Administrative Segregation Phase I:
               i. This is the most restrictive designation for prisoners in
                  Administrative Segregation.
               ii. Prisoners shall be offered a minimum of one hour per day out of
                   cell time for a total of seven hours per week.
               iii. Prisoners shall be offered an opportunity for Out-of-Cell
                    Activities for at least five of the seven hours per week.


                                                                        Page 56 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 73 of 119

               iv. Prisoners shall not remain in Phase I for longer than 15 days
                   unless the prisoner engages in new conduct warranting retention
                   in Administrative Segregation as specified in Section VIII.E.1.b.
        c) Administrative Segregation Phase II:
               a)      Prisoners shall be offered a minimum of 17 hours of out of
               cell time per week.
               b)     Prisoners shall be offered an opportunity for Out-of-Cell
               Activities for at least 10 of the 17 hours per week.
               c)      Prisoners shall be offered the opportunity to program in
               groups of two to four prisoners, unless pairing with another prisoner
               is not possible for safety or security reasons, and those reasons are
               documented by the County.
               d)    The County shall develop a program of incentives for good
               behavior.
               e)     Prisoners shall not remain in Phase II for longer than 30 days
               unless the prisoner commits a serious behavioral violation while in
               Administrative Segregation: fighting; threatening staff or other
               prisoners; resisting or delaying an order from staff that impedes Jail
               operations (e.g., failure to lock down); refusing to submit to a search
               of person or property; destroying or damaging Jail property
               (excluding property issued to a prisoner and/or minor defacing of
               property or destruction of low-value property) or facilities;
               possessing contraband that implicates safety or security (e.g.,
               weapons, razors, unauthorized medication, but not extra clothing,
               commissary items, or food); cell flooding; tampering with cell
               locking mechanisms or other security features (e.g., cameras); and/or
               sexual activity/harassment. In the event a prisoner engages in a
               serious behavioral violation, the conduct will be referred to the
               Classification Sergeant or higher-ranking officer, who shall have the
               discretion to extend the prisoner’s Phase II time by 15 days, and
               shall develop an individual behavioral management plan, if one does
               not yet exist, for the prisoner.
   Protective Custody
  1. When a prisoner faces a legitimate threat from other prisoners, the County will
     seek alternative housing, by transferring the threatened prisoner to the general
     population of another facility or unit, or to a special-purpose housing
     (Protective Custody) unit for prisoners who face similar threats.
  2. The County will not operate Protective Custody units with Segregation-type
     conditions of confinement. Prisoners placed in Protective Custody shall have


                                                                        Page 57 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 74 of 119

     the same programs and privileges as general population prisoners, absent
     exceptional circumstances that are documented.
  3. The County shall create a policy that describes the process and criteria for
     placement of prisoners into Protective Custody. The County shall consult with
     Plaintiffs to develop such a policy.
  4. Prisoners who are lesbian, gay, bisexual, transgender, or intersex (LGBTI) or
     whose appearance or manner does not conform to traditional gender
     expectations should not be placed in Segregation or Protective Custody solely
     on the basis of such identification or status, or because they are receiving
     gender dysphoria treatment.
        a) When a prisoner who is LGBTI or gender nonconforming faces a
           legitimate threat, the County shall identify alternative housing, with
           conditions comparable to those of general population. Privileges and
           out-of-cell time for this population will be documented and regularly
           reviewed by supervisory level staff to ensure appropriate housing, out-
           of-cell-time, and related conditions for this group of prisoners.
        b) In deciding whether to assign a transgender or intersex prisoner to a
           facility or program for male or female prisoners, the County shall
           consider on a case-by-case basis whether a placement would ensure the
           prisoner’s health and safety, and the health and safety of other prisoners,
           giving serious consideration to the prisoner’s own views.
        c) Jail staff will receive training on the unique issues of managing
           transgender prisoners, with refresher training at least bi-annually.
  5. For prisoners who are LGBTI or whose appearance or manner does not
     conform to traditional gender expectations, the County shall identify the
     prisoner’s preferred gender of jail staff who will perform searches of the
     prisoner. The County shall honor the request except in exigent circumstances
     when doing so is not possible.
  Disciplinary Segregation
  1. The County will not place a prisoner in disciplinary housing pending
     investigation of, and due process procedures for, an alleged disciplinary
     offense unless the prisoner’s presence in general population would pose a
     danger to the prisoner, staff, other prisoners or the public.
  2. The County will adhere to a discipline matrix, developed in consultation with
     Plaintiffs, that clearly defines when disciplinary housing may be imposed.
  3. Prisoners who are found to have violated disciplinary rules following due
     process procedures will be placed in Segregation only after the County has
     determined that other available disciplinary options are insufficient, with
     reasons documented in writing.


                                                                        Page 58 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 75 of 119

  4. The denial of out-of-cell time for more than four (4) hours will not be imposed
     as a sanction absent a formal disciplinary write-up and due process hearing.
  5. Prisoners serving a Disciplinary Segregation term shall receive at least seven
     (7) hours per week of out-of-cell time. Out-of-cell time with the opportunity to
     exercise shall be provided to each prisoner one (1) hour a day, seven (7) days
     per week.
  6. Prisoners in Disciplinary Segregation shall, absent an individualized
     assessment of security risk that is documented be provided at least one book
     (which prisoners may regularly exchange), legal documents, hygiene materials,
     legal phone calls, and legal visits.
  7. No Disciplinary Segregation term for non-violent rules violations will exceed
     15 days.
  8. The County will, in consultation with Plaintiffs’ counsel, modify its inmate
     discipline policy and practice to limit placements in Disciplinary Segregation
     conditions to no more than 15 days, absent cases of serious violations
     stemming from distinct incidents and with Watch Commander-level approval.
  9. No prisoner shall be placed in Disciplinary Segregation for more than 30
     consecutive days.
  10. If after a Disciplinary Segregation term, Jail staff, with the input of a mental
      health clinician, determine that the prisoner cannot safely be removed from
      Segregation, placement on Administrative Segregation status may occur only
      subject to the process set forth in Section VIII.E.
  11. Once a prisoner has been moved out of Disciplinary Segregation, that prisoner
      shall not be placed back into Disciplinary Segregation absent (a) a new
      incident warranting discipline, and (b) completion of all mental health review
      procedures required for new Segregation placements.
  Avoiding Release from Jail Directly from Segregation
  1. The County will avoid the release of prisoners from custody directly from
     Segregation-type housing, to the maximum extent possible.
  2. If a sentenced prisoner housed in Segregation has an upcoming expected
     release date (i.e. less than 120 days), the County will take and document steps
     to move the prisoner to a less restrictive setting, consistent with safety and
     security needs. If Segregation becomes necessary during this time, the County
     will provide individualized discharge planning to prepare the sentenced
     prisoner for release to the community.
  No Food-Related Punishment
  1. The County shall modify its policy and take steps to ensure that the denial or
     modification of food is never used as punishment. The County shall eliminate


                                                                          Page 59 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 76 of 119

     use of “the loaf” as a disciplinary diet. Nothing in this paragraph shall be read
     to preclude the County from denying a prisoner use of the commissary.
  Restraint Chairs
  1. Restraint chairs shall be utilized for no more than six hours.
  2. The placement of a prisoner in a restraint chair shall trigger an “emergent”
     mental health referral, and a qualified mental health professional shall evaluate
     the prisoner to assess immediate and/or long-term mental health treatment
     needs.
  3. The opinion of a qualified medical professional on placement and retention in a
     restraint chair will be obtained within one hour from the time of placement.
QUALITY ASSURANCE SYSTEMS FOR HEALTH CARE TREATMENT
  Generally
  1. The County shall develop and implement, in collaboration with Plaintiffs’
     counsel, a quality assurance (“QA”) plan to regularly assess and take all
     necessary measures to ensure compliance with the terms of this Remedial Plan.
  2. The QA/QI Unit shall meet regularly and include representatives from all
     levels of the organization and from all facilities. The meeting shall include
     custody representatives for topics that are relevant to custody operations.
  3. The County shall provide sufficient resources to the QA/QI program.
  Quality Assurance, Mental Health Care
  1. The JPS Medical Director, the JPS Program Manager, jail administrators, and
     the medical psychiatric, dental, and nursing directors, or appropriate designees,
     will attend and participate in this process at a minimum of every quarter.
     Formal minutes will be taken and maintained whenever the committee
     convenes.
  2. The mental health care quality assurance plan shall include, but is not limited
     to, the following:
         a) Intake processing;
         b) Medication services;
         c) Screening and assessments;
         d) Use of psychotropic medications;
         e) Crisis response;
         f) Case management;
         g) Out-of-cell time;
         h) Timeliness of clinical contacts;


                                                                         Page 60 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 77 of 119

         i) Provision of mental health evaluation and treatment in confidential
            settings;
         j) Housing of inmates with SMI, including timeliness of placements in
            higher levels of care and length of stay in various units;
         k) Number of commitments pursuant to Welf. & Inst. Code § 5150, et seq.;
         l) Use of restraint and seclusion;
         m) Tracking and trending of agreed upon data on a quarterly basis;
         n) Clinical and custody staffing;
         o) Morbidity and mortality reviews with critical analyses of causes or
            contributing factors, recommendations, and corrective action plans with
            timelines for completion; and
         p) Corrective action plans with timelines for completion to address
            problems that arise during the implementation of this Remedial Plan and
            prevent those problems from reoccurring.
  3. The County will conduct peer and supervisory reviews of all mental health
     staff and professionals at least annually to assess compliance with policies and
     procedures and professional standards of care.
  Quality Assurance, Medical Care
  1. The County shall establish a Quality Assurance/Quality Improvement (QA/QI)
     Unit to develop accurate tracking mechanisms and monitor the timeliness and
     effectiveness of the following processes of health care, ensuring that all are
     reviewed at least annually, and shall recommend corrective action for all
     deficiencies:
         a) intake screenings;
         b) emergent, urgent, and routine requests from patients and staff referrals
            for health care, including Health Service Request availability;
         c) clinical monitoring of patients, including the delivery of chronic care
            services to those patients who qualify as chronic care patients;
         d) prescriptive practices by the prescribing staff;
         e) medication administration, including the initiation of verified
            medications, the first doses of medications, medication errors, patient
            refusals, and patterns of medication administration;
         f) grievances regarding healthcare;
         g) specialty care (including outside diagnostic tests and procedures);
         h) clinical caseloads;



                                                                        Page 61 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 78 of 119

         i) coordination between custody staff and medical staff, including escorts
            to medical appointments and delivery of care.
  2. The studies shall be done with sufficient sample numbers to arrive at
     statistically valid conclusions. The studies shall include (a) a clearly articulated
     goals, objective, and methodology to determine if standards have been met,
     including a sampling strategy; (b) data collection; (c) analysis of data to
     identify trends and patterns; (d) analysis to identify the underlying causes of
     problems; (e) development of remedies to solve problems; (f) a written plan
     that identifies responsible staff and establishes a specific timeline for
     implementing remedies; (g) follow-up data collection; and (h) analysis to
     determine if the remedies are effective.
  3. The QA/QI Unit study recommendations shall be published to all staff.
  4. The County will conduct peer and supervisory reviews of all medical staff and
     professionals at least annually to assess compliance with policies and
     procedures and professional standards of care.




                                                                          Page 62 of 62
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 79 of 119




           EXHIBIT A-1




                    Consent Decree
          Mays v. County of Sacramento
  Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 80 of 119


                           EXHIBIT A-1
              ADA COMPLIANCE REMEDIAL PLAN
Sacramento County Jail – Policies Warranting ADA-Related Revisions

SHERIFF’S DEPARTMENT OPERATIONS ORDERS
02/01 Use of Force
     Effective Communication
     Procedures for Prisoners Manifesting Serious Mental Illness
02/02 Use of Restraint Devices
     Effective Communication
     Mobility-Related Disability Accommodations
02/03 Use of Pro-Straint Chair
     Effective Communication
     Mobility-Related Disability Accommodations
02/05 CERT and Cell Extraction Procedures
     Effective Communication
     Identification and Tracking of ADA Needs and Accommodations
     Procedures for Prisoners Manifesting Serious Mental Illness
02/06 Prisoner Searches
     Effective Communication
     Identification and Tracking of ADA Needs and Accommodations
02/12 Transportation of Prisoners
     Mobility-Related Disability Accommodations, HCA/AD/DME
03/12 Evacuation Plan - Main Jail
     Provision of ADA Reasonable Accommodations
03/13 Evacuation Plan – RCCC
     Provision of ADA Reasonable Accommodations
  Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 81 of 119
Sacramento County Jail – Policies to Revise re ADA
Page | 2

04/01 Intake, Search, Reception and Holding
     Identification and Tracking of ADA Needs and Accommodations
     Effective Communication
04/08 Prisoner Orientation
     Effective Communication
     ADA Coordinator and Disability-Related Grievance and
     Accommodation Process
04/09 Release Procedures
     HCA/AD/DME, Provision of ADA Reasonable Accommodations
     Effective Communication
06/02 Housing Plan
     Identification and Tracking of ADA Needs and Accommodations
     Equal Access
06/10 Recreation, Exercise and Showering
     Equal Access
     Mobility-Related Disability Accommodations
     Staff Assistance of Inmates with Disabilities
06/13 Telephone/TDD/TTY Equipment Access
     Equal Access
     Effective Communication
     Video Relay Services/Videophones
06/14 Interpreter Services
     Identification and Tracking of ADA Needs and Accommodations
     Updates as to Provision of Sign Language Interpreter Procedures
07/01 Inmate Message Requests (KITE’s)
  Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 82 of 119
Sacramento County Jail – Policies to Revise re ADA
Page | 3

     ADA Coordinator and Disability-Related Grievance and
     Accommodation Process
     Staff Assistance of Inmates with Disabilities
07/02 Grievances
     ADA Disability-Related Grievance and Accommodation Process
     Staff Assistance of Inmates with Disabilities
07/03 Discipline Plan
     Effective Communication
     Coordination with JPS, Consideration of Mental Health/Intellectual
     Disability Factors
     Identification and Tracking of ADA Needs and Accommodations
08/04 Educational Services
     Equal Access. Reasonable Accommodations
     Effective Communication
08/06 Prisoner Services
     Equal Access
10/01 Health Care Services
     Identification and Tracking of ADA Needs and Accommodations
     Effective Communication
10/04 Medical Intake Screening
     Identification and Tracking of ADA Needs and Accommodations
     Effective Communication
  Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 83 of 119
Sacramento County Jail – Policies to Revise re ADA
Page | 4

CORRECTIONAL HEALTH SERVICES POLICIES AND PROCEDURES
1107 Decision Making-Special Needs
     Identification and Tracking of ADA Needs and Accommodations
     Prisoners with ID/DD
1302 Staff Development and Training
     General ADA Requirements
     Identification and Tracking of ADA Needs and Accommodations
     Effective Communication
     ADA Coordinator and Disability-Related Grievance and
     Accommodation Process
1400 Medical Transportation
     Mobility-Related Disability Accommodations, HCA/AD/DME
1404 Receiving Screening
     Identification and Tracking of ADA Needs and Accommodations
     Effective Communication
     Prisoners with ID/DD
1407 Access to Treatment
     ADA Coordinator and Disability-Related Grievance and
     Accommodation Process
     Effective Communication
1409 Clinic Care
     Equal Access
     Staff Assistance of Inmates with Disabilities
1413 Use of Restraints and the Pro-Straint Chair
     Identification and Tracking of ADA Needs and Accommodations
     Effective Communication
  Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 84 of 119
Sacramento County Jail – Policies to Revise re ADA
Page | 5

     Mobility-Related Disability Accommodations
1417 Adult Developmental Disability
     Updates to Policy Consistent with Remedial Plan
1423 Post Release Medical Care Planning
     HCA/AD/DME
1435 Inmate Health Care Grievances
     Disability-Related Grievance and Accommodation Process
     Staff Assistance of Inmates with Disabilities
1436 Two East Inmate Transfers
     Equal Access
     Disability-Related Grievance and Accommodation Process
1439 Reports of Disabilities or Impairments
     Identification and Tracking of ADA Needs and Accommodations
  Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 85 of 119
Sacramento County Jail – Policies to Revise re ADA
Page | 6

JAIL PSYCHIATRIC SERVICES POLICIES
800 Discharge Planning
     Effective Communication
1022 Overview of Staff Responsibilities
     Updates Pursuant to Mental Health Remedial Plan, ADA Remedial
     Plan, Mental Health/Disciplinary Measures Remedial Plan
     Effective Communication
1025 Interpreters for the Hearing Impaired
     Identification and Tracking of ADA Needs and Accommodations
     Updates as to Provision of Sign Language Interpreter Procedures
1037 Outpatient Intake
     Identification and Tracking of ADA Needs and Accommodations
     Effective Communication
1049 Suicide Prevention Program
     Effective Communication
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 86 of 119




           EXHIBIT A-2




                    Consent Decree
          Mays v. County of Sacramento
       Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 87 of 119
                        MENTAL HEALTH TREATMENT
       OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
               PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

INTENSIVE OUTPATIENT PROGRAM (Projected - 85 to 120 beds)

Caseload of 10 per LCSW/MSW

  I.     Admission Criteria
            The presence of suicidal ideations without a plan or intent and requiring enhanced
             observation and safety measures;
            2P Pre-Admissions who require 1:1 observation for acute suicidal ideations and/or
             attempts (with placement in inpatient unit within 24 hours of identified inpatient
             need);
            Discharge from the Acute Inpatient Unit upon recommendation of discharging
             Psychiatrist;
            Acute onset or significant decompensation of a serious mental illness
             characterized by increased delusional thinking, hallucinatory experiences, marked
             changes in affect, and vegetative signs with definitive impairment of reality testing
             and/or judgment; and/or
            Inability to function in General Population (GP) or Outpatient Psychiatric Pod
             (OPP) and,
              i. The presence of dysfunctional or disruptive social interaction
                 including withdrawal, bizarre or disruptive behavior, inability to respond to
                 staff directions, provocative behavior toward others, inappropriate sexual
                 behavior, etc., as a consequence of serious mental illness; and/or
             ii. A significant impairment in the activities of daily living including eating,
                 grooming and personal hygiene, maintenance of housing area, and ambulation,
                 as a consequence of serious mental illness.

 II.     Service Components
             Case Management provided by LCSW or MSW.
             Two (2), one (1)-hour Group Therapy Sessions per day, 5 days a week, will be
                offered to each inmate-patient, unless clinical indicators or Alternative
                Treatment Plan (see below) precludes participation.
             At least seven (7) hours of unstructured out-of-cell time per week
             1:1 confidential contact with a mental health professional every 7 days or more
                often if clinically indicated.
             Psychological testing as clinically indicated.
             Graduated Programming for inmate-patients requiring restrictive housing and/or
                restriction of privileges due to severity of symptoms and/or behaviors and/or
                classification. Alternative Treatment Program (ATP) will be initiated and
                documented in Treatment Plan. ATP will address barriers to treatment, ATP
                goals and progress toward least restrictive housing and/or privileges. ATP will
                provide clear system of opportunities for inmate-patients to gain additional
                                                                                        1|Page
       Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 88 of 119
                        MENTAL HEALTH TREATMENT
       OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
               PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

                privileges based on progress in program.
               Multi-Disciplinary Treatment Team (MDT) Meetings (Initial 14 day and then
                every 60 days or sooner if clinically indicated).
               Treatment Plan initiated within 14 days of IOP placement and then every 60 days
                or sooner if clinically indicated.
               Initial MD or NP assessment within 5 days of admit and then every 30 days
                thereafter (or more often if clinically indicated).
               Staggered 30-minute cell checks performed by Custody for all inmate-patients
                participating in the program.
               Designated Custody Staff who participate as part of the MDT.
               Treatment planning when moving to less intensive level of mental health care.
               Discharge planning and continuity of care with community providers

III.     Treatment Goals
         Treatment goals will address mental health conditions which are limiting an inmate's
         ability to adjust to incarceration and focus on symptom reduction and management,
         coping skills and stress reduction. Treatment goals may include:
              Medication compliance (if applicable)
              Substance Abuse Recovery/Prevention
              Activities of Daily Living (ADL) Skill Development
              Crisis intervention/Adjusting to incarceration
              Symptom reduction
              Socialization and recreation
              Behavior management (if applicable)
              Coping skills
              Stress reduction
              Return to GP-MHC or OPP-MHC

IV.      IOP Officers (24/7 Coverage)
         Designated IOP Officers will be active members of the treatment team. In order for the
         Officers to take active roles in treatment, dayshift Officers must participate in weekly (or
         more often if needed) treatment team meetings with JPS staff and contribute
         information on inmate-patient behavior (both directly observed, and communicated by
         night shift deputies).




         Duties and Responsibilities of the IOP Officers include:

                                                                                          2|Page
     Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 89 of 119
                      MENTAL HEALTH TREATMENT
     OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
             PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

             Staggered 30-minute safety checks of all inmate-patients housed in the IOP.
             Daily security checks. Inmate movements to, from, and within the facility.
             Oversight of food delivery.
             Oversight of medical, dental, and psychiatric requests/services.
             Oversight of daily indoor and outdoor recreation.
             Housing moves and inmate conflict mediation.
             Incident investigation/documentation for both jail and criminal level offenses.

       The IOP Officer also has additional program specific duties which include:
           Ensuring the safety and security of the JPS/IOP civilian staff.
           Inmate-patient movement to/from groups and individual contacts with JPS/IOP
              staff. If needed, Officers will stand by while the civilian staff conducts daily
              group therapy (two to three hours each day) and separate one-to-one
              therapy/education sessions.
           Daily cell inspections.
           Provide IOP inmate-patients with the opportunity or assistance needed to meet
              their basic hygiene needs and the opportunity to maintain clean cells and
              activity/housing areas.

V.     Discharge Criteria
            Able to function in a GP-MHC or OPP-MHC setting.
            Stabilization of the crisis behavior and the ability to function in a less clinically
              structured environment.
            Has clinically decompensated to the extent that placement into the Acute
              Inpatient Unit is required.
            Has reached release date, and clinical services will be transferred to community
              service provider.




                                                                                         3|Page
       Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 90 of 119
                        MENTAL HEALTH TREATMENT
       OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
               PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

  OUTPATIENT PSYCHIATRIC POD (PROJECTED - 200 BEDS)

  Caseload of 25 per LCSW/MSW

 I.      Admission Criteria
            Qualifying diagnosis (see below) and are unable to house in general population
               due to severity of symptoms, potential for victimization and/or significant
               difficulty maintaining ADLs.
            Diagnosed with a serious mental illness (SMI):
               1. Schizophrenia (all subtypes)
               2. Delusional Disorder
               3. Schizophreniform Disorder
               4. Schizoaffective Disorder
               5. Brief Psychotic Disorder
               6. Intellectual Disability with prior Regional Center Services and/or with a co-
                    occurring serious mental illness
               7. Other Specified and Unspecified Schizophrenia Spectrum and other Psychotic
                    Disorder
               8. Major Depressive Disorder
               9. Bipolar Disorders I and II
               10. Other Specified and Unspecified Bipolar and Related Disorders
               11. Borderline Personality Disorder

II.      Service Components
             Case Management provided by LCSW or MSW.
             One (1) 1-hour Group Therapy Sessions per day, 7 days a week, will be offered to
                each OPP-MHC inmate-patient. Three (3) additional hours of structured out-of-
                cell time will be offered to each OPP-MHC inmate-patient by recreational
                technicians or other service providers.
             At least seven (7) hours of unstructured out-of-cell time per week
             Psychological testing as clinically indicated.
             1:1 confidential contact with mental health professional at least every 14 days or
                more often if clinically indicated.
             Treatment Plan initiated within 30 days of placement in OPP-MHC and updated
                every 6 months or sooner if clinically indicated.
             Evaluation by psychiatrist or psychiatric nurse practitioner every 30-90 days (or
                more often if clinically indicated).
             Treatment planning when moving to less intensive level of mental health care.
             Discharge planning and continuity of care with community providers
III.     Treatment Goals
                                                                                      4|Page
      Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 91 of 119
                       MENTAL HEALTH TREATMENT
      OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
              PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

               Stabilization of mental health symptoms and overall improvement in functioning
               Medication compliance (if applicable)
               Substance Abuse Recovery/Prevention
               Activities of Daily Living (ADL) Skill Development
               Crisis intervention/Adjusting to incarceration
               Symptom reduction
               Socialization and recreation
               Behavior management (if applicable)
               Hygiene skills
               Coping skills
               Stress reduction
               Discharge planning and continuity of care with community providers

IV.     Discharge Criteria
             Able to function in a GP-MHC.
             Stabilization/resolution of mental health symptoms and ability to function in a
               less clinically structured environment.
             Clinically decompensates and requires higher level of care and placement in IOP.
             Clinically decompensates to the extent that placement into the Acute
               Inpatient Unit is required.
             Has reached release date, and clinical services will be transferred to community
               service provider.




                                                                                    5|Page
       Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 92 of 119
                        MENTAL HEALTH TREATMENT
       OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
               PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

  GENERAL POPULATION – MENTAL HEALTH CASELOAD

  Caseload of 28-30 per LCSW/MSW

 I.      Admission Criteria
            Diagnosed mental health disorder
            Exhibits symptom control or partial remission as result of treatment

II.      Service Components
             Case Management provided by LCSW or MSW.
             Individual or group treatment provided as clinically indicated.
             Psychological testing as clinically indicated.
             1:1 confidential contact by mental health professional at least every 90 days or
                more often if clinically indicated.
             Treatment Plan initiated within 30 days of placement in GP-MHC and updated
                every 12 months or sooner if clinically indicated.
             Evaluation by psychiatrist or psychiatric nurse practitioner every 90 days (if
                prescribed psychotropics), or more often if clinically indicated.
             Treatment planning when moving off mental health caseload.
             Discharge planning and continuity of care with community providers

III.     Treatment Goals
             Symptom management
             Medication monitoring
             Crisis intervention/Adjusting to incarceration
             Preventing decompensation

IV.      Discharge Criteria
              Remission of symptoms, no longer requires medication monitoring or mental
                health services.
              Clinically decompensates and requires higher level of care and placement in IOP
                or OPP.
              Clinically decompensates to the extent that placement into the Acute
                Inpatient Unit is required.
              Has reached release date, and clinical services will be transferred to community
                service provider.




                                                                                      6|Page
    Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 93 of 119
                     MENTAL HEALTH TREATMENT
    OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
            PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

INTAKE & CRISIS RESPONSE TEAM

Current JPS staff will continue to manage all new intakes, priority referrals and must-sees.
These staff will not carry a caseload and will be available to respond to new intakes and crisis
referrals on a 24/7 basis.

                                          DEFINITIONS
Must-See Referrals

Referrals for currently suicidal (i.e., attempt, ideation, or self-injurious behavior), homicidal or
gravely disabled inmate-patients (5150 evaluations), acute crisis related to nature of charges or
other arrest factors, alleged Prison Rape Elimination Act victim assessments, and/or custody or
administration requests urgent evaluation.

Priority Referrals

Referrals for inmate-patients reporting recent psychiatric hospitalization, intellectual disability
with observed poor adaptive functioning, suicidal ideation within past two weeks,
demonstrating worsening of mental health symptoms, identified as a possible suspect per
Prison Rape Elimination Act, or other significant mental health symptoms that staff may have
reason to be concerned about inmate’s mental stability.

Routine Referrals

Referrals for inmate-patients reporting current or prior mental health treatment, currently
prescribed psychiatric medication or reporting to receive medication in community. May have
complaints of adjustment or other mental health issues, and/or significant AVATAR history, but
are stable.

Mental Health Caseload (MHC)

Inmate-patients open to JPS and receiving mental health services in General Population-Mental
Health Caseload (GP-MHC), Outpatient Psychiatric Pod (OPP-MHC), Intensive Outpatient
Program (IOP-MHC), or on the Acute Inpatient Unit (2P).

General Population (GP-MHC)

Inmate-patients classified as GP-MHC meet the following criteria:

      Stable, on psychotropics, or
      Stable, not receiving psychotropics but may require time-limited services to address
       mental health symptoms.

                                                                                          7|Page
   Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 94 of 119
                     MENTAL HEALTH TREATMENT
    OVERVIEW OF SACRAMENTO COUNTY JAIL NON-ACUTE-MENTAL HEALTH
            PROGRAMS/SERVICES (JAIL PSYCHIATRIC SERVICES)

                                        DEFINITIONS
Intensive Outpatient Unit (IOP-MHC)

Inmate-patients classified as IOP-MHC meet any of the following criteria:

      The presence of suicidal ideations without a plan or intent and requiring enhanced
       observation and safety measures;
      2P Pre-Admissions who require 1:1 observation for acute suicidal ideations and/or
       attempts;
      Discharge from the Acute Inpatient Unit upon recommendation of discharging
       Psychiatrist;
      Acute onset or significant decompensation of a serious mental illness.

Outpatient Psychiatric Pod (OPP)

Inmate-patients classified as OPP-MHC meet the following criteria:

      Diagnosed with serious mental illness and are unable to be housed in general
       population due to severity of symptoms, potential for victimization and/or significant
       difficulty maintaining ADLs.

Acute Inpatient Unit (2P)

18-bed LPS designated facility.

      Inmate-patients meet criteria for either voluntary or involuntary acute inpatient
       psychiatric treatment




                                                                                      8|Page
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 95 of 119




           EXHIBIT A-3




                    Consent Decree
          Mays v. County of Sacramento
             Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 96 of 119
                 Sacramento County Sheriff’s Department
                 Correctional Health Services
                 JPS – Rules Violation Mental Health Review


Name:                                                                                       DOB:

X-Ref:

Date of Incident: __________ Rules Violation Charge(s): __________________________________________________
Type of Review:               Record Review and Clinical Evaluation         Record Review Only
(The clinician will complete an in-person interview with the inmate unless there are specific reasons why an interview
is not necessary or appropriate.)
For Clinical Evaluations: Inform the inmate of purpose of evaluation and that information is
not confidential and will be used for purposes discipline review/hearing.

Is the inmate currently receiving mental health services?
                                                                                                       Yes         No

    Level of MH services:        2P Pre-Admit           2P            IOP            OPP           GP          JBCT


1a) Is there a possibility of a nexus between the inmate’s mental illness/symptoms and/or
developmental disability/functioning deficits and the behavior(s)?                                     Yes         No

1b) Was the inmate’s behavior connected to any of the following? (If any are checked, Rule Violation should be cancelled.)
    An act of self-harm or attempted suicide
    A cell extraction related to transfer to a medical/mental health unit or provision of involuntary treatment
    Placement in mental health restraints or seclusion

2) If the inmate is found guilty of the offense(s), what mental health factors and/or developmental disability/cognitive
or adaptive functioning deficits should the hearing officer consider when assessing the penalty? (Check all that apply):

     N/A                                                         Dementia
     Difficulty maintaining/performing ADLs                      Poor social skills and/or peer interactions
     Psychotic symptoms                                          Difficulty processing information/verbal commands
     Intellectual disability                                     Traumatic Brain Injury
     Poor impulse control (must be related to mental health diagnosis)
     Other Mitigating Factors: ___________________________________________________________

3) If the inmate is found guilty of the offense(s), what penalties may have an adverse impact on inmate’s mental
health condition or functioning (Check all that apply):
 N/A                                                         Loss of commissary privileges
     Loss of social visits                                       Loss of dayroom/outdoor recreation
     Loss of tablet privileges                                   Loss of telephones
     Housing Relocation                                          Loss of good time
     Loss of work time                                           Disciplinary housing unit
     Isolation Housing (Full restriction)                        Lockdown for less than 24 hours
     Assigned Extra Work Duty
            Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 97 of 119
6) Provide narrative of findings that should be considered by the hearing officer, regarding: (1) whether there is a
nexus between the inmate’s behavior and mental illness and/or developmental disability, (2) any relevant mitigating
circumstances, and (3) penalties that should be avoided.
(If no in-person interview/clinical evaluation was completed, please explain.)




Reviewer’s Name                                            Signature



                                                        __________________________________________________
                                                           Date of Review
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 98 of 119




              EXHIBIT B




                    Consent Decree
          Mays v. County of Sacramento
   Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 99 of 119


                          MAYS v. COUNTY OF SACRAMENTO
                            DUTIES OF RULE 706 EXPERTS

Pursuant to Rule 706(b) of the Federal Rules of Evidence, the parties set forth the duties of the
Court Experts.

   1. The Court Experts shall advise the parties and the Court on Defendant’s compliance or
      non-compliance with the medical care, mental health care, and suicide prevention
      provisions of the Remedial Plan, to assist with dispute resolution matters, and to provide
      testimony, if required, in any proceedings before the Court.

   2. Within 180 days after entry of this Consent Decree, and then every 180 days thereafter
      during the term of this Consent Decree, the Court Experts shall each complete
      comprehensive reviews and reports (“180-Day Reports”) to advise the parties and the Court
      on Defendant’s compliance or non-compliance with the Remedial Plan.

   3. In each 180-Day Report, the Court Experts shall state their opinion as to whether Defendant
      is or is not in substantial compliance with each material component of the Remedial Plan
      within the expert’s area of expertise. These opinions are referred to in the Consent Decree
      as “Substantial Compliance Determinations.” The 180-Day Reports shall be considered
      separate and apart from any evaluations and reports prepared as part of the dispute
      resolution process set forth in the Consent Decree and shall be admissible in evidence in
      any proceedings before the Court.

   4. The Court Experts shall be entitled to reasonable expenses incurred plus reasonable hourly
      and/or daily rates, which shall be paid by Defendant.

   5. With appropriate notice, the Court Experts shall have reasonable access to all parts of any
      Sacramento County jail facility. Access to the facilities will not be unreasonably restricted.
      The Court Experts shall have access to correctional and health care staff and people
      incarcerated in the jails, including confidential and voluntary interviews as they deem
      appropriate. The Court Experts shall also have access to documents, including budgetary,
      custody, and health care documents, and institutional meetings, proceedings, and programs
      to the extent the Court Experts determine such access is needed to fulfill their obligations.
      The Court Experts’ tours shall be undertaken in a manner that does not unreasonably
      interfere with jail operations as reasonably determined by jail administrators.

   6. The Court Experts may engage in ex parte communications with the parties, as requested.
      However, all of the Court Experts’ findings and recommendations shall be set forth in
      writing in their reports.

   7. Pursuant to the dispute resolution procedures set forth in the Consent Decree, either party
      may request that the relevant Court Expert evaluate the issue in dispute and prepare a

                                              1 of 2
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 100 of 119


   report. The expert must provide the report regarding the area of disagreement to the parties
   and the Mediator within 45 days of the request. Defendant will pay the Court Experts’
   reasonable fees for any reports prepared by a Court expert at the request of a party about a
   disputed issue, as contemplated by this paragraph.




                                          2 of 2
Case 2:18-cv-02081-TLN-KJN Document 85-1 Filed 06/20/19 Page 101 of 119




               EXHIBIT C




                     Consent Decree
          Mays v. County of Sacramento
      
  Case
     Case2:18-cv-02081-TLN-KJN
             2:18-cv-02081-TLN-KJNDocument
                                     Document 85-1
                                                27 Filed
                                                    Filed06/20/19
                                                            10/16/18 Page
                                                                      Page102
                                                                           1 ofof18119
    
    
   $$521-),6&+(5 6%1                    -(66,&$9$/(1=8(/$
         $DURQ)LVFKHU#GLVDELOLW\ULJKWVFDRUJ        6$17$0$5,$  
   $11(+$'5($6 6%1                          MYV#FRROH\FRP 
         $QQH+DGUHDV#GLVDELOLW\ULJKWVFDRUJ         0$5.$=$0%$5'$              
   ',6$%,/,7<5,*+76&$/,)251,$                      P]DPEDUGD#FRROH\FRP
                                                                                    
       %URDGZD\6XLWH                      $'',6210/,7721            
   2DNODQG&$                                 DOLWWRQ#FRROH\FRP 
     7HOHSKRQH                         &22/(<//3
   )D[                              +DQRYHU6WUHHW
                                                     3DOR$OWR&$
   7,)$1(,5(66/02<(5 6%1  7HOHSKRQH  
     7LIDQHL5HVVO                                   )DFVLPLOH  
   0R\HU#GLVDELOLW\ULJKWVFDRUJ                    
       ',6$%,/,7<5,*+76&$/,)251,$                  .$7+/<1$48(58%,1
   .6WUHHW                                      
       6DFUDPHQWR&$                            NTXHUXELQ#FRROH\FRP 
   7HOHSKRQH                         &22/(<//3
     )D[                              &DOLIRUQLD6WUHHWWK)ORRU
                                                  6DQ)UDQFLVFR&$
       '21$/'63(&7(5        6%1              7HOHSKRQH  
  '6SHFWHU#SULVRQODZFRP                          )DFVLPLOH  
     0$5*270(1'(/621 6%1  
  00HQGHOVRQ#SULVRQODZFRP                        $WWRUQH\VIRU3ODLQWLIIV
       623+,(+$57      6%1                   
  6RSKLH+#SULVRQODZFRP
     35,621/$:2)),&(
  )LIWK6WUHHW
     %HUNHOH\&DOLIRUQLD
  7HOHSKRQH  
     )D[  
  
     $WWRUQH\VIRU3ODLQWLIIV
 
    
                    IN THE UNITED STATES DISTRICT COURT
    
                 FOR THE EASTERN DISTRICT OF CALIFORNIA                            
        /25(1=20$<65,&.<                       &DVH1RFY7/1.-1
           5,&+$5'621-(11,)(5%27+81               3& 
        $50$1,/((/((57(6(%(,5*(
           DQG&2'<*$5/$1'RQEHKDOIRI            &/$66$&7,21
        WKHPVHOYHVDQGDOORWKHUVVLPLODUO\
           VLWXDWHG                                 

                            3ODLQWLIIV              67,38/$7,21$1'352326('
                                                   3527(&7,9(25'(5
                      Y
                                                   
                                                      
        &2817<2)6$&5$0(172
                         'HIHQGDQW


                                                                  6WLSXODWHG3URWHFWLYH2UGHU
                                                             &DVH1RFY7/1.-1 
      
      
  Case
     Case2:18-cv-02081-TLN-KJN
             2:18-cv-02081-TLN-KJNDocument
                                      Document  85-1
                                                   27 Filed
                                                        Filed06/20/19
                                                              10/16/18 Page
                                                                         Page103
                                                                              2 ofof18119
    
    
        $ 385326(6$1'/,0,7$7,216
    
           'LVFORVXUHDQGGLVFRYHU\DFWLYLW\LQWKLVDFWLRQDUHOLNHO\WRLQYROYHSURGXFWLRQ
    
   RIFRQILGHQWLDOSURSULHWDU\RUSULYDWHLQIRUPDWLRQIRUZKLFKVSHFLDOSURWHFWLRQIURP
    
   SXEOLFGLVFORVXUHDQGIURPXVHIRUDQ\SXUSRVHRWKHUWKDQSURVHFXWLQJWKLVOLWLJDWLRQ
    
   PD\ EH ZDUUDQWHG  $FFRUGLQJO\ 3ODLQWLIIV /RUHQ]R 0D\V 5LFN\ 5LFKDUGVRQ
    
   -HQQLIHU %RWKXQ $UPDQL /HH /HHUWHVH %HLUJH DQG &RG\ *DUODQG DQG 'HIHQGDQW
    
   &RXQW\RI6DFUDPHQWR WKH³3DUWLHV´ KHUHE\VWLSXODWHWRDQGSHWLWLRQWKH&RXUWWR
    
   HQWHUWKHIROORZLQJ6WLSXODWHG3URWHFWLYH2UGHU7KH3DUWLHVDFNQRZOHGJHWKDWWKLV
    
   2UGHUGRHVQRWFRQIHUEODQNHWSURWHFWLRQVRQDOOGLVFORVXUHVRUUHVSRQVHVWRGLVFRYHU\
    
  DQGWKDWWKHSURWHFWLRQLWDIIRUGVIURPSXEOLFGLVFORVXUHDQGXVHH[WHQGVRQO\WRWKH
    
  OLPLWHG LQIRUPDWLRQ RU LWHPV WKDW DUH HQWLWOHG WR FRQILGHQWLDO
                                                                          WUHDWPHQW XQGHU WKH
   DSSOLFDEOHOHJDOSULQFLSOHV
           'HIHQGDQWDVVHUWVWKDWLWZLOORQO\GHVLJQDWHPDWHULDOVDV³&21),'(17,$/´
   XQGHU WKLV 3URWHFWLYH 2UGHU LI WKH\ FRQWDLQ VHQVLWLYH KHDOWK RU RWKHU SHUVRQDO
   LQIRUPDWLRQRULIWKH\FRQWDLQLQIRUPDWLRQWKDWKDVEHHQGHHPHGFRQILGHQWLDOE\WKH
   6DFUDPHQWR &RXQW\ 6KHULII¶V 'HSDUWPHQW RU RWKHU UHOHYDQW DJHQF\ IRU VDIHW\ DQG
   VHFXULW\UHDVRQVDQGKDVEHHQUHVWULFWHGIURPJHQHUDOGLVWULEXWLRQLQFOXGLQJEXWQRW
   OLPLWHGWRLQPDWHVDQGWKHSXEOLF
           'HIHQGDQW DJUHHV WKDW 3ODLQWLIIV PD\ UHTXHVW DQG 'HIHQGDQW ZLOO SURYLGH
   LQPDWHFXVWRG\DQGRUKHDOWKUHFRUGVXSRQVXFKUHTXHVW
           'RFXPHQWVDQGLQIRUPDWLRQSURYLGHGWR'LVDELOLW\5LJKWV&DOLIRUQLD ³'5&´ 
   SXUVXDQWWR'5&¶VVWDWXWRU\DFFHVVDXWKRULW\GXULQJWKHFRXUVHRILWVLQYHVWLJDWLRQ
   SUHFHGLQJ WKLV OLWLJDWLRQ PD\ EH VXEPLWWHG WR WKH FRXUW 6XFK PDWHULDOV ZLOO EH
   SUHVXPHG WR EH ³&21),'(17,$/´ SXUVXDQW WR WKLV $JUHHPHQW DQG 3URWHFWLYH
   2UGHUH[FHSWWRWKHH[WHQWWKDWWKH3DUWLHVDJUHHWKHPDWHULDOVGRQRWZDUUDQWVXFK
   GHVLJQDWLRQRUZKHUHD3DUW\GLVSXWHVWKHGHVLJQDWLRQLQZKLFKFDVHWKDW3DUW\PXVW
   HPSOR\WKHGLVSXWHUHVROXWLRQSURFHGXUHRXWOLQHGLQ6HFWLRQEHORZ

                                                                   6WLSXODWHG3URWHFWLYH2UGHU
                                                                &DVH1RFY7/1.-1 
                                                                                                     
                                                                                                
      
  Case   2:18-cv-02081-TLN-KJN
     Case  2:18-cv-02081-TLN-KJNDocument       85-1
                                         Document   27 Filed
                                                        Filed06/20/19
                                                              10/16/18 Page
                                                                         Page104
                                                                               3 ofof18119
    
    
           % *22'&$86(67$7(0(17
    
           7KLV DFWLRQ LV OLNHO\ WR LQYROYH VHQVLWLYH LQIRUPDWLRQ IRU ZKLFK VSHFLDO
    
   SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ
    
   SURVHFXWLRQRIWKLVDFWLRQLVZDUUDQWHG6XFKFRQILGHQWLDODQGSURSULHWDU\PDWHULDOV
    
   DQG LQIRUPDWLRQ FRQVLVW RI SURWHFWHG KHDOWK LQIRUPDWLRQ DQG RWKHUZLVH VHQVLWLYH
    
   SHUVRQDOLQIRUPDWLRQSHUWDLQLQJWR3ODLQWLIIVDQGPHPEHUVRIWKHSXUSRUWHGFODVVDQG
    
   RWKHU LQIRUPDWLRQ RWKHUZLVH JHQHUDOO\ XQDYDLODEOH WR WKH SXEOLF RU ZKLFK PD\ EH
    
   SULYLOHJHGRURWKHUZLVHSURWHFWHGIURPGLVFORVXUHXQGHUVWDWHRUIHGHUDOVWDWXWHVFRXUW
    
   UXOHV FDVH GHFLVLRQV RU FRPPRQ ODZ $FFRUGLQJO\ WR H[SHGLWH WKH IORZ RI
    
  LQIRUPDWLRQ WR IDFLOLWDWH WKH SURPSW UHVROXWLRQ RI GLVSXWHV RYHU FRQILGHQWLDOLW\ RI
    
  GLVFRYHU\PDWHULDOVWRDGHTXDWHO\SURWHFWLQIRUPDWLRQWKHSDUWLHVDUHHQWLWOHGWRNHHS
                                                                         
   FRQILGHQWLDOWRHQVXUHWKDWWKHSDUWLHVDUHSHUPLWWHGUHDVRQDEOHQHFHVVDU\XVHVRIVXFK
   PDWHULDOLQSUHSDUDWLRQIRUDQGLQWKHFRQGXFWRIWULDOWRDGGUHVVWKHLUKDQGOLQJDWWKH
   HQG RI WKH OLWLJDWLRQ DQG VHUYH WKH HQGV RI MXVWLFH D SURWHFWLYH RUGHU IRU VXFK
   LQIRUPDWLRQLVMXVWLILHGLQWKLVPDWWHU
           &   $&.12:/('*(0(17 2) 352&('85( )25 ),/,1* 81'(5
   6($/
           7KHSDUWLHVIXUWKHUDFNQRZOHGJHDVVHWIRUWKLQ6HFWLRQEHORZWKDWWKLV
   6WLSXODWHG 3URWHFWLYH 2UGHU GRHV QRW HQWLWOH WKHP WR ILOH FRQILGHQWLDO LQIRUPDWLRQ
   XQGHUVHDO/RFDO&LYLO5XOHVHWVIRUWKWKHSURFHGXUHVWKDWPXVWEHIROORZHGDQG
   WKHVWDQGDUGVWKDWZLOOEHDSSOLHGZKHQDSDUW\VHHNVSHUPLVVLRQIURPWKHFRXUWWR
   ILOHPDWHULDOXQGHUVHDO7KHUHLVDVWURQJSUHVXPSWLRQWKDWWKHSXEOLFKDVDULJKWRI
   DFFHVV WR MXGLFLDO SURFHHGLQJV DQG UHFRUGV LQ FLYLO FDVHV ,Q FRQQHFWLRQ ZLWK QRQ
   GLVSRVLWLYHPRWLRQVJRRGFDXVHPXVWEHVKRZQWRVXSSRUWDILOLQJXQGHUVHDO 6HH
   .DPDNDQDY&LW\DQG&RXQW\RI+RQROXOX)G WK&LU 
   3KLOOLSV Y *HQ 0RWRUV &RUS  )G   WK &LU   0DNDU
   :HOERQY6RQ\(OHFWULFV,QF)5' (':LV  HYHQVWLSXODWHG
   SURWHFWLYHRUGHUVUHTXLUHJRRGFDXVHVKRZLQJ DQGDVSHFLILFVKRZLQJRIJRRGFDXVH
                                                                      6WLSXODWHG3URWHFWLYH2UGHU
                                                                   &DVH1RFY7/1.-1 
                                                                                                         
                                                                                                    
      
  Case   2:18-cv-02081-TLN-KJN
     Case  2:18-cv-02081-TLN-KJNDocument       85-1
                                         Document   27 Filed
                                                        Filed06/20/19
                                                              10/16/18 Page
                                                                         Page1054 ofof18119
    
    
   RUFRPSHOOLQJUHDVRQVZLWKSURSHUHYLGHQWLDU\VXSSRUWDQGOHJDOMXVWLILFDWLRQPXVW
    
   EHPDGHZLWKUHVSHFWWR3URWHFWHG0DWHULDOWKDWDSDUW\VHHNVWRILOHXQGHUVHDO7KH
    
   SDUWLHV¶PHUHGHVLJQDWLRQRI'LVFORVXUHRU'LVFRYHU\0DWHULDODV&21),'(17,$/
    
   GRHVQRW²ZLWKRXWWKHVXEPLVVLRQRIFRPSHWHQWHYLGHQFHE\GHFODUDWLRQHVWDEOLVKLQJ
    
   WKDWWKHPDWHULDOVRXJKWWREHILOHGXQGHUVHDOTXDOLILHVDVFRQILGHQWLDOSULYLOHJHGRU
    
   RWKHUZLVH SURWHFWDEOH²FRQVWLWXWHJRRG FDXVH )XUWKHULI DSDUW\ UHTXHVWVVHDOLQJ
    
   UHODWHGWRDGLVSRVLWLYHPRWLRQRUWULDOWKHQFRPSHOOLQJUHDVRQVQRWRQO\JRRGFDXVH
    
   IRUWKH VHDOLQJ PXVWEH VKRZQDQGWKHUHOLHIVRXJKWVKDOOEHQDUURZO\WDLORUHGWR
    
   VHUYHWKHVSHFLILFLQWHUHVWWREHSURWHFWHG6HH3LQWRVY3DFLILF&UHGLWRUV$VV¶Q
    
  )G WK&LU )RUHDFKLWHPRUW\SHRILQIRUPDWLRQGRFXPHQWRU
    
  WKLQJ VRXJKW WR EH ILOHGRU LQWURGXFHG XQGHU VHDO LQ FRQQHFWLRQ
                                                                               ZLWK D GLVSRVLWLYH
   PRWLRQ RU WULDO WKH SDUW\ VHHNLQJ SURWHFWLRQ PXVW DUWLFXODWH FRPSHOOLQJ UHDVRQV
   VXSSRUWHG E\VSHFLILFIDFWVDQGOHJDOMXVWLILFDWLRQIRUWKHUHTXHVWHGVHDOLQJRUGHU
   $JDLQFRPSHWHQWHYLGHQFHVXSSRUWLQJWKHDSSOLFDWLRQWRILOHGRFXPHQWVXQGHUVHDO
   PXVWEHSURYLGHGE\GHFODUDWLRQ$Q\GRFXPHQWWKDWLVQRWFRQILGHQWLDOSULYLOHJHG
   RURWKHUZLVHSURWHFWDEOHLQLWVHQWLUHW\ZLOOQRWEHILOHGXQGHUVHDOLIWKHFRQILGHQWLDO
   SRUWLRQVFDQEHUHGDFWHG,IGRFXPHQWVFDQEHUHGDFWHGWKHQDUHGDFWHGYHUVLRQIRU
   SXEOLFYLHZLQJRPLWWLQJRQO\WKHFRQILGHQWLDOSULYLOHJHGRURWKHUZLVHSURWHFWDEOH
   SRUWLRQVRIWKHGRFXPHQWVKDOOEHILOHG$Q\DSSOLFDWLRQWKDWVHHNVWRILOHGRFXPHQWV
   XQGHU VHDO LQ WKHLU HQWLUHW\ VKRXOG LQFOXGH DQ H[SODQDWLRQ RI ZK\ UHGDFWLRQ LV QRW
   IHDVLEOH
        '(),1,7,216
              &KDOOHQJLQJ3DUW\D3DUW\RU1RQ3DUW\WKDWFKDOOHQJHVWKH
   GHVLJQDWLRQRILQIRUPDWLRQRULWHPVXQGHUWKLV2UGHU
              ³&21),'(17,$/´,QIRUPDWLRQRU,WHPVLQIRUPDWLRQ UHJDUGOHVVRI
   KRZLWLVJHQHUDWHGVWRUHGRUPDLQWDLQHG RUWDQJLEOHWKLQJVWKDWTXDOLI\IRU
   SURWHFWLRQXQGHU)HGHUDO5XOHRI&LYLO3URFHGXUH F 
              'HVLJQDWLQJ3DUW\D3DUW\RU1RQ3DUW\WKDWGHVLJQDWHVLQIRUPDWLRQ
                                                                      6WLSXODWHG3URWHFWLYH2UGHU
                                                                   &DVH1RFY7/1.-1 
                                                                                                         
                                                                                                    
      
  Case   2:18-cv-02081-TLN-KJN
     Case  2:18-cv-02081-TLN-KJNDocument    85-1
                                      Document  27 Filed
                                                      Filed06/20/19
                                                            10/16/18 Page
                                                                      Page106
                                                                           5 ofof18119
    
    
   RULWHPVWKDWLWSURGXFHVLQGLVFORVXUHVRULQUHVSRQVHVWRGLVFRYHU\DV
    
   ³&21),'(17,$/´
    
           'LVFORVXUHRU'LVFRYHU\0DWHULDODOOLWHPVRULQIRUPDWLRQUHJDUGOHVV
    
   RIWKHPHGLXPRUPDQQHULQZKLFKLWLVJHQHUDWHGVWRUHGRUPDLQWDLQHG LQFOXGLQJ
    
   DPRQJRWKHUWKLQJVWHVWLPRQ\WUDQVFULSWVDQGWDQJLEOHWKLQJV WKDWDUHSURGXFHG
    
   PDGHDYDLODEOHIRULQVSHFWLRQRUJHQHUDWHGLQGLVFORVXUHVRUUHVSRQVHVWRGLVFRYHU\
    
   LQWKLVPDWWHU
    
           ([SHUWDSHUVRQZLWKVSHFLDOL]HGNQRZOHGJHRUH[SHULHQFHLQDPDWWHU
    
   SHUWLQHQWWRWKHOLWLJDWLRQZKRKDVEHHQUHWDLQHGE\D3DUW\RULWVFRXQVHOWRVHUYHDV
    
  DQH[SHUWZLWQHVVRUDVDFRQVXOWDQWLQWKLVDFWLRQ
    
          1RQ3DUW\DQ\QDWXUDOSHUVRQSDUWQHUVKLSFRUSRUDWLRQDVVRFLDWLRQ
                                                                      
   RURWKHUOHJDOHQWLW\QRWQDPHGDVD3DUW\WRWKLVDFWLRQ
              2XWVLGH&RXQVHORI5HFRUGDWWRUQH\VZKRDUHUHWDLQHGWRUHSUHVHQWRU
   DGYLVHDSDUW\WRWKLVDFWLRQDQGKDYHDSSHDUHGLQWKLVDFWLRQRQEHKDOIRIWKDWSDUW\
   RUDUHDIILOLDWHGZLWKDODZILUPZKLFKKDVDSSHDUHGRQEHKDOIRIWKDW3DUW\ DVZHOO
   DVWKHLUVXSSRUWVWDII 
              3DUW\DQ\SDUW\WRWKLVDFWLRQLQFOXGLQJDOORILWVRIILFHUVGLUHFWRUV
   HPSOR\HHVFRQVXOWDQWVUHWDLQHGH[SHUWVDQG2XWVLGH&RXQVHORI5HFRUG DQGWKHLU
   VXSSRUWVWDIIV 
              3URGXFLQJ3DUW\D3DUW\RU1RQ3DUW\WKDWSURGXFHV'LVFORVXUHRU
   'LVFRYHU\0DWHULDOLQWKLVDFWLRQ
            3URIHVVLRQDO9HQGRUVSHUVRQVRUHQWLWLHVWKDWSURYLGHOLWLJDWLRQ
   VXSSRUWVHUYLFHVWR&RXQVHORI5HFRUGRUWKH3DUWLHV HJSKRWRFRS\LQJ
   YLGHRWDSLQJWUDQVODWLQJSUHSDULQJH[KLELWVRUGHPRQVWUDWLRQVDQGRUJDQL]LQJ
   VWRULQJRUUHWULHYLQJGDWDLQDQ\IRUPRUPHGLXP DQGWKHLUHPSOR\HHVDQG
   VXEFRQWUDFWRUV
            3URWHFWHG0DWHULDODQ\'LVFORVXUHRU'LVFRYHU\0DWHULDOWKDWLV
   GHVLJQDWHGDV³&21),'(17,$/´
                                                                     6WLSXODWHG3URWHFWLYH2UGHU
                                                                  &DVH1RFY7/1.-1 
                                                                                                        
                                                                                                   
      
  Case
     Case2:18-cv-02081-TLN-KJN
             2:18-cv-02081-TLN-KJNDocument
                                     Document85-1
                                                27 Filed
                                                     Filed06/20/19
                                                           10/16/18 Page
                                                                     Page107
                                                                          6 ofof18119
    
    
            5HFHLYLQJ3DUW\D3DUW\WKDWLQVSHFWVRUUHFHLYHV'LVFORVXUHRU
    
   'LVFRYHU\0DWHULDOIURPD3URGXFLQJ3DUW\
    
        6&23(
    
           7KHSURWHFWLRQVFRQIHUUHGE\WKLV6WLSXODWLRQDQG2UGHUFRYHUQRWRQO\
    
   3URWHFWHG0DWHULDO DVGHILQHGDERYH EXWDOVR  DQ\LQIRUPDWLRQFRSLHGRU
    
   H[WUDFWHGIURP3URWHFWHG0DWHULDO  DOOFRSLHVH[FHUSWVVXPPDULHVRU
    
   FRPSLODWLRQVRI3URWHFWHG0DWHULDODQG  DQ\WHVWLPRQ\FRQYHUVDWLRQVRU
    
   SUHVHQWDWLRQVE\3DUWLHVRUWKHLU&RXQVHOWKDWPLJKWUHYHDO3URWHFWHG0DWHULDO
    
   +RZHYHUWKHSURWHFWLRQVFRQIHUUHGE\WKLV6WLSXODWLRQDQG2UGHUGRQRWFRYHUWKH
    
  IROORZLQJLQIRUPDWLRQ D DQ\LQIRUPDWLRQWKDWLVLQWKHSXEOLFGRPDLQDWWKHWLPH
    
  RIGLVFORVXUHWRD5HFHLYLQJ3DUW\RUEHFRPHVSDUWRIWKHSXEOLFGRPDLQDIWHULWV
                                                                     
   GLVFORVXUHWRD5HFHLYLQJ3DUW\DVDUHVXOWRISXEOLFDWLRQQRWLQYROYLQJDYLRODWLRQ
   RIWKLV2UGHULQFOXGLQJEHFRPLQJSDUWRIWKHSXEOLFUHFRUGWKURXJKWULDORU
   RWKHUZLVHDQG E DQ\LQIRUPDWLRQNQRZQWRWKH5HFHLYLQJ3DUW\SULRUWRWKH
   GLVFORVXUHRUREWDLQHGE\WKH5HFHLYLQJ3DUW\DIWHUWKHGLVFORVXUHIURPDVRXUFH
   ZKRREWDLQHGWKHLQIRUPDWLRQODZIXOO\DQGXQGHUQRREOLJDWLRQRIFRQILGHQWLDOLW\WR
   WKH'HVLJQDWLQJ3DUW\$Q\XVHRI3URWHFWHG0DWHULDODWWULDOVKDOOEHJRYHUQHGE\D
   VHSDUDWHDJUHHPHQWRURUGHU
        '85$7,21
           2QFH D FDVH SURFHHGV WR WULDO LQIRUPDWLRQ WKDW ZDV GHVLJQDWHG DV
   &21),'(17,$/RUPDLQWDLQHGSXUVXDQWWRWKLVSURWHFWLYHRUGHUXVHGRULQWURGXFHG
   DV DQ H[KLELW DW WULDO EHFRPHV SXEOLF DQG ZLOO EH SUHVXPSWLYHO\ DYDLODEOH WR DOO
   PHPEHUVRIWKHSXEOLFLQFOXGLQJWKHSUHVVXQOHVVFRPSHOOLQJUHDVRQVVXSSRUWHGE\
   VSHFLILFIDFWXDOILQGLQJVWRSURFHHGRWKHUZLVHDUHPDGHWRWKHWULDOMXGJHLQDGYDQFH
   RI WKH WULDO 6HH .DPDNDQD  )G DW  GLVWLQJXLVKLQJ ³JRRG FDXVH´
   VKRZLQJ IRUVHDOLQJGRFXPHQWVSURGXFHG LQGLVFRYHU\ IURP ³FRPSHOOLQJ UHDVRQV´
   VWDQGDUGZKHQPHULWVUHODWHGGRFXPHQWVDUHSDUWRIFRXUWUHFRUG $FFRUGLQJO\WKH
   WHUPVRIWKLVSURWHFWLYHRUGHUGRQRWH[WHQGEH\RQGWKHFRPPHQFHPHQWRIWKHWULDO
                                                                    6WLSXODWHG3URWHFWLYH2UGHU
                                                                 &DVH1RFY7/1.-1 
                                                                                                       
                                                                                                  
      
  Case
     Case2:18-cv-02081-TLN-KJN
             2:18-cv-02081-TLN-KJNDocument
                                         Document85-1
                                                    27 Filed
                                                         Filed06/20/19
                                                                10/16/18 Page
                                                                          Page108
                                                                                7 ofof18119
    
    
        '(6,*1$7,1*3527(&7('0$7(5,$/
    
            ([HUFLVHRI5HVWUDLQWDQG&DUHLQ'HVLJQDWLQJ0DWHULDOIRU3URWHFWLRQ
    
   (DFK3DUW\RU1RQ3DUW\WKDWGHVLJQDWHVLQIRUPDWLRQRULWHPVIRUSURWHFWLRQXQGHU
    
   WKLV 2UGHU PXVW WDNH FDUH WR OLPLW DQ\ VXFK GHVLJQDWLRQ WR VSHFLILF PDWHULDO WKDW
    
   TXDOLILHVXQGHUWKHDSSURSULDWHVWDQGDUGVGHVFULEHGKHUHLQ7KH'HVLJQDWLQJ3DUW\
    
   PXVWGHVLJQDWHIRUSURWHFWLRQRQO\WKRVHSDUWVRIPDWHULDOGRFXPHQWVLWHPVRURUDO
    
   RU ZULWWHQ FRPPXQLFDWLRQV WKDW TXDOLI\ ± VR WKDW RWKHU SRUWLRQV RI WKH PDWHULDO
    
   GRFXPHQWVLWHPVRUFRPPXQLFDWLRQVIRUZKLFKSURWHFWLRQLVQRWZDUUDQWHGDUHQRW
    
   VZHSWXQMXVWLILDEO\ZLWKLQWKHDPELWRIWKLV2UGHU
    
          0DVVLQGLVFULPLQDWHRUURXWLQL]HGGHVLJQDWLRQVDUHSURKLELWHG'HVLJQDWLRQV
    
  WKDW DUH VKRZQ WR EH FOHDUO\ XQMXVWLILHG RU WKDW KDYH EHHQ PDGH IRU DQ LPSURSHU
   SXUSRVH HJWRXQQHFHVVDULO\HQFXPEHURUUHWDUGWKHFDVHGHYHORSPHQWSURFHVVRU
   WR LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV  H[SRVH WKH
   'HVLJQDWLQJ3DUW\WRVDQFWLRQV
           ,ILWFRPHVWRD'HVLJQDWLQJ3DUW\¶VDWWHQWLRQWKDWLQIRUPDWLRQRULWHPVWKDWLW
   GHVLJQDWHGIRUSURWHFWLRQGRQRWTXDOLI\IRUSURWHFWLRQWKDW'HVLJQDWLQJ3DUW\PXVW
   SURPSWO\QRWLI\DOORWKHU3DUWLHVWKDWLWLVZLWKGUDZLQJWKHPLVWDNHQGHVLJQDWLRQ
              0DQQHUDQG7LPLQJRI'HVLJQDWLRQV([FHSWDVRWKHUZLVHSURYLGHGLQ
   WKLV 2UGHU VHH HJ VHFRQG SDUDJUDSK RI VHFWLRQ  D  EHORZ  RU DV RWKHUZLVH
   VWLSXODWHGRURUGHUHG'LVFORVXUHRU'LVFRYHU\0DWHULDOWKDWTXDOLILHVIRUSURWHFWLRQ
   XQGHUWKLV2UGHUPXVWEHFOHDUO\VRGHVLJQDWHGEHIRUHWKHPDWHULDOLVGLVFORVHGRU
   SURGXFHG
           'HVLJQDWLRQLQFRQIRUPLW\ZLWKWKLV2UGHUUHTXLUHV
           D     IRU LQIRUPDWLRQ LQ GRFXPHQWDU\ IRUP HJ SDSHU RU HOHFWURQLF
   GRFXPHQWV EXW H[FOXGLQJ WUDQVFULSWV RI GHSRVLWLRQV RU RWKHU SUHWULDO RU WULDO
   SURFHHGLQJV WKDWWKH3URGXFLQJ3DUW\DIIL[WKHOHJHQG³&21),'(17,$/´WRHDFK
   SDJHWKDWFRQWDLQVSURWHFWHGPDWHULDO,IRQO\DSRUWLRQRUSRUWLRQVRIWKHPDWHULDORQ
   D SDJH TXDOLILHV IRU SURWHFWLRQ WKH 3URGXFLQJ 3DUW\ DOVR PXVW FOHDUO\ LGHQWLI\ WKH
                                                                      6WLSXODWHG3URWHFWLYH2UGHU
                                                                   &DVH1RFY7/1.-1 
                                                                                                         
                                                                                                    
      
  Case   2:18-cv-02081-TLN-KJN
     Case  2:18-cv-02081-TLN-KJNDocument
                                      Document85-1
                                                27 Filed
                                                     Filed06/20/19
                                                           10/16/18 Page
                                                                       Page109
                                                                             8 ofof18119
    
    
   SURWHFWHGSRUWLRQ V  HJE\PDNLQJDSSURSULDWHPDUNLQJVLQWKHPDUJLQV 
    
          $3DUW\RU1RQ3DUW\WKDWPDNHVRULJLQDOGRFXPHQWVRUPDWHULDOVDYDLODEOHIRU
    
   LQVSHFWLRQQHHGQRWGHVLJQDWHWKHPIRUSURWHFWLRQXQWLODIWHUWKH5HFHLYLQJ3DUW\KDV
    
   LQGLFDWHGZKLFKPDWHULDOLWZRXOGOLNHFRSLHGDQGSURGXFHG'XULQJWKHLQVSHFWLRQ
    
   DQGEHIRUHWKHGHVLJQDWLRQDOORIWKHPDWHULDOPDGHDYDLODEOHIRULQVSHFWLRQVKDOOEH
    
   GHHPHG³&21),'(17,$/´$IWHUWKH5HFHLYLQJ3DUW\KDVLGHQWLILHGWKHGRFXPHQWV
    
   LWZDQWVFRSLHGDQGSURGXFHGWKH3URGXFLQJ3DUW\PXVWGHWHUPLQHZKLFKGRFXPHQWV
    
   RUSRUWLRQVWKHUHRITXDOLI\IRUSURWHFWLRQXQGHUWKLV2UGHU7KHQEHIRUHSURGXFLQJ
    
   WKH VSHFLILHG GRFXPHQWV WKH 3URGXFLQJ 3DUW\ PXVW DIIL[ WKH ³&21),'(17,$/´
    
  OHJHQGWRHDFKSDJHWKDWFRQWDLQV3URWHFWHG0DWHULDO,IRQO\DSRUWLRQRUSRUWLRQVRI
    
  WKHPDWHULDORQDSDJHTXDOLILHVIRUSURWHFWLRQWKH3URGXFLQJ3DUW\DOVRPXVWFOHDUO\
                                                                       
   LGHQWLI\ WKH SURWHFWHG SRUWLRQ V  HJ E\ PDNLQJ DSSURSULDWH PDUNLQJV LQ WKH
   PDUJLQV 
           E     IRUWHVWLPRQ\JLYHQLQGHSRVLWLRQRULQRWKHUSUHWULDORUWULDOSURFHHGLQJV
   WKDWWKH'HVLJQDWLQJ3DUW\LGHQWLI\RQWKHUHFRUGEHIRUHWKHFORVHRIWKHGHSRVLWLRQ
   KHDULQJRURWKHUSURFHHGLQJDOOSURWHFWHGWHVWLPRQ\
           F     IRULQIRUPDWLRQSURGXFHGLQVRPHIRUPRWKHUWKDQGRFXPHQWDU\DQGIRU
   DQ\RWKHUWDQJLEOHLWHPVWKDWWKH3URGXFLQJ3DUW\DIIL[LQDSURPLQHQWSODFHRQWKH
   H[WHULRURIWKHFRQWDLQHURUFRQWDLQHUVLQZKLFKWKHLQIRUPDWLRQRULWHPLVVWRUHGWKH
   OHJHQG³&21),'(17,$/´,IRQO\DSRUWLRQRUSRUWLRQVRIWKHLQIRUPDWLRQRULWHP
   ZDUUDQWSURWHFWLRQWKH3URGXFLQJ3DUW\WRWKHH[WHQWSUDFWLFDEOHVKDOOLGHQWLI\WKH
   SURWHFWHGSRUWLRQ V 
              ,QDGYHUWHQW)DLOXUHVWR'HVLJQDWH,IWLPHO\FRUUHFWHGDQLQDGYHUWHQW
   IDLOXUHWRGHVLJQDWHTXDOLILHGLQIRUPDWLRQRULWHPVGRHVQRWVWDQGLQJDORQHZDLYH
   WKH'HVLJQDWLQJ3DUW\¶VULJKWWRVHFXUHSURWHFWLRQXQGHUWKLV2UGHUIRUVXFKPDWHULDO
   8SRQWLPHO\FRUUHFWLRQRIDGHVLJQDWLRQWKH5HFHLYLQJ3DUW\PXVWPDNHUHDVRQDEOH
   HIIRUWVWRDVVXUHWKDWWKHPDWHULDOLVWUHDWHGLQDFFRUGDQFHZLWKWKHSURYLVLRQVRIWKLV
   2UGHU
                                                                    6WLSXODWHG3URWHFWLYH2UGHU
                                                                 &DVH1RFY7/1.-1 
                                                                                                      
                                                                                                 
      
  Case
     Case2:18-cv-02081-TLN-KJN
             2:18-cv-02081-TLN-KJNDocument
                                      Document85-1
                                                 27 Filed
                                                     Filed06/20/19
                                                            10/16/18 Page
                                                                      Page110
                                                                            9 ofof18119
    
    
        &+$//(1*,1*&21),'(17,$/,7<'(6,*1$7,216
    
            7LPLQJ RI &KDOOHQJHV  $Q\ 3DUW\ RU 1RQ3DUW\ PD\ FKDOOHQJH D
    
   GHVLJQDWLRQ RI FRQILGHQWLDOLW\ DW DQ\ WLPH WKDW LV FRQVLVWHQW ZLWK WKH &RXUW¶V
    
   6FKHGXOLQJ 2UGHU  8QOHVV D SURPSW FKDOOHQJH WR D 'HVLJQDWLQJ 3DUW\¶V
    
   FRQILGHQWLDOLW\GHVLJQDWLRQLVQHFHVVDU\WRDYRLGIRUHVHHDEOHVXEVWDQWLDOXQIDLUQHVV
    
   XQQHFHVVDU\HFRQRPLFEXUGHQVRUDVLJQLILFDQWGLVUXSWLRQRUGHOD\RIWKHOLWLJDWLRQ
    
   D3DUW\GRHVQRWZDLYHLWVULJKWWRFKDOOHQJHDFRQILGHQWLDOLW\GHVLJQDWLRQE\HOHFWLQJ
    
   QRWWRPRXQWDFKDOOHQJHSURPSWO\DIWHUWKHRULJLQDOGHVLJQDWLRQLVGLVFORVHG
    
            0HHW DQG &RQIHU  7KH &KDOOHQJLQJ 3DUW\ VKDOO LQLWLDWH WKH GLVSXWH
    
  UHVROXWLRQ SURFHVV E\ SURYLGLQJ ZULWWHQ QRWLFH WR WKH 'HVLJQDWLQJ 3DUW\ RI HDFK
    
  GHVLJQDWLRQLWLVFKDOOHQJLQJDQGGHVFULELQJWKHEDVLVIRUHDFKFKDOOHQJH7RDYRLG
                                                                       
   DPELJXLW\DVWRZKHWKHUDFKDOOHQJHKDVEHHQPDGHWKHZULWWHQQRWLFHPXVWUHFLWH
   WKDWWKHFKDOOHQJHWRFRQILGHQWLDOLW\LVEHLQJPDGHLQDFFRUGDQFHZLWKWKLVVSHFLILF
   SDUDJUDSKRIWKH3URWHFWLYH2UGHU7KH&KDOOHQJLQJ3DUW\DQGWKH'HVLJQDWLQJ3DUW\
   VKDOODWWHPSWWRUHVROYHHDFKFKDOOHQJHLQJRRGIDLWKDQGPXVWEHJLQWKHSURFHVVE\
   FRQIHUULQJGLUHFWO\ LQYRLFHWRYRLFHGLDORJXHRWKHUIRUPVRIFRPPXQLFDWLRQDUHQRW
   VXIILFLHQW  ZLWKLQ  GD\V RI WKH GDWH RI VHUYLFH RI QRWLFH  ,Q FRQIHUULQJ WKH
   &KDOOHQJLQJ 3DUW\ PXVW H[SODLQ WKH EDVLV IRU LWV EHOLHI WKDW WKH FRQILGHQWLDOLW\
   GHVLJQDWLRQZDVQRWSURSHUDQGPXVWJLYHWKH'HVLJQDWLQJ3DUW\DQRSSRUWXQLW\WR
   UHYLHZWKHGHVLJQDWHGPDWHULDOWRUHFRQVLGHUWKHFLUFXPVWDQFHVDQGLIQRFKDQJHLQ
   GHVLJQDWLRQLVRIIHUHGWRH[SODLQWKHEDVLVIRUWKHFKRVHQGHVLJQDWLRQ$&KDOOHQJLQJ
   3DUW\PD\SURFHHGWRWKHQH[WVWDJHRIWKHFKDOOHQJHSURFHVVRQO\LILWKDVHQJDJHG
   LQ WKLV PHHW DQG FRQIHU SURFHVV ILUVW RU HVWDEOLVKHV WKDW WKH 'HVLJQDWLQJ 3DUW\ LV
   XQZLOOLQJWRSDUWLFLSDWHLQWKHPHHWDQGFRQIHUSURFHVVLQDWLPHO\PDQQHU
              -RLQW 6WLSXODWLRQ ,I WKH &KDOOHQJLQJ 3DUW\ DQG WKH 'HVLJQDWLQJ 3DUW\
   FDQQRWUHVROYHDFKDOOHQJHZLWKRXWFRXUWLQWHUYHQWLRQWKH3DUWLHVVKDOOSUHSDUHDMRLQW
   VWDWHPHQWUHJDUGLQJWKHGLVSXWHSXUVXDQWWR&LYLO/RFDO5XOH7KH'HVLJQDWLQJ
   3DUW\VKDOOILOHDQGVHUYHDPRWLRQWRUHWDLQFRQILGHQWLDOLW\DWWDFKLQJWKH3DUWLHV¶MRLQW
                                                                      6WLSXODWHG3URWHFWLYH2UGHU
                                                                   &DVH1RFY7/1.-1 
                                                                                                         
                                                                                                    
      
  Case   2:18-cv-02081-TLN-KJN
     Case 2:18-cv-02081-TLN-KJNDocument
                                       Document 85-1
                                                  27 Filed
                                                       Filed 06/20/19
                                                              10/16/18 Page
                                                                         Page 111
                                                                              10 ofof18
                                                                                      119
    
    
   VWDWHPHQWUHJDUGLQJWKHGLVSXWHZLWKLQGD\VRIWKHLQLWLDOQRWLFHRIFKDOOHQJHRU
    
   ZLWKLQ  GD\V RI WKH SDUWLHV DJUHHLQJ WKDW WKH PHHW DQG FRQIHU SURFHVV ZLOO QRW
    
   UHVROYHWKHLUGLVSXWHZKLFKHYHULVHDUOLHU(DFKVXFKPRWLRQPXVWEHDFFRPSDQLHG
    
   E\DFRPSHWHQWGHFODUDWLRQDIILUPLQJWKDWWKHPRYDQWKDVFRPSOLHGZLWKWKHPHHWDQG
    
   FRQIHUUHTXLUHPHQWVLPSRVHGLQWKHSUHFHGLQJSDUDJUDSK)DLOXUHE\WKH'HVLJQDWLQJ
    
   3DUW\WRPDNHVXFKDPRWLRQLQFOXGLQJWKHUHTXLUHGGHFODUDWLRQZLWKLQGD\V RU
    
   GD\VLIDSSOLFDEOH VKDOODXWRPDWLFDOO\ZDLYHWKHFRQILGHQWLDOLW\GHVLJQDWLRQIRUHDFK
    
   FKDOOHQJHG GHVLJQDWLRQ  ,Q DGGLWLRQ WKH &KDOOHQJLQJ 3DUW\ PD\ ILOH D PRWLRQ
    
   FKDOOHQJLQJDFRQILGHQWLDOLW\GHVLJQDWLRQDWDQ\WLPHLIWKHUHLVJRRGFDXVHIRUGRLQJ
    
  VRLQFOXGLQJDFKDOOHQJHWRWKHGHVLJQDWLRQRIDGHSRVLWLRQWUDQVFULSWRUDQ\SRUWLRQV
    
  WKHUHRI$Q\PRWLRQEURXJKWSXUVXDQWWRWKLVSURYLVLRQPXVWEHDFFRPSDQLHGE\D
                                                                          
   FRPSHWHQW GHFODUDWLRQ DIILUPLQJ WKDW WKH PRYDQW KDV FRPSOLHG ZLWK WKH PHHW DQG
   FRQIHUUHTXLUHPHQWVLPSRVHGE\WKHSUHFHGLQJSDUDJUDSK
            7KH EXUGHQRI SHUVXDVLRQLQ DQ\ VXFK FKDOOHQJHSURFHHGLQJVKDOOEHRQWKH
   'HVLJQDWLQJ3DUW\)ULYRORXVFKDOOHQJHVDQGWKRVHPDGHIRUDQLPSURSHUSXUSRVH
       HJWRKDUDVVRULPSRVHXQQHFHVVDU\H[SHQVHVDQGEXUGHQVRQRWKHUSDUWLHV PD\
   H[SRVHWKH&KDOOHQJLQJ3DUW\WRVDQFWLRQV8QOHVVWKH'HVLJQDWLQJ3DUW\KDVZDLYHG
   WKHFRQILGHQWLDOLW\GHVLJQDWLRQE\IDLOLQJWRILOHDPRWLRQWRUHWDLQFRQILGHQWLDOLW\DV
   GHVFULEHGDERYHDOO3DUWLHVVKDOOFRQWLQXHWRWUHDWWKHPDWHULDOLQTXHVWLRQWRWKHOHYHO
   RISURWHFWLRQWRZKLFKLWLVHQWLWOHGXQGHUWKH3URGXFLQJ3DUW\¶VGHVLJQDWLRQXQWLOWKH
   FRXUWUXOHVRQWKHFKDOOHQJH
               7KHEXUGHQRISHUVXDVLRQLQDQ\VXFKFKDOOHQJHSURFHHGLQJVKDOOEHRQ
   WKH'HVLJQDWLQJ3DUW\)ULYRORXVFKDOOHQJHVDQGWKRVHPDGHIRUDQLPSURSHUSXUSRVH
       HJWRKDUDVVRULPSRVHXQQHFHVVDU\H[SHQVHVDQGEXUGHQVRQRWKHUSDUWLHV PD\
   H[SRVHWKH&KDOOHQJLQJ3DUW\WRVDQFWLRQV8QOHVVWKH'HVLJQDWLQJ3DUW\KDVZDLYHG
   WKHFRQILGHQWLDOLW\GHVLJQDWLRQE\IDLOLQJWRILOHDPRWLRQWRUHWDLQFRQILGHQWLDOLW\DV
   GHVFULEHGDERYHDOO3DUWLHVVKDOOFRQWLQXHWRWUHDWWKHPDWHULDOLQTXHVWLRQWRWKHOHYHO
   RISURWHFWLRQWRZKLFKLWLVHQWLWOHGXQGHUWKH3URGXFLQJ3DUW\¶VGHVLJQDWLRQXQWLOWKH
                                                                     6WLSXODWHG3URWHFWLYH2UGHU
                                                                  &DVH1RFY7/1.-1 
                                                                                                        
                                                                                                   
      
  Case   2:18-cv-02081-TLN-KJN
     Case 2:18-cv-02081-TLN-KJNDocument
                                       Document 85-1
                                                   27 Filed
                                                       Filed 06/20/19
                                                             10/16/18 PagePage 112
                                                                                 11 ofof18
                                                                                         119
    
    
   FRXUWUXOHVRQWKHFKDOOHQJH
    
    $&&(6672$1'86(2)3527(&7('0$7(5,$/
    
          %DVLF 3ULQFLSOHV $ 5HFHLYLQJ 3DUW\ PD\ XVH 3URWHFWHG 0DWHULDO WKDW LV
    
   GLVFORVHGRUSURGXFHGE\DQRWKHU3DUW\RUE\D1RQ3DUW\LQFRQQHFWLRQZLWKWKLV
    
   FDVH RQO\ IRU SURVHFXWLQJ GHIHQGLQJ RU DWWHPSWLQJ WR VHWWOH WKLV OLWLJDWLRQ  6XFK
    
   3URWHFWHG0DWHULDOPD\EHGLVFORVHGRQO\WRWKHFDWHJRULHVRISHUVRQVDQGXQGHUWKH
    
   FRQGLWLRQV GHVFULEHG LQ WKLV 2UGHU  :KHQ WKH OLWLJDWLRQ KDV EHHQ WHUPLQDWHG D
    
   5HFHLYLQJ 3DUW\ PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI VHFWLRQ  EHORZ ),1$/
    
   ',6326,7,21 
    
        3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ D 5HFHLYLQJ 3DUW\ DW D
    
  ORFDWLRQ DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH SHUVRQV
   DXWKRUL]HGXQGHUWKLV2UGHU
              'LVFORVXUHRI³&21),'(17,$/´,QIRUPDWLRQRU,WHPV
           7KLV3URWHFWLYH2UGHULVLQWHQGHGWRDQGGRHVSUHFOXGH&RXQVHORI5HFRUGIURP
   DOORZLQJ 3ODLQWLII WR SRVVHVV RU UHWDLQ D FRS\ RI DQ\ LQIRUPDWLRQ GHVLJQDWHG
   ³&21),'(17,$/´+RZHYHUWKLV3URWHFWLYH2UGHULVQRWLQWHQGHGWRDQGGRHVQRW
   SUHFOXGH&RXQVHORI5HFRUGIURPGLVSOD\LQJGLVFORVLQJRUGLVFXVVLQJWKHFRQWHQWVRI
   VXFKLQIRUPDWLRQRULWHPVWR3ODLQWLII7KH3DUWLHVDJUHHWKDWLQIRUPDWLRQRULWHPV
   ODEHOHG³&21),'(17,$/´PD\EHGLVSOD\HGRUGLVFORVHGWRRUGLVFXVVHGEHWZHHQ
   &RXQVHORI5HFRUGDQG3ODLQWLIIWRWKHH[WHQWQHFHVVDU\WRFRQGXFWOLWLJDWLRQ
           ,QDGGLWLRQWRWKHDERYHXQOHVVRWKHUZLVHRUGHUHGE\WKHFRXUWRUSHUPLWWHGLQ
   ZULWLQJE\WKH'HVLJQDWLQJ3DUW\D5HFHLYLQJ3DUW\PD\GLVFORVHDQ\LQIRUPDWLRQRU
   LWHPGHVLJQDWHG³&21),'(17,$/´RQO\WR
           D     WKH 5HFHLYLQJ 3DUW\¶V &RXQVHO RI 5HFRUG LQ WKLV DFWLRQ DV ZHOO DV
   HPSOR\HHVRIVDLG&RXQVHORI5HFRUGWRZKRPLWLVUHDVRQDEO\QHFHVVDU\WRGLVFORVH
   WKHLQIRUPDWLRQIRUWKLVOLWLJDWLRQ DVZHOODVVXSSRUWVWDII 
           E     WKHRIILFHUVGLUHFWRUVDQGHPSOR\HHVRIWKH5HFHLYLQJ3DUW\WRZKRP
   GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
                                                                      6WLSXODWHG3URWHFWLYH2UGHU
                                                                    &DVH1RFY7/1.-1 
                                                                                                           
                                                                                                      
      
  Case   2:18-cv-02081-TLN-KJN
     Case 2:18-cv-02081-TLN-KJNDocument
                                     Document 85-1
                                                 27 Filed
                                                      Filed 06/20/19
                                                            10/16/18 Page
                                                                       Page 113
                                                                             12 ofof18
                                                                                     119
    
    
   ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ 
    
           F  ([SHUWV DV GHILQHG LQ WKLV 2UGHU  RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
    
   GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH
    
   ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ 
    
           G  WKHFRXUWDQGLWVSHUVRQQHO
    
           H  FRXUW UHSRUWHUV DQG WKHLU VWDII SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV
    
   PRFNMXURUVDQG3URIHVVLRQDO9HQGRUVWRZKRPGLVFORVXUHLVUHDVRQDEO\QHFHVVDU\
    
   IRUWKLVOLWLJDWLRQDQGZKRKDYHVLJQHGWKH³$FNQRZOHGJHPHQWDQG$JUHHPHQWWREH
    
   %RXQG´ ([KLELW$ 
    
          I  GXULQJWKHLUGHSRVLWLRQVZLWQHVVHVLQWKHDFWLRQWRZKRPGLVFORVXUHLV
    
  UHDVRQDEO\QHFHVVDU\DQGZKRKDYHVLJQHGWKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR
                                                                        
   %H%RXQG´ ([KLELW$ XQOHVVRWKHUZLVHDJUHHGE\WKH'HVLJQDWLQJ3DUW\RURUGHUHG
   E\WKHFRXUW3DJHVRIWUDQVFULEHGGHSRVLWLRQWHVWLPRQ\RUH[KLELWVWRGHSRVLWLRQV
   WKDWUHYHDO3URWHFWHG0DWHULDOPXVWEH VHSDUDWHO\ERXQGE\WKH FRXUWUHSRUWHUDQG
   PD\QRWEHGLVFORVHGWRDQ\RQHH[FHSWDVSHUPLWWHGXQGHUWKLV6WLSXODWHG3URWHFWLYH
   2UGHU
             J   WKHDXWKRURUUHFLSLHQWRIDGRFXPHQWFRQWDLQLQJWKHLQIRUPDWLRQRUD
   FXVWRGLDQRURWKHUSHUVRQZKRRWKHUZLVHSRVVHVVHGRUNQHZWKHLQIRUPDWLRQDQG
             K   DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO
   PXWXDOO\DJUHHGXSRQE\DQ\RIWKHSDUWLHVHQJDJHGLQVHWWOHPHQWGLVFXVVLRQV
        3527(&7('0$7(5,$/68%32(1$('2525'(5('352'8&('
              ,127+(5/,7,*$7,21

           ,ID3DUW\LVVHUYHGZLWKDVXESRHQDRUDFRXUWRUGHULVVXHGLQRWKHUOLWLJDWLRQ
   WKDW FRPSHOV GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV DFWLRQ DV
   ³&21),'(17,$/´WKDW3DUW\PXVW
           D     SURPSWO\QRWLI\LQZULWLQJWKH'HVLJQDWLQJ3DUW\6XFKQRWLILFDWLRQVKDOO
   LQFOXGHDFRS\RIWKHVXESRHQDRUFRXUWRUGHU
           E     SURPSWO\QRWLI\LQZULWLQJWKHSDUW\ZKRFDXVHGWKHVXESRHQDRURUGHU
                                                                    6WLSXODWHG3URWHFWLYH2UGHU
                                                                  &DVH1RFY7/1.-1 
                                                                                                       
                                                                                                  
      
  Case   2:18-cv-02081-TLN-KJN
     Case  2:18-cv-02081-TLN-KJNDocument
                                        Document85-1
                                                   27 Filed
                                                       Filed 06/20/19
                                                             10/16/18 Page
                                                                        Page 114
                                                                              13 ofof18
                                                                                      119
    
    
   WRLVVXHLQWKHRWKHUOLWLJDWLRQWKDWVRPHRUDOORIWKHPDWHULDOFRYHUHGE\WKHVXESRHQD
    
   RURUGHULVVXEMHFWWRWKLV3URWHFWLYH2UGHU6XFKQRWLILFDWLRQVKDOOLQFOXGHDFRS\RI
    
   WKLV6WLSXODWHG3URWHFWLYH2UGHUDQG
    
          F      FRRSHUDWHZLWKUHVSHFWWRDOOUHDVRQDEOHSURFHGXUHVVRXJKWWREHSXUVXHG
    
   E\WKH'HVLJQDWLQJ3DUW\ZKRVH3URWHFWHG0DWHULDOPD\EHDIIHFWHG
    
           ,IWKH'HVLJQDWLQJ3DUW\WLPHO\VHHNVDSURWHFWLYHRUGHUWKH3DUW\VHUYHGZLWK
    
   WKH VXESRHQD RU FRXUW RUGHU VKDOO QRW SURGXFH DQ\ LQIRUPDWLRQ GHVLJQDWHG LQ WKLV
    
   DFWLRQDV³&21),'(17,$/´EHIRUHDGHWHUPLQDWLRQE\WKHFRXUWIURPZKLFKWKH
    
   VXESRHQD RU RUGHU LVVXHG XQOHVV WKH 3DUW\ KDV REWDLQHG WKH 'HVLJQDWLQJ 3DUW\¶V
    
  SHUPLVVLRQ  7KH 'HVLJQDWLQJ 3DUW\ VKDOO EHDU WKH EXUGHQ DQG H[SHQVH RI VHHNLQJ
    
  SURWHFWLRQLQWKDWFRXUWRILWVFRQILGHQWLDOPDWHULDO±DQGQRWKLQJLQWKHVHSURYLVLRQV
                                                                         
   VKRXOGEHFRQVWUXHGDVDXWKRUL]LQJRUHQFRXUDJLQJD5HFHLYLQJ3DUW\LQWKLVDFWLRQWR
   GLVREH\DODZIXOGLUHFWLYHIURPDQRWKHUFRXUW
         $1213$57<¶63527(&7('0$7(5,$/628*+772%(
               352'8&(',17+,6/,7,*$7,21

               3URGXFWLRQRI3URWHFWHG0DWHULDOE\D1RQ3DUW\
            7KHWHUPVRIWKLV2UGHUDUHDSSOLFDEOHWRLQIRUPDWLRQSURGXFHGE\D1RQ3DUW\
   LQWKLVDFWLRQDQGGHVLJQDWHGDV³&21),'(17,$/´6XFKLQIRUPDWLRQSURGXFHGE\
   1RQ3DUWLHVLQFRQQHFWLRQZLWKWKLVOLWLJDWLRQLVSURWHFWHGE\WKHUHPHGLHVDQGUHOLHI
   SURYLGHG E\ WKLV 2UGHU  1RWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV
   SURKLELWLQJD1RQ3DUW\IURPVHHNLQJDGGLWLRQDOSURWHFWLRQV
               3URGXFWLRQRID1RQ3DUW\¶V3URWHFWHG0DWHULDOE\D3DUW\
           D      ,Q WKH HYHQW WKDW D 3DUW\ LV UHTXLUHG E\ D YDOLG GLVFRYHU\ UHTXHVW WR
   SURGXFH D 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ LQ LWV SRVVHVVLRQ DQG WKH 3DUW\ LV
   VXEMHFW WR DQ DJUHHPHQW ZLWK WKH 1RQ3DUW\ QRW WR SURGXFH WKH 1RQ3DUW\¶V
   FRQILGHQWLDOLQIRUPDWLRQWKHQWKH3DUW\VKDOO
                         SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 5HTXHVWLQJ 3DUW\ DQG WKH 1RQ
   3DUW\ WKDW VRPH RU DOO RI WKH LQIRUPDWLRQ UHTXHVWHG LV VXEMHFW WR D FRQILGHQWLDOLW\
                                                                        6WLSXODWHG3URWHFWLYH2UGHU
                                                                      &DVH1RFY7/1.-1 
                                                                                                              
                                                                                                         
      
  Case   2:18-cv-02081-TLN-KJN
     Case 2:18-cv-02081-TLN-KJNDocument
                                      Document 85-1
                                                  27 Filed
                                                     Filed 06/20/19
                                                           10/16/18 Page
                                                                     Page 115
                                                                           14 ofof18
                                                                                   119
    
    
   DJUHHPHQWZLWKD1RQ3DUW\
    
                      SURPSWO\ SURYLGH WKH 1RQ3DUW\ ZLWK D FRS\ RI WKH 6WLSXODWHG
    
   3URWHFWLYH2UGHULQWKLVOLWLJDWLRQWKHUHOHYDQWGLVFRYHU\UHTXHVW V DQGDUHDVRQDEO\
    
   VSHFLILFGHVFULSWLRQRIWKHLQIRUPDWLRQUHTXHVWHGDQG
    
                      PDNH WKH LQIRUPDWLRQ UHTXHVWHG DYDLODEOH IRU LQVSHFWLRQ E\ WKH
    
   1RQ3DUW\
    
         E     ,IWKH1RQ3DUW\IDLOVWRREMHFWRUVHHNDSURWHFWLYHRUGHUIURPWKLV&RXUW
    
   ZLWKLQGD\VRIUHFHLYLQJWKHQRWLFHDQGDFFRPSDQ\LQJLQIRUPDWLRQWKH5HFHLYLQJ
    
   3DUW\ PD\ SURGXFH WKH 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ UHVSRQVLYH WR WKH
    
  GLVFRYHU\UHTXHVW,IWKH1RQ3DUW\WLPHO\VHHNVDSURWHFWLYHRUGHUWKH5HFHLYLQJ
    
  3DUW\VKDOOQRWSURGXFHDQ\LQIRUPDWLRQLQLWVSRVVHVVLRQRUFRQWUROWKDWLVVXEMHFWWR
                                                                      
   DFRQILGHQWLDOLW\DJUHHPHQWZLWKWKH1RQ3DUW\EHIRUHDGHWHUPLQDWLRQE\WKHFRXUW
   $EVHQWDFRXUWRUGHUWRWKHFRQWUDU\WKH1RQ3DUW\VKDOOEHDUWKHEXUGHQDQGH[SHQVH
   RIVHHNLQJSURWHFWLRQLQWKLV&RXUWRILWV3URWHFWHG0DWHULDO
             81$87+25,=('',6&/2685(2)3527(&7('0$7(5,$/
                 ,ID5HFHLYLQJ3DUW\OHDUQVWKDWE\LQDGYHUWHQFHRURWKHUZLVHLWKDVGLVFORVHG
   3URWHFWHG0DWHULDOODEHOHG³&21),'(17,$/´WRDQ\SHUVRQRULQDQ\FLUFXPVWDQFH
   QRW DXWKRUL]HG XQGHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU WKH 5HFHLYLQJ 3DUW\ PXVW
   LPPHGLDWHO\ D  QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ RI WKH XQDXWKRUL]HG
   GLVFORVXUHV E XVHLWVEHVWHIIRUWVWRUHWULHYHDOOXQDXWKRUL]HGFRSLHVRIWKH3URWHFWHG
   0DWHULDO F LQIRUPWKHSHUVRQRUSHUVRQVWRZKRPXQDXWKRUL]HGGLVFORVXUHVZHUH
   PDGHRIDOOWKHWHUPVRIWKLV2UGHUDQG G UHTXHVWVXFKSHUVRQRUSHUVRQVWRH[HFXWH
   WKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´WKDWLVDWWDFKHGKHUHWRDV([KLELW
   $
             ,1$'9(57(17352'8&7,212)35,9,/(*('2527+(5:,6(
                    3527(&7('0$7(5,$/

      
   
       7KHSXUSRVHRIWKLVSURYLVLRQLVWRDOHUWWKHLQWHUHVWHGSDUWLHVWRWKHH[LVWHQFHRIFRQILGHQWLDOLW\
      ULJKWVRID1RQ3DUW\DQGWRDIIRUGWKH1RQ3DUW\DQRSSRUWXQLW\WRSURWHFWLWVFRQILGHQWLDOLW\
   LQWHUHVWVLQWKLVFRXUW
                                                                              6WLSXODWHG3URWHFWLYH2UGHU
                                                                         &DVH1RFY7/1.-1 
                                                                                                                 
                                                                                                            
      
  Case   2:18-cv-02081-TLN-KJN
     Case 2:18-cv-02081-TLN-KJNDocument
                                     Document 85-1
                                                27 Filed
                                                     Filed 06/20/19
                                                           10/16/18 Page
                                                                      Page 116
                                                                             15 ofof18
                                                                                     119
    
    
          :KHQ D 3URGXFLQJ 3DUW\ JLYHV QRWLFH WR 5HFHLYLQJ 3DUWLHV WKDW FHUWDLQ
    
   LQDGYHUWHQWO\SURGXFHGPDWHULDOLVVXEMHFWWRDFODLPRISULYLOHJHRURWKHUSURWHFWLRQ
    
   WKHREOLJDWLRQVRIWKH5HFHLYLQJ3DUWLHVDUHWKRVHVHWIRUWKLQ)HGHUDO5XOHRI&LYLO
    
   3URFHGXUH E  % 7KLVSURYLVLRQLVQRWLQWHQGHGWRPRGLI\ZKDWHYHUSURFHGXUH
    
   PD\EHHVWDEOLVKHGLQDQHGLVFRYHU\RUGHUWKDWSURYLGHVIRUSURGXFWLRQZLWKRXWSULRU
    
   SULYLOHJHUHYLHZ3XUVXDQWWR)HGHUDO5XOHRI(YLGHQFH G DQG H LQVRIDUDVWKH
    
   3DUWLHV UHDFK DQ DJUHHPHQW RQ WKH HIIHFW RI GLVFORVXUH RI D FRPPXQLFDWLRQ RU
    
   LQIRUPDWLRQFRYHUHGE\WKHDWWRUQH\FOLHQWSULYLOHJHRUZRUNSURGXFWSURWHFWLRQWKH
    
   3DUWLHVPD\LQFRUSRUDWHWKHLUDJUHHPHQWLQWKHVWLSXODWHGSURWHFWLYHRUGHUVXEPLWWHG
    
  WRWKH&RXUW
    
   0,6&(//$1(286                                              
              5LJKWWR)XUWKHU5HOLHI1RWKLQJLQWKLV2UGHUDEULGJHVWKHULJKWRIDQ\
   SHUVRQWRVHHNLWVPRGLILFDWLRQE\WKHFRXUWLQWKHIXWXUH
              5LJKWWR$VVHUW2WKHU2EMHFWLRQV%\VWLSXODWLQJWRWKHHQWU\RIWKLV
   3URWHFWLYH2UGHUQR3DUW\ZDLYHVDQ\ULJKWLWRWKHUZLVHZRXOGKDYHWRREMHFWWR
   GLVFORVLQJRUSURGXFLQJDQ\LQIRUPDWLRQRULWHPRQDQ\JURXQGQRWDGGUHVVHGLQ
   WKLV6WLSXODWHG3URWHFWLYH2UGHU6LPLODUO\QR3DUW\ZDLYHVDQ\ULJKWWRREMHFWRQ
   DQ\JURXQGWRXVHLQHYLGHQFHRIDQ\RIWKHPDWHULDOFRYHUHGE\WKLV3URWHFWLYH
   2UGHU
              )LOLQJ 3URWHFWHG 0DWHULDO  :LWKRXW ZULWWHQ SHUPLVVLRQ IURP WKH
   'HVLJQDWLQJ3DUW\RUDFRXUWRUGHUVHFXUHGDIWHUDSSURSULDWHQRWLFHWRDOOLQWHUHVWHG
   SHUVRQVD3DUW\PD\QRWILOHLQWKHSXEOLFUHFRUGLQWKLVDFWLRQDQ\3URWHFWHG0DWHULDO
   $3DUW\WKDWVHHNVWRILOHXQGHUVHDODQ\3URWHFWHG0DWHULDOPXVWFRPSO\ZLWK&LYLO
   /RFDO5XOH3URWHFWHG0DWHULDOPD\RQO\EHILOHGXQGHUVHDOSXUVXDQWWRDFRXUW
   RUGHUDXWKRUL]LQJWKHVHDOLQJRIWKHVSHFLILF3URWHFWHG0DWHULDODWLVVXH,ID3DUW\¶V
   UHTXHVWWRILOH3URWHFWHG0DWHULDOXQGHUVHDOLVGHQLHGE\WKHFRXUWWKHQWKH5HFHLYLQJ
   3DUW\PD\ILOHWKHLQIRUPDWLRQLQWKHSXEOLFUHFRUGXQOHVVRWKHUZLVHLQVWUXFWHGE\WKH
   FRXUW
                                                                  6WLSXODWHG3URWHFWLYH2UGHU
                                                                &DVH1RFY7/1.-1 
                                                                                                     
                                                                                                
      
  Case   2:18-cv-02081-TLN-KJN
     Case 2:18-cv-02081-TLN-KJNDocument
                                      Document 85-1
                                                  27 Filed
                                                        Filed 06/20/19
                                                              10/16/18 Page
                                                                        Page 117
                                                                               16 ofof18
                                                                                       119
    
    
    ),1$/',6326,7,21
    
           D  &RXQVHO RI 5HFRUG DUH HQWLWOHG WR UHWDLQ DQ DUFKLYDO FRS\ RI DOO
    
   GRFXPHQWVSOHDGLQJVPRWLRQSDSHUVWULDOGHSRVLWLRQDQGKHDULQJWUDQVFULSWVOHJDO
    
   PHPRUDQGDFRUUHVSRQGHQFHGHSRVLWLRQDQGWULDOH[KLELWVH[SHUWUHSRUWVDWWRUQH\
    
   ZRUNSURGXFWDQGFRQVXOWDQWDQGH[SHUWZRUNSURGXFWHYHQLIVXFKPDWHULDOVFRQWDLQ
    
   3URWHFWHG0DWHULDO&RXQVHORI5HFRUGLVQRWUHTXLUHGWRGHVWUR\RUUHWXUQFRSLHVRI
    
   3URWHFWHG 0DWHULDO WKDW PD\ EH VWRUHG RQ EDFNXS WDSHV FUHDWHG LQ WKH 5HFHLYLQJ
    
   3DUW\¶VQRUPDOFRXUVHRIEXVLQHVVDQGUHWDLQHGIRUGLVDVWHUUHFRYHU\SXUSRVHV$Q\
    
   VXFK DUFKLYDO RU EDFNXS WDSH FRSLHV WKDW FRQWDLQ RU FRQVWLWXWH 3URWHFWHG 0DWHULDO
    
  UHPDLQVXEMHFWWRWKLV3URWHFWLYH2UGHUDVVHWIRUWKLQ6HFWLRQ '85$7,21 
    
   9,2/$7,21                                                     
          $Q\YLRODWLRQRIWKLV2UGHUPD\EHSXQLVKHGE\DSSURSULDWHPHDVXUHV
   LQFOXGLQJZLWKRXWOLPLWDWLRQFRQWHPSWSURFHHGLQJVDQGRUPRQHWDU\VDQFWLRQV















                                                                   6WLSXODWHG3URWHFWLYH2UGHU
                                                                 &DVH1RFY7/1.-1 
                                                                                                       
                                                                                                  
      
  Case
     Case2:18-cv-02081-TLN-KJN
            2:18-cv-02081-TLN-KJNDocument
                                  Document85-1
                                             27 Filed
                                                 Filed 06/20/19
                                                       10/16/18 Page
                                                                 Page 118 17 ofof18119
    
    
           ,7,66267,38/$7('7+528*+&2816(/2)5(&25'
    
   '$7('2FWREHU          V$DURQ-)LVFKHUB
                                       $$521-),6&+(5 6%1 
  
                                        ',6$%,/,7<5,*+76&$/,)251,$
    
                                     
                                       $WWRUQH\VIRU3ODLQWLIIV
  
    
                                        
   '$7('2FWREHU          V0DUJRW0HQGHOVRQ DVDXWKRUL]HGRQ
                                        B
  
    
                                        0$5*270(1'(/621 6%1 
                                     35,621/$:2)),&(
                                       
  
    
                                        $WWRUQH\VIRU3ODLQWLIIV
                                    
     '$7('2FWREHU          V-HVVLFD9DOHQ]XHOD6DQWDPDULD DV
 
                                       DXWKRUL]HGRQ B
                                       -(66,&$9$/(1=8(/$6$17$0$5,$
                                             
                                       &22/(<//3
                                          
                                       $WWRUQH\VIRU3ODLQWLIIV
      
       '$7('2FWREHU        V6KDZQ05LGOH\ DVDXWKRUL]HGRQ
                                        B
                                          6+$:105,'/(< 6%1 
                                       +2:$5'520(0$57,1 5,'/(<
                                       //3
                                          
                                       $WWRUQH\VIRU'HIHQGDQW
                                       &RXQW\RI6DFUDPHQWR
      

      

      38568$177267,38/$7,21,7,66225'(5('

      'DWHG2FWREHU
   
   
   
   PD\VSR


                                                              6WLSXODWHG3URWHFWLYH2UGHU
                                                            &DVH1RFY7/1.-1 
                                                                                                 
                                                                                            
      
  Case   2:18-cv-02081-TLN-KJN
     Case  2:18-cv-02081-TLN-KJNDocument
                                       Document85-1
                                                 27 Filed
                                                     Filed 06/20/19
                                                           10/16/18 Page
                                                                     Page 119
                                                                           18 ofof18
                                                                                   119
    
    
                                          (;+,%,7$
    
         $&.12:/('*0(17$1'$*5((0(1772%(%281'
    
         , BBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO QDPH@ RI
    
   BBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO DGGUHVV@ GHFODUH XQGHU SHQDOW\ RI SHUMXU\
    
   WKDW,KDYHUHDGLQLWVHQWLUHW\DQGXQGHUVWDQGWKH6WLSXODWHG3URWHFWLYH2UGHUWKDWZDV
    
   LVVXHGE\WKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH(DVWHUQ'LVWULFWRI&DOLIRUQLDRQ
    
   -XO\LQWKHFDVHRI0D\VHWDOY&RXQW\RI6DFUDPHQWR &DVH1R
    
   FY7/1.-1 ,DJUHHWRFRPSO\ZLWKDQGWREHERXQGE\DOOWKHWHUPVRIWKLV
    
   6WLSXODWHG 3URWHFWLYH 2UGHU DQG , XQGHUVWDQG DQG DFNQRZOHGJH WKDW IDLOXUH WR VR
    
  FRPSO\FRXOGH[SRVHPHWRVDQFWLRQVDQGSXQLVKPHQWLQWKHQDWXUHRIFRQWHPSW,
    
  VROHPQO\SURPLVHWKDW,ZLOOQRWGLVFORVHLQDQ\PDQQHUDQ\LQIRUPDWLRQRULWHPWKDW
                                                                      
   LVVXEMHFWWRWKLV6WLSXODWHG3URWHFWLYH2UGHUWRDQ\SHUVRQRUHQWLW\H[FHSWLQVWULFW
   FRPSOLDQFHZLWKWKHSURYLVLRQVRIWKLV2UGHU
           ,IXUWKHUDJUHHWRVXEPLWWRWKHMXULVGLFWLRQRIWKH8QLWHG6WDWHV'LVWULFW&RXUW
   IRUWKH(DVWHUQ'LVWULFWRI&DOLIRUQLDIRUWKHSXUSRVHRIHQIRUFLQJWKHWHUPVRIWKLV
   6WLSXODWHG 3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU
   WHUPLQDWLRQRIWKLVDFWLRQ
           ,KHUHE\DSSRLQWBBBBBBBBBBBBBBBBBBBBBBBBBB>SULQWRUW\SHIXOOQDPH@RI
   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB>SULQWRUW\SHIXOODGGUHVVDQGWHOHSKRQH
   QXPEHU@DVP\&DOLIRUQLDDJHQWIRUVHUYLFHRISURFHVVLQFRQQHFWLRQZLWKWKLVDFWLRQ
   RUDQ\SURFHHGLQJVUHODWHGWRHQIRUFHPHQWRIWKLV6WLSXODWHG3URWHFWLYH2UGHU
   'DWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   &LW\DQG6WDWHZKHUHVZRUQDQGVLJQHGBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   
      3ULQWHGQDPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        >SULQWHGQDPH@
   
      6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        >VLJQDWXUH@

                                                                  6WLSXODWHG3URWHFWLYH2UGHU
                                                                &DVH1RFY7/1.-1 
                                                                                                     
                                                                                                
